 KENTUCKY RIVER MEDICAL CENTER
 355 NLRB No. 129 
643
Jackson Hospital Corporat
ion d/b/a Kentucky River 
Medical Center 
and United Steel, Paper & For-
estry, Rubber, Manufacturing, Energy, Allied 
Industrial & Service Workers International Un-
ion, AFLŒCIOŒCLC.  
Cases 9ŒCAŒ42249, 9Œ
CAŒ43128, 9ŒCAŒ43165, and 9ŒCAŒ43397 
August 27, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On July 29, 2008, Administrative Law Judge Paul 
Buxbaum issued the attached 
decision.  The Respondent 
filed exceptions and a supporting brief, the General 
Counsel filed an answering 
brief, and the Respondent 
filed a reply brief.  Additionally, the General Counsel 

filed limited cross-exceptions 
and a supporting brief, and 
the Respondent filed an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions,
1 cross-exceptions, and briefs, 
and has decided to affirm the judge™s rulings, findings,
2 and conclusions as modified, and to adopt the recom-
mended Order as modified and set in forth in full below. 
We shall modify the judge™s remedy and recom-
mended Order and substitute a new notice to more 
closely reflect the circumstances of this case and the vio-

lation found. 
For the reasons set forth below, we agree with the 
judge™s finding that the Re
spondent violated Section 
8(a)(3) and (1) of the Act by placing employee Frances 
Lynn Combs on an indefinite investigatory suspension.  
We disagree, however, with the judge™s finding that the 
Respondent violated Section 8(a)(3) and (1) by suspend-
ing and discharging employee 
Louise Gross because of 
her union activities. 
I.  LOUISE GROSS
 The judge, applying 
Wright Line
, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982), found that the General Counsel 
proved that Gross™ union activities were a motivating 

                                                          
 1 No exceptions were filed to the judge™s dismissal of allegations that 
the Respondent violated Sec. 8(a
)(3) and (1) by suspending and dis-
charging employees Shirley White and James Fields. 
2 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
factor in the decision to suspend and discharge her and 
that the Respondent failed to satisfy its rebuttal burden of 
proving that it would have taken those actions, even ab-
sent Gross™ union activities.  We disagree.  For the rea-

sons set forth below, we find that the Respondent dem-
onstrated that it would have suspended and discharged 
Gross, even absent her union activities, because of her 

role in an erroneous blood transfusion. 
A.  Facts 
The Respondent operates an acute-care hospital in 
Jackson, Kentucky.  In 1998
, the Union was certified in a 
bargaining unit that includ
ed registered nurses and li-
censed practical nurses, among other employees. 
Louise Gross, a registered 
nurse in the intensive care 
unit (ICU), worked for th
e Respondent from 1993 until 
October 2006, when the Respondent discharged her.
3  The Respondent was aware, at 
the time of the discharge, 
that Gross had picketed during a strike in 2000 and had 

served on the Union™s bargaining committee from ap-
proximately late 2002 until her discharge.  Registered 
nurse Shirley White, who also worked in the ICU, simi-

larly engaged in strike activity and served on the Union™s 
bargaining committee. 
The Respondent maintains a detailed written policy 
governing the handling and checking of blood prior to 
administering transfusions.  Pursuant to that policy, a 
nurse who picks up blood from the blood bank must pre-

sent a copy of the physician™s signed order.  The nurse 
and a laboratory technician mu
st then examine the unit of 
blood and the paperwork to ensure that the following 

information matches:  patient name, medical record 
number, unit number, ABO and RH of the blood and 
patient, antibody screen, cross-match results, and expira-
tion date of both the cross-match and the unit. 
The Respondent™s blood handling policy also requires 
that two nurses perform a s
econd check ﬁat the patient™s 
bedside,ﬂ where they compare the label on the blood bag 
with both the transfusion record and the patient™s ID 

band to ensure the proper match.  Only after completion 
of the check and double check is the blood to be trans-
fused into the patient. 
Compliance with this transfusion policy is documented 
through use of a three-part form requiring signatures by 
laboratory employees
 and nursing staff at each step of 
the process.  The form contains the following paragraph 
to be signed by two nurses prior to any transfusion: 
 We certify that prior to blood administration we have 

examined the blood component label, information on 
this form and all patient ID bands.  The intended recipi-
                                                          
 3 All dates are in 2006, unless otherwise noted. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 644 
ent of this blood product is the same person named on 
this form and the blood component. 
 This detailed policy is maintained because transfusing the 

wrong blood can potentially do great harm to the patient.  
See fn. 8, infra. 
On September 14, a doctor ordered nurse Shirley 
White to give a blood transfusion to patient ﬁOakley T.ﬂ
4  White went to the blood la
b, where she placed the re-
quest with laboratory technician (and statutory supervi-

sor) Cheri Vires.  Vires retu
rned with a package of blood 
meant for another patient, ﬁOakey B,ﬂ who had a similar 
first name. Although White and Vires performed the re-
quired cross-check of information, and Vires signed a 
certification that she had verified the patient™s informa-

tion, White left with the wrong blood, the blood intended 
for Oakey B. 
White took the blood to the nurses™ station in the ICU.  
White asked nurse Gross to check the blood and the ac-
companying paperwork with he
r.  They checked the in-
formation together at the nurs
es™ station, rather than at 
the patient™s bedside as required by the policy, with 
Gross merely glancing at the name.  White told Gross to 
sign the verification.  Gross said, ﬁThis is for Oakley T, 

right?ﬂ  White looked at the blood bag again and said 
ﬁyes.ﬂ  White and Gross signed the verification stating 
that they had checked information on the patient™s wrist-

band, even though they had not. 
White proceeded alone to Oakley T™s room, where she 
failed to compare the information on Oakley T™s wrist-

band to the information on 
the blood package before 
starting the transfusion.  Because the mismatch went 
undetected, Oakley T was transfused with blood meant 
for Oakey B. 
Approximately an hour into the blood transfusion, an-
other nurse discovered the error and reported it to White.  
White immediately stopped the transfusion.  Oakley T 
was not harmed by the erroneous transfusion because, 

coincidentally, he and Oakey B shared the same blood 
type and characteristics. 
Gross and White worked their scheduled shifts over 
the next 3 days, and they provided additional blood trans-
fusions to Oakley T.  On September 18, CEO O. David 
Bevins returned from vacation and learned of the transfu-

sion error.  On Septembe
r 19, the Respondent placed 
Gross and White on investigatory suspensions.  Shortly 
thereafter, the Respondent terminated Gross, White, and 

Vires because of their roles in the erroneous blood trans-
fusion. 
                                                          
 4 The order also included the patient
™s last name, which was partially 
redacted in this proceed
ing for privacy reasons. 
B.  Analysis 
Under 
Wright Line
, supra at 1083, the General Counsel 
bears an initial burden of establishing that an employee™s 
union activity was a motivating factor in the Respon-

dent™s decision to discharge her.
5  The burden then shifts 
to the Respondent to establish by a preponderance of the 
evidence that it would have taken the same action even in 

the absence of the employ
ee™s union activity.  Id. 
We shall assume for argument™s sake that the General 
Counsel satisfied his initial burden of proving that Gross™ 

union activity was a motivating factor in the decision to 
suspend and discharge her.  Contrary to the judge, how-
ever, we find that the Resp
ondent demonstrated that it 
would have suspended and discharged Gross, even ab-
sent her union activities, because of her role in the erro-

neous blood transfusion. 
The Respondent™s witnesses te
stified that, because of 
the danger of fatality from an erroneous blood transfu-

sion, the Respondent maintains a strict blood handling 
policy.  As described above, nurses and lab technicians 
must twice verify that a patient will receive compatible 

blood, using multiple items of identifying information.  
Nurses who perform the second check must sign a verifi-
cation form stating that they
 have examined the informa-
tion and that the particular blood is meant for the patient.  
It is undisputed that Gross and White performed the sec-
ond check in a deficient manner.  Gross merely glanced 

at the information, relying on White™s statement that the 
blood was intended for Oakley T. 
The Respondent suspended and discharged nurse 
White and laboratory technician Vires for their roles in 
the erroneous blood transfusion.  Like Gross, both White 
and Vires failed to adequately verify that the information 
on the blood bag matched the patient™s identifying in-
formation on the accompanying paperwork.  Moreover, 

like Gross, White failed to verify that the information on 
                                                          
 5 The judge found that, under 
Wright Line
, the General Counsel must 
meet a 4-prong evidentiary standard
.  To establish a violation under 
Wright Line
, the General Counsel bears the burden of showing that 
union animus was a motivating or s
ubstantial factor for the adverse 
employment action.  The elements 
commonly required to support such 
a showing are union or protected co
ncerted activity by the employee, 
employer knowledge of that activity, 
and union animus on the part of 
the employer.  See, e.g., 
Consolidated Bus Transit, Inc
., 350 NLRB 
1064, 1065Œ1066 (2007).  Member Schaumber notes that the Board and 
the circuit courts of appeal have variously described the evidentiary 

elements of the General Counsel™s initial burden of proof under 
Wright 
Line, sometimes adding as an independent fourth element the necessity 
for there to be a causal nexus between the union animus and the ad-

verse employment action.  See, e.g., 
American Gardens Mgt. Co
., 338 
NLRB 644, 645 (2002).  As stated in 
Shearer™s Foods
, 340 NLRB 
1093, 1094 fn. 4 (2003), since 
Wright Line 
is a causation standard, 
Member Schaumber agrees with this 
addition to the formulation, which 
the judge applied here. 
 KENTUCKY RIVER MEDICAL CENTER
 645
the blood bag matched the information on Oakley T™s 
wristband. 
The judge found, and no party now disputes, that the 
Respondent lawfully discharged nurse White for her role 

in the blood transfusion error.  Moreover, the General 
Counsel did not allege that the discharge of lab techni-
cian Vires, a statutory supervisor, was an attempt to con-

ceal an unlawful discharge of Gross.  Under these cir-
cumstances, we find that the Respondent™s treatment of 
White and Vires is highly relevant in determining how 

the Respondent would have treated Gross absent her un-
ion activities.
6 We disagree with the judge that Gross was signifi-
cantly less culpable than White and Vires.  The judge 
emphasized that Oakley T was White™s patient, and con-

trasted Gross™ single failure to detect the blood mismatch 
at the nurses™ station with White™s failures to detect it at 
the laboratory, the nurses™ station, and the patient™s bed-

side.  Similarly, the judge found Vires more culpable 
than White because she set the events in motion by re-
trieving the incorrect blood from the refrigerator and then 

failing to detect the mismatch during the first check.  
Unlike the judge, we find that the important point is that 
all three employees were requi
red to examine identifying 
information listed on various sources and that each failed 
to perform her duty.  Absent
 each of their failures, Oak-
ley T would not have been transfused with blood in-

tended for another patient.  In this important respect, the 
three employees engaged in comparable conduct.  Ac-
cordingly, it is not suspect that the Respondent disci-

plined them in the same manner. 
Finally, unlike the judge, we find that the Respon-
dent™s rebuttal case is not undermined by the fact that the 
Respondent did not suspend or discharge several nurses 
who had administered incorrect medicines to patients or 

administered the correct medici
ne in an incorrect dosage.  
For example, the Respondent merely orally counseled 
two nurses, one who administered Coumadin to the 

wrong patient and another who gave 10 extra doses of an 
unspecified medication to a second patient.  The record 
demonstrates that, while medication errors can be very 

serious, blood transfusion errors carry an unusually high 
                                                          
 6 The judge refused to rely on the Respondent™s treatment of Vires 
because she was a statutory supervis
or, speculating that the Respondent 
might have held supervisors to a hi
gher standard of conduct.  We de-
cline to so speculate, particularly 
given the gravity and nature of the 
offense.  The judge further found that the Respondent™s treatment of 
Vires had limited probative value becau
se the record l
acked evidence of 
her length of tenure and disciplinary hi
story, two factors considered in 
disciplinary decisions.  Because the 
record demonstrates that the Re-
spondent™s main consideration in the 
disciplines was the gravity of the 
errors committed, we find the suspension and discharge of Vires consti-

tutes relevant rebuttal evidence. 
risk of catastrophic consequences.
7  Because of the dif-
ferent risks posed, the Respondent maintains separate 
policies for handling blood and for handling medicine.  
The policy governing medicine does not require several 

nurses to perform two separate checks or to memorialize 
any check with a signed verifica
tion.  In short, the record 
shows that the Respondent treats the administration of 

blood and medicine differently.  None of the incidents of 
lesser discipline cited by the General Counsel involved a 
nurse whose errors resulted in
 a patient receiving a trans-
fusion of blood not intended for him. 
For the reasons set forth above, we find that the Re-
spondent satisfied its 
Wright Line
 rebuttal burden.  Ac-
cordingly, we dismiss the complaint™s allegation that the 
Respondent violated the Act by suspending and discharg-

ing Gross. 
II.  FRANCES LYNN COMBS
 The judge found that the Respondent violated Section 
8(a)(3) and (1) by indefinitely suspending employee 
Combs, a registered nurse.  
The judge reached that result 
applying both an 
Atlantic Steel
 and a 
Wright Line
 analy-
sis.8  We agree with the judg
e that the suspension was 
unlawful, but we do so for the following reasons only. 
The Board has stated that 
Wright Line
 is the appropri-
ate analysis in cases involving discipline imposed in 
connection with the assertion of 
Weingarten rights.
9  See 
Barnard College
, 340 NLRB 934, 936 (2003), citing 
T.N.T. Red Star Express
, 299 NLRB 894, 895 fn. 6 
(1990); see also 
Wal-Mart
, 351 NLRB 130, 133 (2007).  
Applying 
Wright Line
 here, we find that Combs™ indefi-
nite suspension violated the Act. 
Under 
Wright Line
, the General Counsel must show 
that an employee™s protected conduct was a motivating 
factor in the employer™s adverse action.  
Rood Trucking 
Co.
, 342 NLRB 895, 897 (2004).  Motive may be dem-
onstrated by circumstantial evidence, and a pretextual 
explanation of the employer™s action will support an in-
ference of discriminatory motivation.  See 
All Pro Vend-
ing,
 350 NLRB 503, 508 (2007); 
Rood Trucking
, supra at 
897; 
Laro Maintenance Corp. v. NLRB
, 56 F.3d 224, 230 
(D.C. Cir. 1995) (when a factfinder concludes that the 

employer™s proffered basis for its actions is pretextual, 
ﬁthe factfinder may not only properly infer that there is 
some other motive, but ‚that the motive is one that the 

employer desires to concealŠan unlawful motiveŠat 
least where . . . the surrounding facts tend to reinforce 
                                                          
 7 Dr. William Bowles testified withou
t contradiction that in the event 
of an incompatibility between a bl
ood donor and a recipient, there is a 
10-percent chance that the transfus
ion will result in the recipient™s 
death. 8 Atlantic Steel Co., 245 NLRB 814 (1979); 
Wright Line
, supra. 
9 NLRB v. J. Weingarten, Inc
., 420 U.S. 251 (1975). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 646 
that inference.™ﬂ) (quoting 
Shattuck Denn Mining Corp. 
v. NLRB, 362 F.2d 466, 470 (9th Cir. 1966)). 
We find that the General Counsel met his initial bur-
den of establishing that Combs™ union activity was a mo-

tivating factor in the Respondent™s decision to indefi-
nitely suspend her.  First, there is no dispute that the 
elements of union activity and employer knowledge have 

been established.  As the judge found, Debbie Linkous, 
the Respondent™s chief nursi
ng officer and the official 
who suspended Combs, admitted that she was aware of 

Combs™ active participation in contract negotiations and 
that Combs was ﬁstrong in the Unionﬂ at the time 
Linkous suspended her. 
Second, we infer animus fr
om the circumstances sur-
rounding Combs™ indefinite suspension.  The judge 

found that the conduct of management before, during, 
and after the meeting with Combs at which she was in-
definitely suspended demonstrates that management set 

up Combs by provoking her into insisting on a 
Weingar-
ten right that she did not in fact have.  We agree.
10 Before meeting with Combs, three members of man-
agement discussed among themse
lves the possi
bility that 
Combs would refuse to participate in the meeting without 
union representation.  Linkous testified that she planned 

to suspend Combs in that eventuality.  The judge noted, 
however, that Combs had never before in the course of 
her employment refused to meet with management and, 

indeed, that no other employee had done so in the prior 
10 years.  The judge further noted that neither the Re-
spondent nor any of its witnesses offered any explanation 

for the conversation.  In th
e absence of one, the judge 
reasonably discerned an unlawful motivation. 
At the meeting where Combs requested union repre-
sentation, Human Resources Director Naomi Mitchell, 
who was present, maintained what the judge described as 

a ﬁstrange and disturbing 
silenceﬂ after Linkous told 
Combs that she had no right to a representative.  
Mitchell, as the authoritative representative of the human 

resources department, could have explained Combs™ 
rights to her, and possibly averted Combs™ walkout.  
Later in the meeting, Mitchell explained to Combs her 

backpay rights in the event she was suspended but later 
                                                          
 10 Though he considers it a close case, Member Schaumber agrees 
with his colleagues™ conclusion that
 Combs™ union activity rather than 
her refusal to meet with management was the true reason for her 
ﬁatypicalﬂ indefinite suspension.  In
 so finding, he relies solely on the 
Respondent™s conduct, or lack thereof, during the course of the investi-
gatory suspension and the unpreceden
ted length of that suspension, 
which appears to reflect disparate tr
eatment.  He finds it unnecessary to 
rely upon the theory that ﬁmanagement set up Combs by provoking her 
into insisting on a 
Weingarten
 right she did not in fact have.ﬂ Further, 
he does not agree that the fact that managers met to discuss what steps 

to take if Combs invoked a 
Weingarten
 right. 
found justified in her conduct.  The judge reasonably 
found that Mitchell™s silence regarding Combs™ 
Weingar-
ten rights ﬁsuggest[ed] a peculiar lack of interestﬂ in 
heading off ﬁthe unfortunate 
outcome that followed on 
Combs™ mistaken assertion of a right to representationﬂ 
and, ultimately, that Mitchell™s conduct supports a find-
ing that management acted with an ﬁintention to provoke 

Combs into a misstep.ﬂ 
The judge considered the Respondent™s behavior during 
the lengthy period following the imposition of the ﬁinves-

tigatory suspension,ﬂ and concluded that it, too, supported 
an inference of unlawful motive.  The judge correctly de-
scribed an investigatory susp
ension as ﬁan interim action 
waiting the outcome of an investigation or review by man-
agement or court action.ﬂ  The Respondent suspended 

Combs on January 18, 2007.  So far as the record shows, 
however, the Respondent has ne
ver concluded an investi-
gation or altered Combs™ status.  The judge found that the 

Respondent™s explanation for Combs™ suspension ﬁdoes 
not begin to accountﬂ for the length of the suspension, 
which even Donald Rentfro, the Respondent™s chief ex-

ecutive officer, conceded
 was ﬁ[v]ery atypical.ﬂ
11  The 
judge reasonably found that the ﬁcontrast between the in-
tended length of investigatory suspensions under the Hos-

pital™s policies and the interminable length of Combs™ 
suspension,ﬂ coupled with the ﬁdisparity between Combs™ 
protracted suspension and the treatment of other employ-

eesﬂ placed on investigatory su
spension, supports a finding of animus directed against Combs for her participation in 
protected union activities.
12 Although the Respondent maintains that the delay in 
resolving Combs™ situation was caused by the inaction of 
the Union, the judge found, and we agree, that this ﬁob-
vious attempt to shift blameﬂ for maintaining Combs in 
limbo is further evidence of animus.  There is no hospital 

policy or practice that authori
zes the use of an investiga-
tory suspension as punishment for a rules infraction.  In 
its letter to Combs formally advising her of the investiga-

tory suspension, the Respondent committed itself to 
ﬁcommunicate further with [Combs] as the investigation 
progresses.ﬂ  As the judge found ﬁ[n]o action or inaction 

by the Union could alter the obligation owed by man-
agement to comply with its own rules and its direct 
promise to Combs.ﬂ 

                                                          
 11 The record shows that prior inve
stigative suspensions at the facil-
ity typically took anywhere from 3 days to 2 weeks. 
12 The judge observed that the investigatory suspension of James 
Fields, another alleged di
scriminatee in this case, led to a careful inves-
tigation to determine the facts and 
consultation with medical experts, 
yet lasted only 3 weeks.  By cont
rast, there was little or nothing to 
investigate regarding Combs.  He
r alleged misconduct occurred during 
a face-to-face meeting with three management officials. 
 KENTUCKY RIVER MEDICAL CENTER
 647
Considering all of the circumstances, the judge rea-
sonably concluded that the Respondent did not place 
Combs on investigatory suspen
sion, much less maintain 
her in that status for over a year, for refusing to meet 

with management without union representation.  We 
agree, and infer an unlawful motive from the Respon-
dent™s actions.  Accordingly, we also agree with the 

judge that the General Counsel met his 
Wright Line
 bur-
den of showing that Combs™ union activity was a moti-
vating factor in Combs™ ﬁinvestigative suspension.ﬂ 
At this juncture, the burden would normally shift to the 
employer to show that it would have taken the same ac-
tion against its employee in the absence of her union ac-
tivities.  In the circumstances of this case, however, the 
Respondent cannot carry that
 burden.  Where ﬁthe evi-
dence establishes that the reasons given for the Respon-
dent™s action are pretextualŠthat is, either false or not in 
fact relied uponŠthe Respondent fails by definition to 

show that it would have taken the same action for those 
reasons, absent the protected conduct, and thus there is 
no need to perform the second part of the 
Wright Line
 analysis.ﬂ  
Rood Trucking Co
., supra at 898, quoting 
Golden State Foods Corp
., 340 NLRB 382, 385 (2003); 
Limestone Apparel Corp
., 255 NLRB 722, 722 (1981) 
(ﬁa finding of pretext necessa
rily means that the reasons 
advanced by the employer either did not exist or were not 
in fact relied upon, thereby leaving intact the inference of 

wrongful motive established by the General Counselﬂ), 
enfd. 705 F.2d 799 (6th Cir. 1982). 
In the absence of a lawful
 reason for the Respondent™s 
treatment of Combs, we find that the real reason for her 
indefinite suspension was her union activity.  Accord-
ingly, we agree with the judge that Combs™ suspension 
violated Section 8(a)(3) and (1) of the Act. 
AMENDED 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act. 
Having found that the Respondent unlawfully sus-
pended Francis Lynn Combs, we shall order the Respon-

dent to rescind the suspension and offer Combs rein-
statement to her former position, or if that position no 
longer exists, to a substantially equivalent position, and 

to make her whole for any loss of earnings or other bene-
fits suffered as a result of the discrimination against her.  
Backpay shall be  computed on a quarterly basis, from 

the date of the suspension to the date of a proper offer of 
reinstatement, less any interim 
earnings, as prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest 
as computed in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987).
13 In addition, the Respondent shall 
be required to remove from its files any references to the 
unlawful suspension, and to notify Combs in writing that 
this has been done and that the suspension will not be 

used against her in any way. 
ORDER The National Labor Relations Board orders that the 
Respondent, Jackson Hospital Corporation d/b/a Ken-
tucky River Medical Center, Jackson, Kentucky, its offi-
cers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Suspending or otherwise discriminating against 
Frances Lynn Combs or any of its other employees for 
supporting United Steel, Paper & Forestry, Rubber, 
Manufacturing, Energy, A
llied Industrial & Service 
Workers International Union, AFLŒCIOŒCLC or any 
other labor organization. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, rescind 
Frances Lynn Combs™ suspension and offer her full rein-

statement to her former job or, if that job no longer ex-
ists, to a substantially equivalent position, without preju-
dice to her seniority or any other rights or privileges pre-

viously enjoyed. 
(b) Make Frances Lynn Combs whole for any loss of 
earnings and other benefits suffered as a result of the 

discrimination against her, in the manner set forth in the 
amended remedy section of this decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any referenc
e to Frances Lynn Combs™ 
unlawful suspension, and within 3 days thereafter notify 

Combs in writing that this has been done and that the sus-
pension will not be used against her in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
                                                          
 13 On May 14, 2010, the Board invite
d all interested parties to file 
briefs in this and two other cases regarding the question of whether the 

Board should routinely order compound 
interest on back pay and other 
monetary awards in unfair labor practice cases, and if so, what the 
standard period should be for com
pounding. The Board has decided to 
sever this issue and retain it for furt
her consideration in order to expe-
dite the issuance of this
 decision regarding the remaining issues in this 
case.  The Board will issue a supplemental decision regarding com-

pound interest at a later date. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 648 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Jackson, Kentucky, copies of the attached 
notice marked ﬁAppendix.ﬂ
14  Copies of the notice, on 
forms provided by the Regional Director for Region 9, 

after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-

spondent has gone out of business or closed the facility 
involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any 
time since January 18, 2007. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 

found. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 suspend or otherwise discriminate 
against Frances Lynn Combs or any other employee for 
                                                          
 14 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
supporting United Steel, Paper & Forestry, Rubber, 
Manufacturing, Energy, A
llied Industrial & Service 
Workers International Union, AFLŒCIOŒCLC or any 
other labor organization. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, rescind Frances Lynn Combs™ suspension and 
offer her full reinstatement to her former job or, if that 

job no longer exists, to a substantially equivalent posi-
tion, without prejudice to her seniority or any other rights 
or privileges previously enjoyed. 
WE WILL make Frances Lynn Combs whole for any 
loss of earnings and other benefits resulting from her 

suspension, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful suspension of Frances Lynn Combs, and 
WE WILL
, within 3 days thereafter, no
tify her in writing that this 
has been done and that the suspension will not be used 

against her in any way. 
KENTUCKY RIVER 
MEDICAL CENTER
 David L. Ness, Esq.,
 for the General Counsel. 
Don T. Carmody, Esq., 
and Bryan Carmody, Esq., 
of Painted 
Post, New York, for the Respondent. 
Randy Pidcock, 
of Frankfort, Kentucky, for the Charging Party.
 DECISION STATEMENT OF THE 
CASE PAUL BUXBAUM
, Administrative Law Judge.  This case was 
tried in Jackson, Kentucky, ove
r a period of 7 days commenc-
ing on November 27, 2007, and concluding on April 9, 2008.  
The original charge was filed on August 11, 2005, with an 
amendment filed September 23.  
Additional charges were filed 
on September 21 and October 10
, 2006, and January 19, 2007.  
The Regional Director issued a consolidated complaint on 
March 29, 2007.  The parties entered into an informal settle-
ment agreement on August 22, 2
007.  On October 16, 2007, the 
Regional Director issued an order vacating and setting aside 
that settlement agreement.
1  This included an amended consoli-
dated complaint and order rescheduling the matter for hearing.
2                                                           
 1 It is undisputed that the Respondent failed to comply with the 
terms of the parties™ settlement agre
ement.  See Respondent™s answer to 
amended consolidated complaint, pa
r. 7 (ﬁRespondent has not complied 
with the informal settlement agreement . . . having informed the Re-

gional Director that th
e Respondent was withdr
awing from the settle-
ment agreement.ﬂ). 
2 During the trial, counsel for the General Counsel moved to further 
amend the complaint in two respec
ts, changing the date of alleged 
discriminatee James Fields™ discha
rge from September 9, 2005, to 
August 31, 2005, and withdrawing th
e allegation that June Abadilla, 
M.D., was an agent of the Respondent
 within the meaning of the Act.  
 KENTUCKY RIVER MEDICAL CENTER
 649
The amended complaint alleges that Jackson Hospital Corpo-
ration d/b/a Kentucky River Medical Center (the Hospital) 
unlawfully disciplined certain of its employees during each of 3 
successive years commencing in 2005.
  It contends that James 
Fields was suspended on August 9 and discharged August 31 of 
that year.  It next alleges that Shirley White and Louise Gross 
were suspended on September 19 
and discharged October 2, 
2006.  Finally, it alleges that Frances Lynn Combs was sus-
pended on January 18, 2007.
3  Each of these disciplinary ac-
tions are asserted to have been
 discriminatorily motivated by 
the employees™ protected union activ
ities in violation of Section 
8(a)(1) and (3) of the Act.  The Hospital has filed an answer to 
the amended consolidated complaint denying the material alle-
gations made against it. 
For the reasons set forth in detail in this decision, I find that 
the Hospital disciplined Gross and Combs in an unlawfully 
discriminatory manner.  I furt
her conclude that the General 
Counsel has failed to prove th
at the discipline imposed on 
Fields and White was similarly unlawful. 
On the entire record,
4 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the 
Hospital, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent, a corporation, 
operates a full service hospi-
tal at its facility in Jackson,
 Kentucky, where it annually de-
rives gross revenues in excess of $250,000 and purchases and 
receives at its Jackson, Kent
ucky facility goods and services 
valued in excess of $50,000 directly from points outside the 
Commonwealth of Kentucky. The Respondent admits
5 and I 
find that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), an
d (7) of the Act and a health 
care institution within the meaning 
of Section 2(14) of the Act.  
I also find that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
                                                                                            
 (Tr. 252, 476.)  Both amendments were unopposed, and I authorized 
them. 
3 It is undisputed that the Hospital has not offered employment to 
Combs since her so-called suspension 
more than a year ago.  As a 
result, her suspension is the functiona
l equivalent of a termination of 
her employment. 
4 The transcript of the trial is 
generally accurate.  During the final 
phase of the proceedings, with the pa
rticipation of counsel, I clarified 
and corrected various errors in the transcription up to that point.  I also 

noted that the indices delineating the portions of the transcript relating 
to the examination of each witne
ss are inaccurate and should not be 
relied on.  (See Tr. 1015Œ1023.)  As to the final section of the tran-

script, three errors require correction:
  at p. 1355, l. 12, ﬁmunch housing 
syndromeﬂ should be ﬁMunchausen syndrome,ﬂ at p. 1439, l. 12, ﬁrela-
tiveﬂ should be ﬁrelevant,ﬂ and at p. 1729, l. 22, ﬁwristﬂ should be 
ﬁrisk.ﬂ  All other errors are not significant or material.  Finally, as 

agreed during the course of the trial, counsel for the Hospital has sub-
mitted redacted copies of R. Exhs. 9, 12, 16, 17, 29, and 32.  I have 
substituted these for the previously adm
itted versions in order to protect 
patients™ privacy.  I have also direct
ed that the unredacted versions be 
retained under seal. 
5 See the Hospital™s answer to ame
nded consolidated complaint, par. 
2.  (GC Exh. 1(z).) 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Introduction 
Community Health Systems, In
c., a corporation based in 
Tennessee, operates acute care hos
pitals in non-urban markets, 
primarily in the southeastern an
d southwestern regions of the 
United States.  Its subsidiary, 
Jackson Hospital Corporation, maintains such a hospital in Jackson, Kentucky, under the name 
of the Kentucky River Medical Ce
nter.  This is a 55-bed acute 
care facility and full service hospital with both inpatient and 
outpatient components.  It em
ploys approximately 275 to 300 
persons. The United Steelworkers of America (the Union) began an 
organizing campaign among certain 
employees of the Hospital, 
culminating in a Board-conducted election.  Based on the re-
sults of that election, on June 8, 1998, the Board certified the 
Union as the collective-bargaining representative of various 
categories of employees including
 registered nurses and medi-
cal lab technicians.  One year 
later, during the course of con-
tract negotiations, a unit member filed a decertification petition.  
This resulted in another election, after which the Board again 
certified the Union as collective-bargaining representative of 
those employees on August 2, 2000.
6  At the same time, unit 
employees engaged in a strike against the Hospital from July 8 
until August 15, 2000. 
The course of the parties™ la
bor relations included the filing 
of a number of unfair labor prac
tice charges against the Hospi-
tal during the period from June 16, 2000, through May 9, 2001.  
The General Counsel issued a consolidated complaint and a 
trial was held on various date
s in 2001 before Administrative 
Law Judge David L. Evans.  On February 20, 2002, Judge Ev-
ans issued a decision finding that the Hospital had engaged in a 
variety of unlawful 
activities, including a refusal to bargain 
with the Union, imposition of unilateral changes in terms and 
conditions of employment for bargaining unit members, threat-
ening employees with discharge 
or other forms of discrimina-
tion due to their support for the Union, and issuing warnings 

and suspensions to employees because of their involvement in 
protected activities.  Most signi
ficantly, Judge Evans found that 
the Hospital discriminatorily discharged eight bargaining unit 
members in August and Septem
ber 2000, due to their involve-
ment with the Union.
7  As a result, he imposed a variety of 
remedial measures including the reinstatement of the dis-
charged employees.  In addition, ﬁ[b]ecause of the Respon-
dent™s egregious misconduct, dem
onstrating a general disregard 
for the employees™ fundamental
 rights,ﬂ Judge Evans recom-
mended that the Board issue a broad cease-and-desist order 
enjoining the Hospital from infringing the rights of its employ-
ees in any manner.  
Kentucky River Medical Center
, 340 NLRB 
                                                          
 6 The Regional Director™s certification of the Union was approved 
by the Board and enforced 
by the Circuit Court in 
Jackson Hospital 
Corp., 
333 NLRB No. 29 (2001) (not reported in Board volumes), enf. 
33 Fed. Appx. 735 (6th Cir. 2002). 
7 Judge Evans Also recommended dismissal of a number of the 
complaint allegations, including several alleged discriminatory disci-
plinary actions.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 650 
536, 607 (2003), enfd. No. 04Œ1019 (unpublished) (D.C. Cir. 
2005). On September 30, 2003, the Board adopted Judge Evans™ de-
cision with minor modifications.  In evaluating the propriety of 
the judge™s findings of unlawfu
l discrimination against union 
members, the Board observed that the record ﬁcontains abun-
dant evidence of threats, including multiple threats of dis-
charge, supporting the judge™s fi
nding of antiunion animus.ﬂ  
Above at 536.  In addition to the order reinstating the eight 
discharged employees, the Boar
d adopted the broad cease-and-
desist remedy.  By an unpublis
hed opinion, the D.C. Circuit 
enforced the Board™s order on June 3, 2005.
8 In the ensuing years, the part
ies™ relationship has remained 
contentious.  In this case, the 
General Counsel asserts that the 
Hospital has continued to engage in unlawful conduct.  In addi-
tion, on January 25, 2007, the Board filed a petition with the 
D.C. Circuit seeking 
an adjudication of civil contempt against 
the Hospital for multiple alleged violations of the Board™s re-
medial order entered in the prior proceeding.  (GC Exh. 6.)  The 
Hospital has filed a response denyin
g the material allegations of 
that petition.  (GC Exh. 7.)  As of the conclusion of the trial in 
the present case, that matter is unresolved.  As a result, I draw 
no conclusions regarding the Gene
ral Counsel™s allegations of 
contumacious conduct by the Hospital™s management. 
It is undisputed that the Hospital and the Union have never 
succeeded in reaching agreement as to a contract.  They have 
attended collective-bargaining sessions at which Don Carmody, 
the Hospital™s labor law attorney, has been the Employer™s lead 
negotiator.  The Union has been 
represented at the sessions by 
its negotiating committee led by Ra
ndall Pidcock, its district 
organizing coordinator.  Among the bargaining unit members 
who have attended collective-bargaining sessions as members 
of the Union™s committee were Shirley White, Louise Gross, 
and Frances Lynn Combs. 
In the present case, the General Counsel contends that the 
Hospital committed three distinct sets of unlawful disciplinary 

actions.  Each set of alleged vi
olations involves different cir-
cumstances and personnel and they 
are separated in time.  As a 
result, for purposes of clarity I will address the allegations indi-
vidually by year of occurrence.  For each such set of events, I 
will describe my factual conclusions and legal analysis in con-
secutive fashion.  Naturally, my discussion will begin with the 
earliest set of allegations. 
B.  The Suspension and Dischar
ge of James Fields in 2005 
The Facts 
In his amended complaint, the 
General Counsel™s first allega-tion of unlawful discrimination by the Hospital is the conten-

tion that it suspended James Fiel
ds on August 9, 2005,                                                                         
                                                    
                                                          
 8 The case has continued to spawn litigation.  In 
Kentucky River 
Medical Center, 
352 NLRB 194 (2008), the Board adopted Administra-
tive Law Judge Margaret G. Brakebusch™s determinations as to the 
backpay owed to four of the unlaw
fully discharged employees.  Admin-
istrative Law Judge Michael A. Rosas has recommended a determina-

tion as to the backpay owed to yet another of these discharged employ-
ees in Kentucky River Medical Center, 
2008 WL 593776 (2008). 
and terminated him on August 31,
 due to his union activities.
9  Fields was hired by the Hospital
 in October 2000 for a position 
as a medical laboratory technician.
10  He continued to serve in 
that position until the adverse acti
ons taken against him in Au-
gust 2005.  His job duties consisted of drawing blood from 
patients and running laborator
y tests on samples of blood and 
urine to aid in the diagnosis an
d treatment of those patients. 
Fields testified that he joined the Union in 2001 and mani-
fested his decision by signing a union card given to him by 
another laboratory employee.  He
 further reported that he de-
cided to escalate his involvement in the Union in February or 
March 2005.  He testified that 
he had a meeting with Randy 
Pidcock, the Union™s district or
ganizing coordinator.  He de-
scribed their conversation as follows: 
 FIELDS:  I told him then, you know, I . . . wanted to get 
involved in any way I could, and . . . Randy mentioned 
maybe the Negotiating Committee or . . . one of the other 
committees of the Union. 
COUNSEl:  And what did you say? 
FIELDS:  I said I™d like to be a part of the Negotiating 
Committee. 
 (Tr. 214.) 
 While his testimony on direct 
examination indicated that 
Fields approached Pidcock to
 volunteer his services, it was 
significantly undercut on furthe
r inspection.  Counsel for the 
Hospital confronted Fields with 
an affidavit he provided shortly 
after his suspension.  In that doc
ument, Fields stated that, ﬁPid-
cock asked me if I would join the Union™s Negotiating Com-
mittee.  I accepted the invitation.ﬂ  (Tr. 293.)  Counsel pressed 
the point by asking Fields if it was ﬁa case of Mr. Pidcock ask-
ing you to join the committee, or is it a case of you saying you 
wanted to join the committee?ﬂ 
 (Tr. 293Œ294.)  Fields replied 
that he didn™t ﬁreally 
recall.ﬂ  (Tr. 294.) 
Fields continued his account by indicating that a couple of 
days after his discussion with Pi
dcock, he approached his su-
pervisor, Diane Blankenship.  
The circumstances of their con-
versation were a bit unusual as 
Fields was not on duty at that 
time.
11  Instead, he traveled to the office after visiting a nearby 
clinic for a medical appointme
nt.  Upon meeting Blankenship 
at the lab, Fields testified that he told her that he ﬁwas going to 
be on the Negotiating Committee.ﬂ 
 (Tr. 217.)  He reported that 
her only response was to say, ﬁwell.ﬂ  (Tr. 217.) 
                                                          
 9 All dates in this portion of the decision are in 2005 unless other-
wise indicated. 10 Fields reported that he became 
a so-called phlebotomy supervisor 
in 2004.  Although the Hospital did 
not allege that he possessed super-
visory status under the Act in its pleadings, counsel did tentatively raise 
this issue once Fields provided this
 testimony.  Subsequently, counsel 
withdrew any defense based on Fiel
ds™ purported supervisory status.  
See Tr. 1024.  Counsel™s action in this regard is entirely consistent with 
the testimony of the Hospital™s director of human resources who stated 
that she was ﬁunawareﬂ of any supe
rvisory authority on the part of 
Fields.  (Tr. 941.) 
11 This would make sense as Blankenship™s shift ended at 4:30 p.m.  
Fields™ work hours were from 10 p.m. until 6:30 a.m.  As a result, ab-

sent something unusual, 
it would be impossible for them to have a face-
to-face conversation at the lab.  KENTUCKY RIVER MEDICAL CENTER
 651
Approximately a month after his 
initial asserted conservation 
with Blankenship about his committee membership, Fields 
claimed to have had a second discu
ssion of the matter with her.  
During a telephone conversation, 
he advised her that a negotiat-
ing session was planned for the fo
llowing day.  He noted that 
he was scheduled to work and info
rmed her, ﬁthat I™d work that 
night, you know, because I was supposed to get time off for 
negotiations.  And I told her that
 I was already on the schedule, 
that I™d work that night andŠbut in the future, that nights be-
fore negotiations that I™d need of
f.ﬂ  (Tr. 218.)  Fields testified 
that he was later informed by 
Pidcock that the bargaining ses-
sion had been cancelled. 
In his testimony, Fields was clear that he never actually at-
tended any bargaining sessions or performed any other duties 
on behalf of the Union™s negotiating committee.  He also 
agreed that the only evidence that the Hospital was aware of his 
membership on the committee c
onsisted of his two conversa-
tions with Blankenship.
12  By contrast, Blankenship testified 
unequivocally that she was enti
rely unaware of Fields™ union 
activities and that they never had any discussion of his in-
volvement.  In particular, she 
specifically deni
ed any conversa-
tion regarding a need to accomm
odate Fields™ work schedule so 
that he could attend collective-bargaining sessions. 
It is now necessary to examine the events that immediately 
preceded the suspension and discharge of Fields.  On the night 
of August 1Œ2, Fields was at work in the laboratory.  He testi-
fied that he was experiencing ﬁsevere abdominal painﬂ and 
nausea.  (Tr. 222.)  He interpreted this as a recurrence of pan-
creatitis, a condition for which 
he had been diagnosed in 
2001.13  At approximately 2 or 3 
a.m. on August 2, he decided 
to test his blood for signs of this
 illness.  He testified that he 
drew his own blood and proceeded to perform the steps neces-
sary to analyze the sample.  In particular, he reported that he 
performed an analysis of his 
levels of two important blood 
enzymes, amylase and lipase.
14  The printed report of the re-
                                                          
 12 Fields did make a passing reference to telling Sharon Noble of his 
membership on the committee.  He indicated that she was ﬁa Blood 

Bank supervisor.ﬂ  (Tr. 296.)  I discussed the significance of this matter 
with both counsel.  As there was no agreement regarding Noble™s pos-
session of supervisory status, I observed that, if counsel for the General 

Counsel were to rely on Fields™ reported discussion with Noble, it was 
his burden to prove such status or other type of agency or managerial 
relationship with the Hospital.  See, 
NLRB v. Kentucky River Commu-
nity Care, Inc., 
532 U.S. 706, 711 (2001).  (This is the same river in 
Kentucky, but a different 
employer.)  No such proof was offered.  As a 
result, any knowledge allegedly acqui
red by Noble cannot be imputed 
to the Hospital. 13 In an effort to support Fields™ testimony, the General Counsel in-
troduced his medical records from an admission to the Hospital during 
the preceding month of June.  (GC E
xh. 34.)  Counsel argued that these 
records showed that he had been tr
eated for pancreatitis on that occa-
sion, ﬁjust two months earlier.ﬂ  (Tr. 262.)  Actually, those records 
show that he was diagnosed with 
a ﬁ[n]onspecific systemic viral ill-
ness.ﬂ  (GC Exh. 34, p. 2.)  While the records do note a past history of 
pancreatitis, they also report that, 
on this occasion, his ﬁamylase and 
lipase were within normal limits and 
this effectively rules out any is-
sues of pancreatitis.ﬂ  (GC Exh. 34, p. 7.) 
14 A well-known medical reference manual, in pertinent part, notes 
that, ﬁlaboratory tests cannot confir
m a diagnosis of acute pancreatitis 
but can support the clinical impression.  Serum amylase and lipase 
sults shows that his amylase 
was 425, a level well above the 
normal range of 27 to 131.  (GC Exh. 35.) 
After obtaining the results of his self-administered blood tests, 
Fields reported that he discarded the tube containing his blood 
sample.  When asked why he did so, he testified that, ﬁwe were 
always told that any blood that didn™t have a label on it, to make 
sure we disposed of it.ﬂ  (Tr. 
225.)  When further asked why he 
could not have labeled his tube, he responded that the printer only 
provided labels for a ﬁregistered patient.ﬂ
15  (Tr. 225.) 
Fields continued to work for the remainder of his shift.  He 
also reported for work on the night of August 2-3.  He testified 
that he was still suffering from a
bdominal pain and nausea.  He 
decided to perform another analysis of his blood.  Once again, 
he drew his own sample and ran 
tests of his amylase and lipase 
levels.  The results were printed from the machine at 10:42 p.m. 
on August 2 and show his amylase at 646.  (GC Exh. 36.)  
Fields reported that he again discarded the tube containing his 
blood sample.  He resumed working until sometime between 4 
to 5 a.m. on August 3.  At that
 time, he spoke to his family 
doctor, Edward Burnette, M.D. 
 Their conversation took place 
in a hallway at the Hospital.  Fields testified that he informed 
Dr. Burnette that his amylase was high and was instructed to 
ﬁcome on over to the [Emergency Room] and that he™d proba-
bly just go ahead and direct
 admit me.ﬂ  (Tr. 235.) 
At approximately 5:15 a.m., Fi
elds went to the emergency 
room.16  Burnette instructed him to speak with a medical stu-
dent on duty at that time.  He
 showed the student the two labo-
ratory reports from his self-ad
ministered blood tests.  The stu-
dent told him to keep the reports until he was admitted.  He was 
admitted as an in-patient at approximately 6:15 a.m.  One hour 
later, Lab Assistant Amanda Turner came into his room with 
orders to draw a blood sample from
 Fields.  Fields told her that 
he had already performed the tests on his own blood and gave 
her his lab reports.  She accepted these in lieu of taking a sam-
ple of his blood. 
Turner confirmed Fields™ accoun
t, adding that she had never 
before experienced such a situation.  When she returned to the 
lab with Fields™ self-administere
d test results, the lab techni-
cians refused to accept them.  She testified that they explained 
that, ﬁWe had to have his actual blood work, you know, that we 
                                                                                            
 concentrations increase on the first da
y of acute pancreatitis and return 
to normal in 3 to 7 days.ﬂ  
The Merck Manual, Merck & Co., Inc., p. 
271, 17th ed. 1999.  The quotation is
 from the edition in effect during 
the events at issue.  The current 
edition contains essentially identical 
language. 
15 This would seem to raise the issue of the propriety of a laboratory 
employee using the facility to obtai
n test results outside the regular 
course of medical diagnosis and 
treatment.  Indeed, the Hospital™s 
disciplinary manual lists ﬁexamples of unacceptable behavior,ﬂ includ-
ing, ﬁ[u]se of hospital 
or facility material, time or equipment for the 
manufacture or production of any article for unauthorized purposes or 
for personal use.ﬂ  (GC Exh. 8, p. 
20.)  Nevertheless, testimony from 
witnesses for both sides establis
hed that the Hospital condoned the 
practice of lab employees obtaining anal
ysis of personal samples.  As a 
result, counsel for the Hospital stipulated that the employer does not 
rely on any violation of the quoted policy as supporting its discipline of 

Fields.  (Tr. 1024.) 
16 This would have been during the latter part of his work shift which 
ran from 10 p.m. to 6:30 a.m. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 652 
drew on him to make sure that it 
was his.ﬂ  (Tr. 1477.)  Another 
lab assistant, Kim Johnson, was present in the lab on this occa-
sion.  She also reported that the lab technicians refused to ac-
cept Fields™ results because, ﬁthey just said they didn™t feel 
comfortable releasing something that they didn™t see one of us 
draw.ﬂ  (Tr. 1463.)  As a result, Johnson agreed to go to Fields™ 
room to draw a blood sample.  She did so with some trepida-
tion, asking Turner to accompany her since she thought ﬁhe 
might have hard feelings thinki
ng I didn™t trust him or some-
thing.ﬂ  (Tr. 1465.)  Turner ag
reed to go with Johnson, observ-
ing that she did so because she ﬁdidn™t want him to get mad.ﬂ  
(Tr. 1478.) 
Fields testified that within an hour after he provided his own 
test results to Turner, Johnson 
came to his room and drew a 
blood sample from him.  He reporte
d that he was told that, ﬁDr. 
Burnette wanted it redrawn.ﬂ  (Tr. 367.)  The medical records 
reflect that the laboratory tests on the blood sample drawn by 
Johnson were performed at 8:40 a.m. on August 3.  The amy-
lase level was recorded at 75, well within the normal range of 
27 to 131.  (R. Exh. 3, p. 20.) 
At 12:03 a.m. on August 4, th
e laboratory performed another 
set of tests on a new sample of 
Fields™ blood.  The results for 
the blood enzymes were entirely normal, with the amylase be-
ing recorded at 48.  (GC Exh. 33, 
p. 2.)  Fields received a visit 
from Dr. Burnette later that morning.  He testified that he told 
his physician that, ﬁI really wanted to be discharged, because, 
you know, I was feeling better and 
that I really didn™t want to 
miss any work.  And he said he™d
 discharge me.ﬂ (Tr. 242.)  He 
indicated that Burnette told him that his amylase ﬁwas back 
down to normalﬂ and he did not 
see any problem with Fields™ 
being discharged.  (Tr. 244.)  Bu
rnette asked him if he desired 
any pain medications and Fields declined, noting that he al-
ready had some from a prior prescription.  Burnette referred 
him to a specialist located in Lexington.  Fields testified that 
Burnette never discussed the te
st result numbers from his self-
administered blood tests.   
Fields was discharged from the Hospital in the late morning 
of August 4.  He returned to his 
job at the laboratory at 10 p.m. 
that day. 
Dr. Burnette, Fields™ treating physician, testified in detail re-
garding the circumstances of Fi
elds™ admission and course of 
treatment.  He noted that Fiel
ds had approached him and told 
him that ﬁhe had drawn his own blood and had run some tests 
and that he had pancreasŠflare up of his pancreas.  The labs 
were abnormal and we admitted 
him to the hospital.ﬂ  (Tr. 
1344.)  Those lab results showed 
Fields™ amylase at 646, well 
above 150, the upper limit of the 
normal range.  Given his pa-
tient™s prior history of pancreatitis and this test result, Burnette 
decided that hospitalization was appropriate. 
Approximately 3 hours later, Burnette ordered additional lab 
testing to check Fields™ conditio
n and the amylase results were 
normal at 75.
17  Another followup test showed the amylase 
level to be 48.  This constitute
d an unusual pattern of results 
that Burnette considered to be 
a ﬁdiscrepancy.ﬂ  (Tr. 1351.)  
                                                          
 17 Burnette testified that he ordered 
the repeat testing because ﬁit just 
seemed so strangeﬂ that Fields ha
d drawn his own blood and performed 
his own analysis.  (Tr. 1381.) 
Specifically, the nature of the di
screpancy was that it typically 
was a slow process to bring 
down an abnormally high amylase 
level, taking a ﬁgood three days.ﬂ 
 (Tr. 1361.)  Burnette testified 
that this caused him to reevaluate the entire episode.  In so do-
ing, he noted that, ﬁThe thing th
at impressed me was that he, he 
didn™t appear to be acutely ill as
 I would expect.ﬂ  (Tr. 1351.)  
This was striking to Burnette because pancreatitis is a ﬁvery 
painful thing and it just didn™t strike me that he was in acute 
distress.ﬂ  (Tr. 1378.)  In addi
tion, Fields had a normal white 
blood count and an absence of fever. 
Burnette articulated his thought process as follows: 
  [H]ow can that be, could [amylase] go down that quick and it 
couldn™t, it just couldn™t do it that quickly . . . . I thought well 
how can this be and the fact that he drewŠit just, it just was a 
red flag to me that this man draws his own blood, which to 
me was unusual.  I mean I™ve never heard of somebody doing 
that.  Draw your own blood.  Run your own test and then 
bring it to the doctor and say, here I am.  I™m sick.  Put me in.  
And, [he] just didn™t seem to me to be acutely ill like someone 
with pancreatitis.  They™re usually pretty sick and they™re 
hurting petty bad.  So I repeated the labs and they weren™t[,] 
they were normal. 
 (Tr. 1352.) 
 Having proceeded this far in 
his thought process, Burnette 
decided to ask the laboratory to retest Fields™ self-drawn blood 
sample.  As Lab Dire
ctor Blankenship confirmed, this was the 
ﬁusual process when we have lab 
values that are inconsistent.ﬂ  
(Tr. 1195.)  Indeed, she noted that the lab retains serum sam-
ples for 48 hours for precisely th
is eventuality.  Despite this 
usual practice, Burnette was a
dvised that the sample was un-
available for further testing.  
Upon learning this, his concerns 
were amplified.  As he put it, 
 I thought perhaps this man is manipulating.  He™s got an ulte-
rior motive for being in the Hospital.  If you draw your own 
blood, you run your own test and now you can™t find the 
blood sample that you had, that™s unusual.  That™s justŠthat™s 
a lot of coincidences on one admission. 
 (Tr. 1354.) 
 Confronted with this dilemma involving potential conflict 
among his professional obligations
 toward his patient, his em-
ployer, and the protection of the integrity of the laboratory for 
the benefit of all patients, Burnette took steps to meet his re-
sponsibilities.  Regarding his patient, he testified that he de-
cided to give Fields ﬁthe bene
fit of the doubt,ﬂ by discharging 
him with a diagnosis of recurrent
 pancreatitis and a prescription 
for pain medications.  (Tr. 1357.
)  As to his other perceived 
obligations, he reported his concerns to Denise Asher, the act-
ing supervisor of the laboratory during an absence by 
Blankenship.   
Fields™ medical records document Burnette™s struggle to un-
derstand what he had observed. 
 Burnette™s discharge summary 
notes,  He [Fields] had his lab work done by himself on the morning 
of admission, which revealed an amylase of over 600.  Three 
hours later, we had techs to draw blood on the patient and his 
 KENTUCKY RIVER MEDICAL CENTER
 653
amylase is 75.  This morning, his amylase is normal at 48 and 
his lipase is 34.  From a medical point of view, I cannot ex-
plain this drop and will address this with the patient. 
 (GC Exh. 33, p. 2.) 
 Upon being informed by Asher of Burnette™s concerns, 
Blankenship commenced an inve
stigation.  She spoke with 
Burnette and then scheduled a meeting with Fields.  That meet-
ing was held on August 9.  The Hospital™s human resources 
director, Naomi Mitchell, was pr
esent, along with Blankenship 
and Fields.  Fields reported that
 he confirmed to Blankenship 
that he had twice taken his 
own blood samples and performed 
tests for amylase.  He indicated that she asked him if the blood 
samples could have been mixed 
up with anyone else™s and he 
told her that he ﬁknew that the blood was mine.ﬂ  (Tr. 246.) 
Blankenship reported that she confronted Fields with the in-
ability to locate his blood samples 
for retesting.  She testified 
that, ﬁshe asked him if he had any idea why they couldn™t find 
it, and he said no, he didn™t ha
ve any idea.ﬂ  (Tr. 1217.)  Her 
account was corroborated by Mitche
ll who testified that Fields 
told Blankenship that he could 
not explain the discrepancy cited 
by Dr. Burnette.  When asked about the location of the blood 
sample, he stated that he ﬁdidn™t know where it wasﬂ and 
ﬁdidn™t know what happened to it.ﬂ  (Tr. 1580, 1585.)  When 

recalled as a rebuttal witness, Fi
elds disputed these accounts, 
contending that he told Blankenship that ﬁI threw it away be-
cause it wasn™t labeled.ﬂ  (Tr. 1745.) 
At the conclusion of this meeting, Fields was informed that 
he was being placed on an investigatory suspension.  This was 
documented in a letter sent to
 him on August 10.  (GC Exh. 
15.)  During the course of the investigation, Blankenship re-
ported her recommendation to the Hospital™s chief executive 
officer, O. David Bevins.  That recommendation was for termi-
nation of Fields™ employment be
cause, as she described it, she 
was convinced that Fields™ test 
results had been ﬁadulterated,ﬂ 
and she was unwilling to take responsibility for the continued 
employment of a laboratory tec
hnician who would adulterate 
test results.  (Tr. 1231.)  Bevins
 testified that he decided to 
approve the termination decisi
on based on Blankenship™s rec-
ommendation and Dr. Burnette™s a
ssertion that ﬁthere™s no way 
these reports could have differed in such a short period of 
time.ﬂ  (Tr. 1659.) 
On August 31, Fields was sent
 a letter terminating his em-
ployment due to his ﬁbehavior in connection with your prepara-
tion of lab tests regarding yourse
lf, and your subsequent [pres-
entation] in the Hospital™s Emer
gency Room.ﬂ  (GC Exh. 16.)  
Fields has not been employed by the Hospital at any time since. 
Legal Analysis of Fields™ Suspension and Discharge 
The General Counsel alleges that the disciplinary actions 
taken against Fields were fatally tainted by discriminatory mo-
tivation arising from his protected
 union activities.  In assessing 
such a claim, I must apply the analytical framework devised by 
the Board in 
Wright Line.
18  A comprehensive exposition of 
                                                          
 18 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation Mgt. 
Corp., 
462 U.S. 393, 399Œ403 (1983). 
that test was provided by the Board in 
American Gardens Man-agement Co., 
338 NLRB 644, 645 (2002): 
 Wright Line 
is premised on the legal principle that an 
employer™s unlawful motivation 
must be established as a 
precondition to finding an 8(a)(3) violation.  In 
Wright Line, the Board set forth the causation test it would hence-
forth employ in all cases al
leging violations of Section 
8(a)(3).  The Board stated that
 it would, first, require the 
General Counsel to make an in
itial showing sufficient to 
support the inference that protected conduct was a moti-
vating factor in the employer™s decision.  If the General 
Counsel makes that showing, the burden would then shift 

to the employer to demonstrate that the same action would 
have taken place even in the absence of the protected con-
duct.  The ultimate burden remains, however, with the 
General Counsel. To establish his initial burden under 
Wright Line
, the 
General Counsel must establish four elements by a pre-
ponderance of the evidence.  
First, the General Counsel 
must show the existence of activity protected by the Act.  
Second, the General Counsel must prove that the respon-
dent was aware that the employee had engaged in such ac-
tivity.  Third, the General Counsel must show that the al-
leged discriminate suffered an 
adverse employme
nt action.  
Fourth, the General Counsel mu
st establish a motivational 
link, or nexus, between the em
ployee™s protected activity 
and the adverse employment action. 
If, after considering all of the relevant evidence, the 
General Counsel has sustained his burden of proving each 
of these four elements by a 
preponderance of the evidence, 
such proof warrants at least an inference that the em-
ployee™s protected conduct was a motivating factor in the 
adverse employment action an
d creates a rebuttable pre-
sumption that a violation of the Act has occurred.  Under 
Wright Line
 the burden then shifts to the employer to 
demonstrate that the same act
ion would have taken place 
even in the absence of the 
protected conduct.  (Internal 
quotation marks, citations, f
ootnotes, and language not 
relevant to this case have been omitted.) 
 See also the Board™s discussion of this quoted language and 
Chairman Schaumber™s additional commentary in 
Frye Elec-
tric, Inc., 
352 NLRB 345 fn. 2 (2008). 
In applying this test, the first steps are the determinations as 
to whether Fields participated in protected union activities and 
whether the Hospital knew of his involvement in such activi-
ties.  Because these matters are intimately intertwined in this 
case, I will evaluate them together. 
Fields testified that he joined the Union in 2001.  More sig-
nificantly, he reported that he became a member of the Union™s 
negotiating committee in ﬁFebruary or March of ™05.ﬂ  (Tr. 
213.)  The impact of this test
imony was substantially undercut 
by Fields™ imprecision in explaining how he became a member 
of the committee.  In one version, he solicited an invitation to 
such membership, while in anot
her he contended that he was 
recruited by Pidcock.  When as
ked to reconcile these accounts, 
he was unable to say more than 
that he did not ﬁreally recallﬂ 
how his membership on the committee came about.  (Tr. 294.)  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 654 
As to other committee members,
 Gross supported Fields™ ac-
count that he joined the committee in 2005, but was unable to 
recall whether he attended any 
meetings.  White merely re-
called that Fields ﬁwas going to be on the negotiating commit-
tee.ﬂ  (Tr. 591.)  Neither witn
ess provided any indication that 
his participation ever came to th
e attention of management.   
It is entirely undisputed that 
Fields never attended any actual 
bargaining sessions.  As a resu
lt, management never had occa-
sion to observe his presence as a member of the Union™s nego-
tiating team.  Nor was there any evidence that Fields engaged 
in other committee activities that would bring his membership 
to management™s attention. 
It is fundamental that an employer cannot be found to have 
engaged in unlawful discrimi
nation based on an employee™s 
protected activities unless that 
employer has been shown to 
have knowledge of those activiti
es.  The Hospital vigorously 
asserts that it lacked any such knowledge regarding Fields.  In 
its leading case on the subject, the Board has held that the trier 
of fact must make a wide ranging inquiry on the issue of 
knowledge, taking into account both direct evidence and ﬁcir-
cumstantial evidence from which a reasonable inference of 
knowledge may be drawn.ﬂ  
Montgomery Ward & Co., 
316 NLRB 1248, 1253 (1995), enf. 97 F.3d 1448 (4th Cir. 1996).  I 
will now examine both forms of evidence on this question. 
It is noteworthy that the direct evidence of the Hospital™s 
knowledge of Fields™ membership on the committee consisted 
entirely of his own assertion that
 he twice discussed the matter 
with his supervisor, Blankenship. 
 On the other hand, she flatly 
denied the existence of either 
conversation.  Faced with this 
stark conflict, I must necessarily turn to an examination of the 
surrounding circumstances.  As the Board has observed, 
ﬁ[w]here demeanor is not determ
inative, an administrative law 
judge properly may base credib
ility determinations on the 
weight of the respective evidence, established or admitted facts, 
inherent probabilities, and reasonable inferences which may be 
drawn from the record as a whole.ﬂ  
Daikichi Sushi, 
335 NLRB 
622, 623 (2001), enf. 56 Fed. Appx. 516 (D.C. Cir. 2003) (In-
ternal quotation marks and citation omitted.) 
In examining the record as a whole, I am struck by the utter 
lack of corroboration in circumstances that cry out for such 
supporting evidence.  It 
will be recalled th
at Fields explained 
that a key reason for his discussions of the matter with 
Blankenship involved the need to accommodate his work 
schedule to the parties™ bargaini
ng plans.  He reported that he 
took pains to explain to Blankenship that, ﬁI was supposed to 
get time off for negotiations.ﬂ  (T
r. 218.)  This certainly raises 
an expectation that the Union would inform management of any 
changes to the composition of 
its negotiating committee so as 
to facilitate this scheduling process.  No evidence of any such 
communication from the Union was pr
ovided.  In particular, it 
was noteworthy that Pidcock, although present throughout vir-
tually the entire trial, was not called as a witness to shed light 
on this key aspect of Fields™ case. 
I conclude that the failure to
 elicit testimony from Pidcock 
regarding Fields™ membership on the negotiating committee 
and, what, if any, steps he took 
to notify the Hospital that Fields 
had joined the committee requires the drawing of an adverse 
inference.  In reaching this conclusion, I have followed the 
Board™s instructions that,  Normally, it is within an administrative law judge™s discretion 

to draw an adverse inference based on a party™s failure to call 
a witness who may reasonably be assumed to be favorably 
disposed to the party and who could reasonably be expected 
to corroborate its version of events, particularly when that 
witness is the party™s agent and thus within its authority or 
control.  It is usually fair to assume that the party failed to call 
such a witness because it believed that the witness would have 
testified adversely to the party. 
 Roosevelt Memorial Medical Center, 
348 NLRB 1016, 1022 
(2006).  See also 
Martin Luther King, Sr., Nursing Center, 
231 
NLRB 15, fn. 1 (1977) (failure to produce testimony from su-
pervisory employees justified 
adverse inference against em-
ployer), and 
NLRB v. Iron Workers, 
124 F.3d 1094, 1101 (9th 
Cir. 1997) (Board™s ﬁwell establis
hedﬂ use of adverse inference 
was properly applied where union o
fficials failed to testify in 
support of the union™s position). 
The significance of the failure to produce documentary evi-
dence of Fields™ membership on the committee and any notifi-
cation by the Union to manageme
nt regarding his membership 
was highlighted by testimony fr
om Combs.  When discussing 
her own participation on the same committee, she was asked 
whether there had been any communication to the Hospital, 
ﬁthat you had joined the bargaining committee.ﬂ  (Tr. 101.)  
She answered affirmatively, adding that, ﬁMr. Pidcock said that 
he would be sending a letter to
 the facility making them aware 
that I was now serving on the bargaining committee.ﬂ
19  (Tr. 
101.)  She also testified that she had seen a ﬁflyer information 
sheetﬂ that listed her as a member
 of the committee.  (Tr. 102.) 
In evaluating the inherent probabilities regarding Fields™ al-
leged participation on the negotiating committee and his em-
ployer™s awareness of his role on that committee, I place great 
weight on the absence of the sort of evidence alluded to by 
Combs when relating her own experience on the committee.  It 
makes sense that the Union w
ould announce the addition of a 
new member on such an important committee.  Such an an-
nouncement would alert fellow unit members regarding the 
identity of their new representative in collective-bargaining 
negotiations.  Similarly, a communication from the Union to 
the Hospital™s management woul
d appear to be a logical man-
ner of providing formal notificat
ion of Fields™ status.  In par-
ticular, it would enable manageme
nt to accommodate his work 
schedule to the needs of the barg
aining process.  Thus, the fail-
ure to provide any evidence whatsoever that the Union took 
these common sense measures 
constitutes compelling circum-
stantial evidence indicating that Fields™ account of his member-
ship on the committee and discussion of such membership with 
his supervisor are not reliable. 
                                                          
 19 I note that Combs™ testimony on th
is point is consistent with her 
claims in a lawsuit that she has file
d against the Hospital.  In that com-
plaint, filed in Kentucky™s Circuit 
Court, she stated, ﬁRandy Pidcock, 
the Union™s top negotiator, sent a 
letter to [Kentucky River Medical 
Center] indicating that Combs was on the Bargaining Committee.ﬂ  (R. 
Exh. 2, p. 2.) 
 KENTUCKY RIVER MEDICAL CENTER
 655
Before reaching a final determin
ation on the issues of the na-
ture of Fields™ protected acti
vities and the employer™s knowl-
edge of those activities, I have
 also carefully considered the 
employer™s stated reasons fo
r deciding to suspend and dis-
charge Fields.  In 
Montgomery Ward, supra, the Board specifi-
cally approved the practice of examining the employer™s expla-
nations of the rationale for its disciplinary decisions to deter-
mine what light they may shed on the issue of knowledge of 
protected activities.  Thus, the Bo
ard noted that it has inferred 
the element of knowledge where the stated reasons for disci-
pline are ﬁbaseless, unreasonable,
 or contrived.ﬂ  316 NLRB at 
1253.  Beyond this, an inference of knowledge may be appro-
priate where the employer™s asserted reasons for discipline, 
while not ﬁpatently contrived,ﬂ are nevertheless weak justifica-
tions for the adverse actions.  316 NLRB at 1253.  See also, 
State Plaza, Inc., 
347 NLRB 755, 757 (2006) (pretextual rea-
sons for discipline of employee used to establish the element of 
knowledge). While in the cited cases the employers™ unpersuasive expla-
nations contradicted a claim of lack of knowledge of union 
activities, in this case the strength of the Hospital™s rationale for 
dismissing Fields supports its cont
ention that it was unaware of 
his alleged involvement on the negotiating committee.  In 
reaching this conclusion, I accord significant weight to the 
testimony of Dr. Burnette.  It will be recalled that Burnette 
made the initial request to mana
gement to conduct an investiga-
tion of Field™s behavior.  He 
took this action based on his ob-
servation that Field™s self-adm
inistered blood test showed his 
amylase to be 646 while a test conducted on a sample of Fields™ 
blood drawn just hours later showed an amylase level of only 
75.  Additional testing showed th
e level to be 48.  Burnette™s 
uncontroverted expert opinion was 
that this pattern of test re-
sults was medically anomalous because it would require a pe-
riod of at least 3 days for a pancreatitis patient™s amylase level 
to decline to such a degree.
20  Beyond this, Burnette reported 
that he assessed other pertinent 
signs and symptoms that further 
aroused his suspicions.  In partic
ular, he testified that Fields™ 
clinical presentation was incons
istent with what one would 
expect in a patient who was acutely ill with pancreatitis.  He 
noted that this condition is extremely painful, yet Fields did not 
appear to be in acute distress wh
en he approached Burnette for 
treatment.  In addition, Fields™ 
clinical picture 
contained other 
inconsistencies with a diagnosis 
of acute pancreatitis.  Specifi-
cally, he had a normal white blood count and an absence of 
                                                          
 20 Counsel for the General Counsel contends that Burnette™s conclu-
sions were ﬁcontradictedﬂ by Dr. June Abadilla.  (GC Br. at p. 10.)  
This is inaccurate.  Her testimony on 
this issue was largely confined to 
her assessment of the medical records regarding Fields™ lipase levels.  

Regarding the amylase results, she observed that, ﬁAmylase stays 
longer in the blood when you have pancreatitis . . . it takes longer to 
come down to normal.ﬂ  (Tr. 495.)  She also took great pains to empha-

size that blood tests should not be c
onsidered in isolation from other 
findings, including the results of the c
linical examination.  As she suc-
cinctly explained, ﬁYou™re not going to
 treat a lab result, you™re going 
to treat a patient.ﬂ  (Tr. 493.)  She stressed that it was vital to observe 
the patient™s ﬁclinical condition.ﬂ  (Tr. 493.)  This is a mirror image of 
Dr. Burnette™s thought processes.  
In sum, her testimony was essen-
tially consistent with, and corr
oborative of, Burnette™s account. 
fever.  Finally, Burnette testifie
d that his concerns were ampli-
fied when he contacted the labo
ratory to request retesting of 
Fields™ self-drawn blood sample and was told that it was un-
available.  It was this combination of factors that led to his 
decision to request an investigation of Fields™ behavior. 
Burnette™s demeanor and pres
entation as a witness provided 
powerful support to his testimony th
at Fields™ behavior in seek-
ing admission to the Hospital was both extraordinary and suspi-
cious.  Through his tone of vo
ice and body movements, he 
conveyed a sense of genuine surp
rise and shock that a labora-
tory employee would draw his own blood and present his phy-
sician with self-administered test
 results in an effort to support 
a case for hospitalization.
21  In addition, I found his evident 
struggle to balance his conflicting duties to his patient and the 
Hospital to be credible.  The f
act that, despite grave doubts, he 
continued to provide treatment 
for Fields™ asserted condition, 
underscores his attempt to fulfill his professional obligations 
toward all of the parties, including his patient.  It is entirely 
consistent with his prompt notific
ation of the laboratory regard-
ing his fears about the integrity of the lab results.  In other 
words, viewed in relation to eac
h other, Burnette™s actions to-
ward his patient and his employer
 were logical and appropriate.  
They do not suggest any animus ag
ainst Fields pe
rsonally or as 
a union supporter.
22 Assessing the Hospital™s conduct with respect to Fields, I 
have looked beyond the propriety of Burnette™s initial referral 
of Fields™ unusual conduct to mana
gement for investigation.  In 
particular, I have focused on the manner in which the ensuing 
investigation was conducted and 
on the reasonableness of the 
conclusions that mana
gement derived from th
at investigation, 
including their evaluation of stat
ements made by Fields during 
that process. 
In examining the quality of the Hospital™s investigation, I 
have been mindful that the Board considers the failure to con-
duct a thorough and fair inquiry 
into an employee™s alleged 
misconduct to be potentially powerful evidence of unlawful 

motivation.  For example, in 
Midnight Rose Hotel & Casino, 
                                                          
 21 I had the same impression when a number of other witnesses testi-
fied regarding the highly unusual na
ture of a person drawing his own 
blood.  The witnesses, all of whom were experienced hospital employ-
ees, appeared surprised and perhaps a bit disgusted by this behavior.  
This came across not merely in thei
r words, but in their tone, facial 
expressions, and body language. 
22 I recognize that Judge Evans found that, in 2000, Dr. Burnette had 
threatened that employees who partic
ipated in the strike against the 
Hospital should be fired.  
Jackson Hospital Corp., 
340 NLRB 536, 550 
(2003).  In making this finding, the 
judge noted that Burnette had not 
been called to testify.  As a result,
 he did not have the opportunity to 
evaluate Burnette™s reliability as a w
itness.  While I do not doubt that 
Burnette may harbor some animus against the Union, I found no evi-
dence that his actions with regard to
 Fields were in any way motivated 
by such views.  As I have indicated
, those actions represented an effort 
to delicately balance his obligations 
as both a member of the Hospital™s 
professional staff and a treating physi
cian for this particular patient.  
This is an example of an instance 
when there is a failure to prove a 
nexus between any antiunion animus
 and the adverse action taken 
against a unit member.  Instead, th
e evidence demonstrated that the 
crucial link in the motivational chai
n was Burnette™s concern for the 
integrity of the laboratory. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 656 
Inc., 343 NLRB 1003 (2004), affd. 198 Fed. Appx. 752 (10th 
Cir. 2006), the employer™s lack of
 investigation and failure to 
give the employee an opportunity to explain her conduct were 
deemed significant indicators of
 discriminatory motivation.  
Conversely, in 
Caesars Atlantic City
, 344 NLRB 984 (2005), 
rev. denied 196 Fed. Appx. 59 (3d Cir. 2006), the Board 
adopted my reasoning that the em
ployer™s careful and complete 
investigation of alleged misc
onduct supported a conclusion that 
the ensuing adverse action was lawful. 
In this case, the investigati
on was conducted by Blankenship 
with assistance from Naomi Mitchell, the Hospital™s human 
resources director.  Blankenshi
p testified that she began her 
inquiry by discussing the matter with Burnette.  She testified 
that she learned that Burnette ﬁwas certain that [the test results] 
had been falsified in some way.ﬂ  (Tr. 1186.)  She then exam-
ined the medical records and interviewed laboratory employees 
in an effort to learn why Fields™ self-administered tests had not 
been checked by rerunning the tests on another portion of the 
original blood sample.  She testified that this was the usual 
procedure employed when lab va
lues were inconsistent, noting 
that, ﬁWe keep samples for at least 48 hours for that purpose, 
for retesting, serum samples.ﬂ  
(Tr. 1196.)  In speaking to the 
employees, she learned that the original samples were missing.  
She also confirmed that Fields had declined to permit Turner to 
draw a new sample, giving her 
his own test results instead.
23 On August 9, Blankenship and 
Mitchell met with Fields.  
There was a complete discussion of the incident at issue.  Fields 
was asked if there was any chance that his blood could have 
been mixed up with someone else™s sample.  He testified that 
he responded by telling Blankenship that, ﬁI knew that the 
blood was mine.ﬂ  (Tr. 246.)  The content of one key aspect of 
their further discussion was disputed during the testimony at 
trial.  The meeting participants 
all agree that Bl
ankenship asked Fields about the inability to lo
cate his blood sample.  Fields 
reported that he told her that he had thrown it away because of 
the lab™s policy against retaining unlabeled blood samples.  
Blankenship and Mitchell both st
ated that Fields made no men-
tion of discarding the sample, instead claiming that ﬁhe didn™t 
know where it wasﬂ and ﬁdidn™t know what happened to it.ﬂ  
(Tr. 1580, 1585.) 
In resolving this conflict, I ha
ve again looked to the inherent 
logic of the situation.  Fields
 supports his claimed explanation 
that he threw away his sample 
by noting that it was not labeled 
and that policy prohibited retenti
on of such unidentified blood.  
It is readily understandable th
at the laboratory procedures 
would prohibit storage of unidentified blood samples.  The 
difficulty with this rationale is Fields™ further contention that he 
was unable to label his sample because the printer would only 
print labels for admitted patients.  I credit Blankenship™s testi-
mony that samples were given ha
ndwritten labels for a variety 
of reasons including cases wh
ere blood was drawn on an emer-
gency basis or at a patient™s resi
dence by a home health aide, as 
                                                          
 23  Fields™ attempt to avoid having 
another blood sample taken under-
cuts counsel for the General Counsel™s
 argument that ﬁFields had nothing 
to hide by presenting the tests that he ran because he assumed that he 
would be re-tested when he was admitted as a patient.ﬂ  (GC Br., at p. 8.)  

To the contrary, Fields actively tried to avoid such retesting. 
well as, instances when a lab employee™s own blood was being 
tested.  That testimony was corroborated by lab employees, 
Johnson and Turner.  Equally im
portantly, it is supported by 
common sense and everyday experience in the age of com-
puters.24  It defies belief to expect that a hospital™s laboratory 
would lack a procedure to label samples during periods when 
its computer and printe
r might be inoperative. 
After speaking with Burnette, examining the medical re-
cords, interviewing laboratory em
ployees, and giving Fields an 
opportunity to present his side 
of the story, Blankenship con-
cluded that she would recommend 
termination of Fields™ em-
ployment.  She testified persuasive
ly and in detail regarding her 
thought process.  She readily agreed that it was common prac-
tice for laboratory employees to 
have tests performed on their 
blood.  Nevertheless, she was struck
 by the fact that Fields had 
also drawn his own sample, noting that the drawing of blood 
was a ﬁtwo-handed procedureﬂ and that it would be both ﬁun-
usualﬂ and ﬁvery difficultﬂ for 
someone to do it alone.  (Tr. 
1196Œ1197.)  This conduct was inexplicable since the ordinary 
practice was for the employee to ask a coworker to perform this 
service for them.  As she put it, during her long experience in 
medical laboratories, ﬁI™ve never heard of anyone drawing 
blood from themselves.ﬂ  (Tr. 1242.) 
The next troublesome aspect of
 Fields™ conduct cited by 
Blankenship was the fact that he
 only obtained test results for 
lipase and amylase.  She noted that the usual way to perform 
blood tests was to produce a complete
 set of results.  As she put 
it, ﬁyou only have to hit one key and you™ll get the whole 
panel.ﬂ  (Tr. 1211.)  She concluded that the reason that Fields 
took care to isolate the amylase 
and lipase results was as fol-
lows:  If you are going to adulterate or falsify, if you wanted to make 
your amylase appear higher than it should, you don™t want to 
make the rest of your lab work 
very inconsistent with what it 
would normally be, because then that would be an obviousŠ
obvious falsification. 
 (Tr. 1211.) 
 Blankenship also considered wh
ether a laboratory technician 
would be able to produce false r
eadings for amylase.  In that 
regard, she noted that there were ﬁmany waysﬂ to do so, and 
that the simplest way would be to use a ﬁpinprick of saliva 
[that] would make the amylase read ‚very high.™ﬂ
25 Of course, the central aspect of Blankenship™s reasoning 
process was her consideration of the trajectory of the test re-
sults.  Once again, she provided clear and cogent insight into 
her reasoning:  [J]ust in looking directly at the numbers, they don™t make any 
sense.  If you have an insult to anŠan organ system, the pan-
                                                          
 24 In fact, Fields himself confirme
d that the lab™s printer broke down 
ﬁ[a]ll the time,ﬂ and that they would 
then ﬁjust get a roll of blank . . . 
labels and write their name, 
birth date.ﬂ  (Tr. 1747, 1748.) 
25 Interestingly, Fields confirmed that
 one could use ﬁspitﬂ to create a 
falsely elevated amylase reading.  (Tr. 384.)  He also noted that this 

would throw off other lab values as we
ll.  All of this tends to confirm 
the validity of Blankenship™s analysis.  In fairness, I also note that 
Fields testified that he did not use saliva to alter his test results. 
 KENTUCKY RIVER MEDICAL CENTER
 657
creas, or whatever, thereŠthere™s a response, an acute pan-
creatitis[.]  [T]he amylase usually
 will elevate as long as the 
insult™s present, the infection™s present, or the blockage is pre-
sent,  the amylase will rise orŠand continue to stay elevated 
as long as that process is ongo
ing.  And once it resolves, the 
amylase slowly is cleared from the system over a period of 
24, 48, even 72 hours, depending on howŠhow high it was 
initially.  It does not make sense for amylase to be signifi-
cantly elevated several times above normal at three o™clock in 
the morning, and then five hours later be completely normal.  
That just does not make any sense clinically, and that was Dr. 
Burnette™s stance. 
 (Tr. 1230.) 
 Based on these considerations, Blankenship testified that she 
was ﬁsatisfiedﬂ that Fields™ self
-obtained test results had been 
ﬁadulterated.ﬂ
26  (Tr. 1231, 1232.)  Beca
use she felt that she 
could not tolerate the responsibility of retaining a laboratory 
employee who was willing to adulterate test results, she rec-
ommended that Chief Executive Officer Bevins discharge 
Fields. 
Bevins testified both that he was unaware of any union activ-
ity by Fields and that he conc
urred with Blankenship™s reason-
ing and recommendation.  As a resu
lt, Fields was terminated as 
of August 31. In sum, I find that the Hospit
al conducted a full, fair, and ap-
propriate investigation and that 
the results of that inquiry sup-
ported the decision to terminate Fields™ employment because 
his retention would pose a danger to the integrity of the labora-
tory™s procedures.
27  The reasonableness of management™s con-
duct constitutes meaningful ci
rcumstantial evidence supporting 
its assertion that it lacked know
ledge of Fields™ union activities 
and, as a result, did not take action against Fields because of 
those activities. 
Based on the totality of the evidence, I conclude that Bur-
nette, Blankenship, and Bevins™ 
accounts of the events involved 
in Fields™ discharge are credible and that Fields™ contrary asser-
tions are not supported by the record when considered as a 
                                                          
 26 At trial, Fields offered his ow
n explanation of how his amylase 
level had dropped so precipitously.  He
 explained that this came about 
because he had been administered 
intravenous fluids in the period 
between his self-administered test
 and the ones obtained through the 
normal procedures.  Both Drs. Burne
tte and Abadilla rejected this ex-
planation.  As Abadilla put it, ﬁI
f you ask me whether giving fluids 
alone will, you know, bring down the le
vel . . . I don™t think this alone 
will do it.ﬂ  (Tr. 498.)  This compounds the difficulty that I experienced 

in attempting to credit Fields™ acc
ount of these events and underscores 
his unreliability. 27 To be clear, I am not saying that there is conclusive proof that 
Fields adulterated his tests in order 
to gain admission to the Hospital.  
That is not the level of certainty required under the Act.  As the Board 
has recently noted, ﬁIn order 
to meet its burden under 
Wright Line
, the 
Respondent must show that it had 
a reasonable belief that [the em-
ployee engaged in serious misconduct], 
and that it acted on that belief 
when it discharged him.ﬂ  
J.J. Cassone Bakery, Inc., 
350 NLRB 86, 87 
(2007).  (Citations and footnote omitte
d.)  I conclude that the Hospital 
possessed such a reasonable belief 
and acted on that conclusion. 
whole.28  It follows that the Genera
l Counsel has failed to meet 
his burden of demonstrating that
 Fields engaged in protected 
activities which came to the attention of management and 
formed a material part of the motivation leading to his suspen-
sion and discharge.
29  For these reasons, I recommend that the 
allegations concerning Fi
elds be dismissed. 
C.  The Suspension and Discharge of Shirley White 
and Louise Gross in 2006 The Facts 
Registered Nurses Shirley Wh
ite and Louise Gross were 
both hired by the Hospital on the same day in August 1993.  
For approximately 10 years, they served together as the entire 

complement of nurses for the intensive care unit (ICU) on one 
of the day-shift schedules.  At the time of the events in ques-
tion, they were two of the most
 senior members of the Hospi-
tal™s nursing staff. 
In conjunction with their long tenure at the Hospital, White 
and Gross also had long and prom
inent service for the Union.  
During the strike in 2000, both of them served as pickets and 
were observed in this role by 
CEO Bevins.  Shortly after the 
strike ended, White joined the Union™s bargaining committee 
and continued to attend negotiati
ng sessions on behalf of the 
Union throughout her remaining tenure at the Hospital.  For 
instance, she reported that sh
e attended approximately 20 such 
meetings with management dur
ing 2005 and 2006.  Similarly, 
Gross joined the committee in late 2002 or early 2003 and at-
tended five or six sessions duri
ng the period immediately prior 
to her discharge. 
In the years before their discharge from employment, both 
White and Gross had compiled a strong record of performance.  
White™s personnel file reveals that, while she received a verbal 
                                                          
 28 Counsel for the General Counsel urges me to discount the reliabil-
ity of Blankenship™s testimony becau
se Judge Evans had ﬁdiscreditedﬂ 
her testimony in his prior decision.  (GC Br., at p. 11.)  This is not 

entirely accurate.  Judge Evans di
d reject several portions of 
Blankenship™s testimony while expr
essly finding other aspects to be 
credible.  Compare 
Jackson Hospital Corp., 
supra at 584, 588 with 566.  
The Board often explains this 
phenomenon by citing Judge Learned 
Hand™s recognition that, ﬁ
nothing is more common in all kinds of judi-
cial decisions than to believe some a
nd not all of a witness™ testimony.ﬂ  
See, for example, 
Parts Depot, Inc., 
348 NLRB 152 fn. 7 (2006), enf. 
260 Fed. Appx. 607 (4th 
Cir. 2008) (internal quot
ation marks omitted.), 
citing NLRB v. Universal Camera Corp., 
179 F.2d 749, 754 (2d Cir. 
1950), revd. on other grounds 340 U.S. 474 (1951).  In any event, being 
mindful of what went on in the past, I have carefully evaluated all of 
the testimony in this case with an 
eye on the long history of mutual 
(and mutually destructive) antipathy between some persons in man-

agement and some on the labor side of the issues.  Because 
Blankenship™s testimony about the Fi
elds discharge was logical, consis-
tent, and persuasive, 
I have credited it. 
29 It also follows from my discussion of the reasonableness of the 
Hospital™s decision making in this s
ituation that, assuming for sake of 
argument that the General Counsel 
had met his burden of establishing 
protected activity, knowledge, and animus, the Hospital still demon-
strated that it would have discharged 
Fields in any event.  I accept the 
credibility of the Hospital™s assertio
n that it could not and would not 
have retained an employee that it 
reasonably believed had altered labo-
ratory test results. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 658 
warning in 2002 for excessive absences, she had no other disci-
plinary history.
30  Gross™ file is completely devoid of discipli-
nary problems.  Insight into th
e quality of their work may be 
gained from their yearly performance evaluations.  White™s 
2006 evaluation was summarized by a written notation indicat-
ing that she, ﬁ[p]rovides excep
tional nursing care to all pa-
tients.ﬂ  (GC Exh. 27, p. 5.)  
Earlier evaluations were to the 
same effect.  For example, in 200
4, it was reported that she was 
a ﬁ[v]ery good clinician, carin
g and compassionate about pa-
tient care.ﬂ  (GC 
Exh. 29, p. 5.) I have already noted that Gross maintained an unblemished 
disciplinary record.  In addition, her yearly evaluations were 
also reflective of a very high level of performance.  Her 2006 
evaluation summarized this by observing that she ﬁ[p]rovides 
exceptional care to patients.ﬂ  
(GC Exh. 21, p. 5.)  The 2005 
evaluation was similar and, in 2004, it was noted that Gross 
was a ﬁ[v]ery good clinician, often performs as house supervi-
sor.  Compassionate about her patient care.ﬂ  (GC Exh. 23, p. 
5.)  The reference to Gross™ s
upervisory responsibilities relates 
to her assignment during a period in 2004Œ2005 to serve on an 
occasional basis as supervisor of the entire hospital staff. 
The fact that these nurses were held in high esteem was also 
illustrated by the testimony of several witnesses.  Debbie 
Linkous, the Hospital™s chief nursing officer, testified that they 
were both good nurses.
31  CEO Bevins confirmed that, in the 
words of counsel for the General Counsel, he had been told that 
they were both ﬁgood and consci
entious nurses.ﬂ  (Tr. 1723.)  
After the two women were discha
rged, Dr. Abadilla was moved 
to write letters on their behalf.  She testified that she had been 
the physician who had worked w
ith them ﬁmore closely than 
any other doctor inŠin that hospital.ﬂ  (Tr. 463.)  She wrote 
that they were ﬁvery competent, caring and conscientious 
nursesﬂ and that she knew them 
to be ﬁexceptional ICU nurses 
in whom I have the highest confidence.ﬂ
32  (GC Exh. 19.) 
With this background showing that White and Gross were 
veteran members of the Hospital™s professional staff with ex-

cellent records of performance and were also active and vocal 
members of the Union, I will now turn to an examination of the 
events that culminated in thei
r discharge from employment.  
This discussion will focus on their behavior in administering 
the wrong blood transfusion to a patient.  As a result, it is first 
necessary to gain a detailed understanding of the Hospital™s 
policies and procedures regarding the administration of such 
                                                          
 30 White testified that her absenteeism
 during this period arose due to 
her pregnancy and childbirth a
nd the death of her father. 
31 Her exact words illustrate the pre
ssures that affect witnesses in 
hotly contested litigation.  Under cr
oss-examination, she was asked to 
give her opinion about White and Gr
oss.  She responded, ﬁThey were 
good.  IŠyou know, they were okay, I would think.ﬂ  (Tr. 1112.)  Such 

are the travails of life on the witness stand.  Of course, I credit her 
initial response as being the accurate
 reflection of her opinion, free 
from the urge to testify in a manner that pleased her employer. 
32 I have considered Abadilla™s letters
 solely as to the past job per-
formances of White and Gross.  I have not given them weight on the 
question of their behavior on the day at issue since it became clear on 

cross-examination that Abadilla™s unde
rstanding of the events of that 
day was based on limited information.
  When presented with further 
information on the witness stand, she retreated from any effort to de-

fend their conduct in the incident under discussion. 
transfusions in order to assess 
the propriety of management™s 
decisions to terminate their employment. 
For purposes of providing background about blood transfu-
sions, the Hospital produced the testimony of William Bowles, 
M.D., a Board-certified surgeon who serves as the Hospital™s 
medical advisor.  He explained that there is a high degree of 
potential peril in administering 
blood and, as a consequence, ﬁa 
very high standard [is] placed on blood transfusions.ﬂ  (Tr. 
1154.)  This is required since there is a one-third possibility of 
incompatibility between any donor 
and recipient.  In the event 
of an incompatibility, there is
 a 10 percent possibility of the 
recipient™s death.  The problem is compounded because, unlike 
the case with medications, all 
blood looks alike.  In conse-
quence, blood administration pro
cedures are ﬁfar more strin-
gentﬂ than medication administration procedures.  (Tr. 1559.)  
In particular, they involve ﬁa lot of double checks.ﬂ  (Tr. 1554.) 
This expert medical testimony 
was confirmed by Blankenship 
who approached the issue from the laboratory perspective.  It will 
be recalled that she was the superv
isor of the Hospital™s lab and she 
is currently responsible for laboratory procedures in all 130 of the 
parent company™s hospitals.  As she described it, ﬁBlood bank is 
such a problem prone and significantly dangerous process that we 
have redundancies built into the system, checks, rechecks, and 
double checks.ﬂ
33  (Tr. 1281.) 
Consistent with the level of ri
sk, the Hospital maintained de-
tailed written procedures governing the entire transfusion proc-
ess.  The policy document in effect at the time of these events 
was entitled, ﬁBlood and Blood Component Transfusion Ther-
apy.ﬂ  (R. Exh. 25.)  It had been revised as of March 2004 and 
provided 13 specific steps required when a registered nurse 
administered a blood transfusion.  Steps designed to prevent 
patient identification problems included requirements that the 
nurse carry a copy of the signed physician™s order when pro-
ceeding to the lab to pick up the blood.  Once at the lab, the 
nurse was directed to engage in a checking procedure with the 
lab staff that included the following items: 
  Patient name 
 Medical record number 
 Unit number 
 ABO and RH of the unit and the patient 
 Antibody Screen 
 Cross-match results 
 Expiration date of the cross-match and the unit 
 (R. Exh. 25, p. 1.) 
The policy required a second set 
of identification procedures 
once the nurse returned to the un
it with the blood.  This speci-
fied that, 
                                                           
 33 There were many occasions th
roughout the trial when hospital 
staff members provided confirmation about the nature of the transfu-
sion process.  Somewhat ironically, th
e other alleged discriminatees in 
this case, Fields and Combs, gave such testimony.  Thus, Fields noted, 
ﬁI™m so scared of blood bank, you know, of killing someone, that I 
always usually triple checked everything just to be safe.ﬂ  (Tr. 403.)  

Combs also underscored the need for ﬁdouble-checkingﬂ during her 
extensive testimony about bl
ood procedures.  (Tr. 165.) 
 KENTUCKY RIVER MEDICAL CENTER
 659
Two RN™s must recheck the label on the blood bag, the blood 
or blood component transfusion record, and the patient™s ID 
band to verify:  patient™s name, medical record number, donor 
and recipient ABO and RH type
s, unit number, and expiration 
dates.  This must be done at the patient™s  bedside. 
 (R. Exh. 25, p. 2.)  Only after completion of these checks and 

double-checks was the blood to be transfused to the patient.   
Compliance with this transfusion policy was documented 
through use of a three-part form th
at requires signatures by both 
laboratory employees and nursing st
aff at each step of the proc-
ess.  The form contains the foll
owing paragraph that is to be 
signed by two nurses prior to administration of any transfusion: 
 Pre-transfusion Verification
:  We certify that prior to blood administration we have exam-
ined  the blood component label, information on this form and 
all patient ID bands.  The inte
nded recipient of this blood 
product is the same person named on this form and the blood 
component. 
 (R. Exh. 10.)  (Boldface in the original.) 
 The Hospital presented evidence that it provided training to 
all of its nurses regarding these procedures.  In particular, 

Nurse Peggy Allen, the operating 
room manager, testified that 
she conducted such mandatory training for all nurses at a so-
called ﬁhealth fairﬂ held by 
the Hospital in December 2005.  
During this event, she went ove
r the policy and the verification 
form with all of the nursing staff.  She reported that she read 
the policy to the nurses, ﬁword for word.ﬂ  (Tr. 1548.) 
The focus must turn now to the events of September 14, 
2006.34  On that day, White and Gross filled their customary 
positions as the nursing staff in the intensive care unit.  The unit 
can accommodate up to four patients.  As is indicated by the 
name of the unit, all of the patients are gravely ill.  On this day, 
there were two admitted patients and a third arrived during the 
shift.  White and Gross testified that the workday was hectic.  
In addition, this was the first 
day of operation for a new system 
of telemetry monitors.  These m
onitors reported on the status of 
patients outside the unit.  
Although these patients were not 
under the direct care of White and 
Gross, they were responsible 
for the oversight of this diagnostic equipment.  While White 
contended that the busy work atmosphere and the presence of 
the new equipment ﬁcontributedﬂ to the mistakes made that 
day, Gross forthrightly denied this
, testifying that her error ﬁdid 
not occur because I was busy.ﬂ  (Tr. 694, 862.) 
I have considered the impact 
of the working conditions on 
that day as a factor in the transfusion error that occurred.  I 
conclude that Gross is correct in declining to place substantial 
weight on this explanation.  At
 the outset, these nurses were 
highly experienced and competent in dealing with the chal-
lenges involved in providing intensive care to patients suffering 
the most serious health impairme
nts.  While the working envi-
ronment was hectic, Gross reported that, ﬁthe workload in ICU 
was always, it was always heavy.ﬂ  (Tr. 827.)  In fact, the unit 
was not at its full capacity of patients on this day.  Finally, the 
                                                          
 34 All dates in this portion of the decision are in 2006 unless other-
wise indicated. presence of the new monitors may have been a complication to 
the work environment, but this
 did not represent a dramatic 
departure from past experience
.  As long ago as 2002, Judge 
Evans observed that ﬁ[t]he vital signs of patients throughout the 
Hospital who are ‚on telemetry™ are transmitted for reading to a 
central location that is located 
in the intensive care unit.ﬂ  340 
NLRB 536, 598.  Nothing in the working conditions on the day 
in question would explain or excuse the transfusion error. 
The chain of events began at 9 a.m., when White received an 
order from Dr. Abadilla directing her to provide a blood trans-
fusion for one of her patients. 
 The patient was a gentleman 
who had multiple previous admissions and was well known to 
White.  His name was Oakley T.
35  White testified that she 
proceeded to transcribe the order and make a computer entry to 
notify the laboratory.  Between 12 and 1 p.m., the lab notified 
White that the blood was ready.  Taking a copy of the transfu-
sion order, White proceeded to the lab where she met Cheri 
Vires, a lab employee.  White showed Vires the transfusion 
order and was told to ﬁput it up on the shelf, where they keep 
the orders.ﬂ  (Tr. 636.)  Vires proceeded to go into the refrigera-
tor where the blood is stored.  She returned with a package of 
blood. Vires did not testify in this trial.  Nevertheless, the over-
whelming weight of the circumstantial evidence demonstrates 
that she made the grave error of selecting the wrong package of 
blood from the storage unit.  Instead of picking the blood that 
was ready for Oakley T, she chose blood that was awaiting 
transfusion into a female patient on the medical/surgical unit of 
the Hospital, Oakey B.  Just as a dislodged boulder may pre-
cipitate an avalanche, this unfortunate mistake began a chain of 
events that could have culminated in tragedy. 
White testified that when Vires returned with the blood the 
two women performed the required cross-checks to verify that 
it was the correct package.  In particular, she testified that they 
checked the patient™s name and medical record number and the 
unit number of the blood.  In prior testimony in another pro-

ceeding just 3 months after these events, White provided 
greater detail about her interaction with Vires.  She testified 
that Vires ﬁread off the patient™s name, and I read off on the 
blood.  She had the blood slip, she had the bloodŠshe had the 
blood slip, I had the blood.ﬂ  (R. Exh. 9, p. 50.)  At 12:45 p.m., 
Vires signed the transfusion verification form, certifying, ﬁI 
have inspected the blood for abnormal color and appearance, 
                                                          
 35 The parties stipulated that the names of the two patients involved 
in the transfusion error would be partially redacted in order to protect 

their privacy.  They will be referred to as Oakley T and Oakey B.  

White and Gross contend that their 
names were confusingly similar.  
Clearly, the first names are very close to each other, although the pa-
tients were of opposite genders.  As to the surnames, they are both of 

English origin and end with the same two letters.  Nevertheless, I do 
not find them to be confusingly close 
to each other.  Certainly, anyone 
hearing the names being spoken woul
d have no difficulty differentiat-
ing between them.  As a result, I do 
not conclude that, considering the 
complete names of the patients, any similarities were a determinative 
explanation for the confusion of th
eir identities by the nurses.  I have 
placed various unredacted exhibits 
under seal in the event that any 
reviewing authority wishes to form an independent conclusion regard-
ing the similarities and differences in
 these patients™ full names.  See 
the sealed copies of R. Exhs. 9, 12, 16, 17, 29, and 32. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 660 
verified patient information and physicians [sic] order to trans-
fuse and release component to
 nursing personnel.ﬂ  (R. Exh. 
10.) Although White contended that the two employees had per-
formed the required verifications, the fact remains that she 
returned to the intensive care unit with the wrong patient™s 
blood.  Once back at the unit, White encountered Gross at the 
nurses™ station.  As Gross explai
ned, ﬁ[S]he asked me to check 
off the blood with her.ﬂ  (Tr. 832.)  Gross took the actual bag of 
blood, while White retained the pa
perwork.  White read off the 
patient™s name, medical record number, unit number of the 
blood bag, and type of blood.  Gr
oss testified that, ﬁeverything 
matched on the bag of blood.ﬂ  
(Tr. 834.)  White confirmed 
that, ﬁWe checked theŠwe was at the nurses™ station.  We 
checked the name, MR [medical record] number, Unit Number, 
blood type, the date it expired on the blood.ﬂ  (Tr. 637.) 
Gross™ testimony about what happened next underscores the 
bizarre nature of this entire chain of events.  She reported that 
White tendered the transfusion verification form and instructed 
her to ﬁ[s]ign your name here.ﬂ
  (Tr. 834.)  This seems an un-
usually explicit way to accomplis
h the verification given that both nurses had performed the sa
me procedure and completed 
the same certification form many times together over the past 
years.  Beyond this, Gross conti
nued her account, testifying that 
she responded to this direction 
by asking White, ﬁThis is for 
Oakley T, right?ﬂ  (Tr. 834.)  
She then indicated that White 
took another look at the bag of blood and said, ﬁYes, it is.ﬂ  (Tr. 
834.)  All of this suggests to 
me that Gross was making only a 
superficial check, choosing inst
ead to place her trust in her 
colleague™s performance of her primary responsibility in verify-
ing that the blood belonged to her patient. 
I have carefully analyzed the extensive and frankly some-
what mysterious testimony about these events in an effort to 
understand what actually happened.  Ultimately, I conclude that 
the best explanation of Gross™ conduct was provided by Gross 
during her testimony given slightly
 less than 3 months after the 
events.  In that hearing, she explained, ﬁIt was busy, and we 
checked it off at the nurses™ station . . . . I glanced at it, and it 
looked like it was for Oakley T, the writing on it.ﬂ  (R. Exh. 12, 
p. 34.)  She repeated this desc
ription under cross-examination, 
again explaining, ﬁI glanced at the 
name.ﬂ  (R. Exh. 12, p. 44.)   
By contrast, I cannot begin to explain White™s numerous er-
rors and omissions.  She neve
r conceded that she had per-
formed her responsibilities in a negligent or careless fashion, 
nor did she provide any alternativ
e explanation for her inability 
to discern the obvious error despite
 repeated attempts at verifi-
cation.  The best she could offer as a justification for her behav-
ior was encapsulated during the following colloquy that took 
place during the prior administrative proceeding: 
 COUNSEL FOR THE 
HOSPITAL:  [D]o you believe it is 
justified to not follow the verification procedure simply 
because it™s busy in the ICU? 
WHITE:  I think you take priority.  You do what you 
have to do. 
 (R. Exh. 9, p. 64.)  This betrays a cavalier attitude toward the 

Employer™s carefully designed sy
stem of safeguards intended to 
prevent the sort of potentially tragic mistake made by White in 
this case. 
Returning to the account of the events, at this juncture both 
White and Gross signed the transf
usion verification form at the 
nurses™ station.  White took the blood into the patient™s room.  
Gross did not accompany her.
36  Once inside the patient™s 
room, White had a final opportunity
 to avert a potential catas-
trophe.  Regrettably for all concer
ned, she testified that she did 
not examine the patient™s ID band to verify that the information 
it contained matched that on the unit of blood.  She testified 
that she chose not to perform this step because she knew the 
patient ﬁpersonally.ﬂ  (Tr. 639.)  She did address him, telling 
him, ﬁOakley, I™m giving you a unit of blood.ﬂ  (Tr. 640.)  He 
responded, ﬁYeah, I know.ﬂ  (Tr. 
640.)  Of course, the difficulty 
with White™s choice of procedure at this last stage of the matter 
is that a final verification wa
s not merely for the purpose of 
determining the identity of the patient.  Instead, a final bedside 
verification served the function of confirming that this particu-
lar blood was actually intended fo
r administration to that spe-
cific patient. 
In her testimony at the earlier 
hearing, Gross was particularly 
forthright and clear about the value of a bedside confirmation 
procedure.  With the benefit of
 hindsight, she testified as fol-
lows:  HEARING OFFICER:  If you had checked the blood at the 
bedside nd compared the wristband with the ID numberŠ 
GROSS:  Then it would have showed me that it was 
wrong.  (R. Exh. 12, pp. 38, 40.)  Of co
urse, the primar
y responsibility 
for performing this final bedside 
check in this case rested with 
White because Oakley 
T was her patient. 
Tellingly, the remaining allege
d discriminatee in this case, 
Nurse Combs, was also questioned about the importance of the 
final bedside verification in blood transfusion procedures.  Her 
compelling testimony clearly unde
rscores everything that went 
awry in this case.  Combs explained that when she is charged 
with administering a blood transfusion, 
 I personally lay [the blood bag] on the bedside table.  I 
match my form to my blood . . . . Then I take that blood 
form and the bag itself has already been matched to my 
form and I match my name and MR number either with the 
form or the bag to the patient™s ID bracelet.  I will tell you 
that for me every day when I go to work and especially here 
in Jackson where we have an 
awful lot of family members 
                                                          
 36 It is true that the Hospital™s 
policy mandates that the verification 
be performed at bedside, not at the nurses™ station.  There was conflict-
ing testimony about the actual practice in this regard.  Management 
nurses reported that the policy was enfo
rced.  Line nurses testified that 
it was ignored and that management 
knew about and participated in the 
practice of doing the verification at the 
nurses™ station.  On this record, 
I do not find that the Hospital has shown that the location of the verifi-

cation violated the condoned practice.  
Even if I were to find otherwise, 
a violation of the rule in this rega
rd would not have resulted in serious 
discipline.  For instance, Unit Mana
ger Kathy Thacker testified that 
when she was a line nurse she was observed performing a verification 
at the nurses™ station.  Her supervisor
 merely told her not to do so in the 
future.  There was no sanction imposed. 
 KENTUCKY RIVER MEDICAL CENTER
 661
with the [same] last names and I™m not from here, I would 
take and look at every ID bracelet I had and make sure I had 
a face with a patient . . . . It was a verification that had to be 
done but I already knew who this
 person was, I™m just dou-
ble-checking that I still know who that patient is. 
 (Tr. 164Œ165.)  Alas, White chose to forego this simple step 

and administered the transfusion of blood intended for Oakey B 
to Oakley T. 
Inevitably, a nurse from Oakey B™s unit eventually reported 
to the laboratory to pick up the blood intended for her transfu-
sion.  As a result, the error 
was uncovered.  White was in-
formed of the error.  She halted the transfusion and returned the 

blood to the laboratory.  By the greatest of good fortune, it 
turned out that Oakley T and Oakey B shared the same blood 
type and characteristics.  Because of this stroke of luck, Dr. 
Abadilla was able to report that Oakley T suffered no ill effects 
from the erroneous transfusion. 
Shortly after these events cam
e to light, White had a conver-
sation with her supervisor, Alic
e Robinson.  She asked Robin-
son if she thought the nurses would be fired in response to the 
incident.  Although White observed that ﬁwe™ll probably get 
fired over this,ﬂ Robinson reassu
red her that this would not 
happen and that they would ﬁw
ork through this.ﬂ  (Tr. 645, 
646.)  She instructed White to prepare a variance report, a form 
used to document unusual occurren
ces and errors.  White did as 
instructed. 
At approximately 4 
p.m., White and Gross were present at 
the nurses™ station.  Blankenshi
p arrived and asked White, ﬁDid you go to the bedside and check the blood?ﬂ  (Tr. 647.)  White 
reported that she had not done so, 
adding that it was ﬁstandard 
practice to check it at the nurses™ station.  We knew the pa-
tient.ﬂ  (Tr. 648.)  Gross also informed Blankenship that they 
had not checked the patient™s ID band.  Shortly after 
Blankenship™s visit, White and 
Gross met with Janelle Cude, 
the Hospital™s risk manager.  Cude instructed them to keep the 
incident, ﬁhush/hush.ﬂ  (Tr. 649.) 
Over the next 3 days, both nurses continued to perform their 
usual duties at the Hospital.  Indeed, they participated in provid-
ing additional blood transfusions to Oakley T.  As one would 
now expect, they performed the verification procedure at his 
bedside, noting that Robinson had instructed them that ﬁ[i]n the 
future, just go to the bedside to check the armband.ﬂ  (Tr. 879.) 
On September 18, CEO Bevins returned from a vacation.  
Blankenship and Linkous met with 
him to advise him about the 
transfusion incident.  He testif
ied that Blankenship informed 
him that, ﬁupon the three [pre-tra
nsfusion verification] checks, 
the laboratory, both Shirley [White] and Cheri Vires had signed 

that it was appropriate but it was 
not.ﬂ  (Tr. 1675.)  He noted 
that he was also informed that White and Gross had readily 
admitted the failure to check the armband and that the patient 
had not suffered any apparent harm. 
On the following day, Bevins had a meeting regarding the 
transfusion incident with the Hospital™s attorney and chief ne-
gotiator with the Union, Don Carmody.  Noting that a bargain-
ing session was scheduled with the 
Union for later that day, the 
two men decided to ﬁforego th
e negotiating session to spend 
time to deal with this personnel 
matter.ﬂ  (Tr. 1682.)  Carmody 
then contacted Pidcock and advi
sed him that White and Gross 
were being suspended and that
 the bargaining session was can-
celled. 
At approximately 2 p.m. on 
September 19, Pidcock tele-
phoned Gross to tell her of her su
spension.  This was her first 
notice of the adverse 
personnel action.  Over 90 minutes later, 
she received a call from Mitchell, the Hospital™s human re-
sources director, confirming that she had been suspended in-
definitely.  White received a similar call from Mitchell. 
On September 25, Bevins wrot
e letters to White and Gross 
confirming their suspensions.  He followed this with a second 
set of letters on October 2.  
In those communications, he in-
formed White and Gross that they
 were being terminated, ﬁdue 
to unsatisfactory performance of your assigned duties on Sep-
tember 14th, relative to the blood transfusion of which you are 
aware, including your failure to follow prevailing Kentucky 
River Medical Center policy, and 
your falsification of the ‚Pre-
Transfusion Verification.™ﬂ  (GC Exhs. 18 and 25.)  Neither 
nurse has been offered employment by the Hospital since that 
date. Legal Analysis of White™s Suspension and Discharge 
Determination of the legality of White™s suspension and dis-
charge turns on an appraisal of the motivation of the Em-

ployer™s managers.  As a result,
 it requires application of the 
same 
Wright Line
 analytical framework discussed earlier in 
connection with Fields.  Unlike th
e situation involved in Fields™ 
case, there is no dispute regarding the first steps of the process.  
The Hospital readily concedes that White was an active union 
supporter who served an important
 role as a negotiator for the 
Union during the collective-bargaining process.  Furthermore, 
Bevins testified that at the time he decided to fire White he was 
well aware of her participation on the bargaining committee. 
Because there is no question that White participated in pro-
tected activities and that her employer was aware of her role in 
those activities when it decided to suspend and terminate her 
employment, the inquiry next focuses on whether the Em-
ployer™s decisions were motivated to a substantial degree by 
unlawful antiunion animus.  If I fi
nd that such animus existed, I 
must finally determine whether it was a decisive factor in the 
disciplinary decision.  In considering these questions, I cannot 
limit my analysis to direct evidence of unlawful intent.  Instead, 
I note that, ﬁmotive may be inferred from the total circum-
stances proved.  Under certain circumstances the Board will 
infer animus in the absence of direct evidence.  That finding 
may be inferred from the record as a whole.ﬂ  
Fluor Daniel, 
Inc., 304 NLRB 970, 970 (1991), enf. 976 F.2d 744 (11th Cir. 
1992).  Thus, it is important to
 undertake an examination that 
considers the entire context, in
cluding reasonable inferences to 
be drawn from circumstantial evidence. 
While the factfinder must be careful to make a broad and 
penetrating inquiry into the em
ployer™s reasoning process, it 
must also be understood that th
ere are important limitations on 
the scope of this undertaking th
at stem from the limited nature 
of the regulatory policies underlyi
ng the Act.  In this connec-
tion, it is essential to avoid unnecessary intrusion on the free-
dom of economic action that forms a bedrock feature of our 
system of liberties.  For this
 reason, in a case involving the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 662 
motivation behind an employer™s choice of which employees to 
select for a layoff, the Board observed: 
 We emphasize that it is not our objective to determine 

whether the Respondent™s choice . . . was the correct decision 
or that the Respondent used the 
best decision-making process.  
The Respondent may make its layoff decision on any basis it 
chooses, good, bad, or indifferentŠas long as it is not an 
unlawful basis . . . .The wisdom of the Respondent™s decision 
is immaterial.  We are concerned only with discerning the 
sincerity of the Respondent™s contention that the decision was 
not motivated by union animus. 
 Children™s Services International, 347 NLRB 67, 70 (2006). 
 With these parameters in mi
nd, I have assessed the Em-
ployer™s state of mind.  For th
e following reasons, I conclude 
that unlawful animus against th
e Union did play a substantial 
role in the Employer™s motivati
on.  Nevertheless, I also find 
that, regardless of the impact of such animus, the Employer 
would have terminated White due to the grave and extensive 
nature of her negligence in performing her duties in connection 
with the transfusion that she administered to the patient under 
her care. Turning first to the question of
 unlawful animus, I have ex-
amined the Employer™s conduct befo
re the events at issue, the 
precise manner in which manageme
nt chose to effectuate the 
decision to discipline White, and the evidence regarding the 
Employer™s subsequent behavior
 toward another union member 
who engaged in the same form of
 protected activity.  Based on 
the totality of the picture presented by that evidence, I conclude 
that the General Counsel has me
t his burden of demonstrating 
that antipathy towards White™s role as an active member of the 
Union™s negotiating team formed 
a substantial factor in the 
decision to fire her. 
My consideration of the Empl
oyer™s attitudes toward union 
activists must necessarily begin with the events described in 

Judge Evans™ decision.  It will be recalled that the Board 
adopted Judge Evans™ conclusion that the Hospital, under the 
direction of CEO Bevins, enga
ged in ﬁegregious misconduct, 
demonstrating a general disregard for the employees™ funda-
mental rights.ﬂ  
Kentucky River Medical Center, 
supra, at 607.  
Of particular importance, Judge
 Evans found that management 
had terminated the employment
 of eight bargaining unit mem-
bers due to their active i
nvolvement with the Union. 
I have given careful considerat
ion to the weight to be as-
signed to this evidence of pr
ior misconduct.  In his opening 
statement at the trial, counsel 
for the General Counsel argued 
that, ﬁthe most important thing to keep in mind at the outset is 
that Respondent is a recidivist violator of the Act.ﬂ  (Tr. 31Œ
32.)  As someone who cut his teeth in our profession in the 
realm of criminal law, this assertion struck me as highly dis-
turbing.37  It had the same effect on counsel for the Hospital, 
                                                          
 37 Of course, it must be recalled th
at the general prohibition against 
the admission of a defendant™s criminal history in a criminal trial is not 
based on a lack of relevance.  Ra
ther, such evidence is excluded pre-
cisely because its obvious probative 
value may be outweighed by its 
potentially prejudicial impact.  In ev
aluating this type of evidence in 
who summarized his objection by rather eloquently observing 
in his brief that it would be necessary for me ﬁto analyze the 
case based upon the evidence pr
esented to Your Honor person-
ally, as opposed to that which lies in the cobwebs of a case 
decided 5 years ago.ﬂ  (R. Br., p. 23.) 
On balance, I conclude that, 
while counsel for the General 
Counsel clearly engaged in some
 lawyerly hyperbole, he is 
correct in urging that the Hospital™s prior behavior is probative 
on the issues before me.  By th
e same token, while counsel for 
the Hospital is on target in warning me against deciding this 
case by the simple expedient of imputing malice based on the 
findings in the earlier case, he 
also properly acknowledged that 
prior unfair labor practice findings, ﬁmay be admissible on the 
question of an employer™s anim
us, but only in the ‚appropriate 
circumstances.™ﬂ  (R. Br., p.
 21.)  (Footnote and citation omit-
ted.)  This is an accurate statement of the Board™s standards.  
See, for example, 
Overnite Transportation Co., 
336 NLRB 387 
fn. 2 (2001) (evidence of prior 
violations may be used ﬁfor 
other purposes, such as showing an unlawful motive for an 
employee™s dischargeﬂ). 
I find that there are appropriate circumstances in this case to 
impute prior unlawful animus as manifested toward the eight 
discharged union supporters to the managers who decided to 
terminate White.  Two powerful factors lead to this conclusion, 
the fact that the events in White™s case are of precisely the same 
sort of misconduct as that exposed in Judge Evans™ decision 
and the fact that the Hospital™s chief executive at all relevant 
times was the same person, Bevins.  This linkage in identity 
and conduct is too potent to ignore. 
I have also considered counsel for the Hospital™s counter ar-
gument that this evidence is ﬁoverly stale.ﬂ  (R. Br., p. 21.)  
Bevins discharged the eight ac
tivists in August and September 
2000.  He suspended White an
d Gross in September 2006 and 
discharged them in October of that year.  This is a significant 
span of years, raising the question of whether the passage of 
time has so eroded the probative value of this evidence as to 

render it useless in shedding 
light on the employer™s motives. 
By somewhat odd but perhaps 
fortunate coincidence, the 
Board has recently had occasion to instruct me on the principles 
involved in resolving this question.  In 
Electrical Workers Lo-
cal 98 (TRI-M Group, LLC), 
350 NLRB 1104 (2007), I was 
required to evaluate the impact 
of a respondent™s prior history 
of unfair labor practices in deciding whether the respondent had 
a proclivity to violate the act so 
as to justify the grant of the 
General Counsel™s request for e
nhanced remedies.  The most 
recent instance of prior misconduct had occurred 4-1/2 years 
before the events at issue.  Based on my review of prior Board 
decisions, I opined that the pass
age of such a period of time 
insulated the respondent from a finding of proclivity based 
solely on prior misconduct.
38  I had concluded 
that passage of a 
4-year period appeared to have vitiated the impact of such prior 
misconduct in previous cases.  In
 its decision adopting my rec-
ommendation in 
TRI-M Group, the Board took pains to reject 
                                                                                            
 this case, I have been mindful that it cannot be used as a substitute for 
careful analysis of the 
totality of circumstances. 
38 I did, however, find that other factors justified the request for the 
enhanced measures. 
 KENTUCKY RIVER MEDICAL CENTER
 663
my attempt to divine a bright-
line rule on this question, noting 
that, ﬁRather, we will assess the totality of circumstances in 
each case, including the applicable dates of misconduct and 
prior Board and court orders.ﬂ  Id. at fn. 2.    
In applying the Board™s totality test to the facts of this case, I 
conclude that the prior misconduct retains significant probative 
value in judging the employer™s motivation.  I note that the 
unlawful activity in the prior case was widespread and egre-
gious.  It did not represent an is
olated instance of technical law 
violations by an unsophi
sticated employer.  
Instead, it consisted 
of an extensive pattern of rather depraved behavior, including 
multiple decisions to deprive persons of their means of liveli-
hood simply to advance an unlawf
ul agenda.  The severity of 
the misconduct provides a clue as
 to the likelihood that the 
underlying attitudes may persist a
nd continue to influence the 
employer™s behavior.  This, coup
led with the presence of the 
same chief executive, leads me to conclude that the employer™s 
past manifestations of unlawful 
animus in considering termina-
tion decisions provides valuable 
insight into the thought proc-
esses under examination in this
 case.  See, for example, 
St. George Warehouse, Inc., 
349 NLRB 870, 878 (2007) (animus 
found where prior misconduct 3 years earlier involved same 
manager and same type of re
taliation against employees). 
In addition to a history of possessing a mindset that would be 
willing to make disciplinary decisions that are motivated to a 
substantial degree by unlawful 
considerations, I find that the 
employer manifested this sort of intent in the strikingly peculiar 
way that it chose to effectuate its decision to initiate the disci-
plinary process regarding these two nurses.  Under the Hospi-
tal™s disciplinary procedures, the final authority was held by 
Chief Executive Officer Bevins.  On the date of the improper 
transfusion, he was on vacation. 
 He returned to work on Sep-
tember 18 and was immediately informed of the event by the 
supervisors of the nursing and laboratory staffs.  Bevins testi-
fied that he spoke by telephone with the Hospital™s labor coun-
sel, Carmody, that afternoon.  
On the following day, Sept
ember 19, Carmody was sched-
uled to be in Jackson for pur
poses of attending a collective-
bargaining session with the Union.  Prior to the time for this 
session, Bevins and Carmody confe
rred.  Bevins testified that 
they decided ﬁto forego the nego
tiating session to spend time to 
deal with this personnel matter.ﬂ  (Tr. 1682.)  Carmody pro-
ceeded to meet with the Union™s organizing director, Pidcock.  
Bevins was asked to describe th
e content of this meeting as 
follows:  COUNSEL [DON CARMODY]:  And do you know how 
was it, how was it that Shirley [White] and Louise [Gross] 

were informed of the decision to suspend them? 
BEVINS:  You informed Mr. Pidcock at your meeting 
with him that they would be suspended. 
COUNSEL:  And did the Hospital itself inform them di-
rectly also at some point? 
BEVINS:  We informed them on the 19th by phone.  
Naomi Mitchell did that and we followed with a letter on 
September 25th. 
 (Tr. 1682.)  Gross confirmed this chronology of events.  She 

reported that at 2 p.m. she re
ceived a telephone call from Pid-
cock advising her of the suspen
sion decision.  Approximately 
90 minutes later, she received a call from Mitchell telling her 
the same thing. 
I find this procedure to be en
tirely and strikingly extraordi-
nary for several reasons.  First, 
no explanation was offered as to why the disciplinary situation regarding White and Gross ne-
cessitated the cancellation of the scheduled collective-
bargaining session.  It is clear 
that management felt no particu-
lar urgency in resolving the problem presented by the transfu-
sion incident.  The incident wa
s discovered on September 14.  
No action to suspend the nurses 
was taken until September 19.  
In the interim, they performed their customary duties, even to 
the extent of providing additiona
l blood transfusions to Oakley 
T.  There was simply no emergency need to cancel the bargain-
ing session in order to deal with the transfusion issue. 
I conclude that the decision to
 cancel the scheduled bargain-
ing session was motivated by animus.  It was a crude attempt to 
drive a wedge between bargaining unit members by suggesting 
that misconduct by the two bargaining committee members had 
stymied the ongoing and lengthy effort to obtain a contract for 
the unit employees.  The asserted need to cancel the session to 
address the transfusion issue served as a convenient pretext to 
delay the negotiations for a collective-bargaining agreement 
and place the blame on the Union™s committee members. 
Beyond this, it is equally bizarre for the Hospital™s leader-
ship to choose to inform the affected employees of their sus-
pensions by the means of citing this personnel action to their 
union representative as an excuse for the cancellation of a bar-
gaining session.  The fact that 
management used this method of 
communication instead of the obvious and forthright means of 
contacting the employee
s directly further demonstrates a high 
level of hostility and animus.  It 
thrust Pidcock into the role of 
messenger of the bad news and c
onveyed a callous lack of re-
spect for two longtime professional employees who had com-
piled a good record of performance.   
In sum, the manner in which 
Bevins and Carmody handled 
the suspension decision betrayed a deliberate attempt to under-
mine the Union by converting the disciplinary process into a 
wedge to divide the bargaining unit and humiliate the two 
nurses.  In discussing the degr
ee of unlawful motivation by the 
Hospital™s management, Judge Evans characterized it as an 
ﬁextreme levelﬂ of 
hostility toward employees who engaged in 
protected activities.  
Kentucky River Medical Center, 
supra, at 
557.  I reach the same conclusion regarding the events just 
described. 
Finally, I have considered the 
events involved in the remain-
ing portion of this case as part of the totality of circumstances 
that shed light on the issue of unlawful animus.  I have con-
cluded that the use of the disc
iplinary process against White 
and Gross was, in part, designed
 to frustrate the bargaining 
process with the Union.  To that extent, it reflects animus par-
ticularly directed against members of the bargaining committee.  
It is, therefore, significant th
at the Hospital™s management en-
gaged in similar misconduct direct
ed toward another long term 
member of that committee, Combs.  I will discuss in detail the 
nature of that misconduct in the section of this decision devoted 
to analysis of Combs™ so-called indefinite investigative suspen-
sion.  Suffice it to say at this point that the evidence revealed 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 664 
that management appears to have set a trap for Combs, using 
her misunderstanding of the rules 
of labor law as a convenient 
vehicle to remove her from empl
oyment, and, hence, from the 
bargaining committee as well.  In so doing, it demonstrated a 
particularly cynical disregard for her by twisting the concept of 
an investigatory suspension into a sub rosa termination of her 
employment.  The retention of Combs in this state of perpetual 
employment purgatory persis
ts to the present time. 
I recognize that Combs was initially suspended in January 
2007, approximately 3 months 
after White and Gross were 
discharged.  Nevertheless, it is
 appropriate to consider her 
treatment as probative of unlawful animus as to White and 
Gross because it reflects a similar malicious use of the discipli-
nary process to target members of the bargaining committee.  
See 
K.W. Electric, Inc., 
342 NLRB 1231, fn. 5 (2004) (subse-
quent statements found relevant 
on the issue of animus where 
they revealed ﬁa strong and genera
lized antiunion sentimentﬂ).  
Considering the course of conduct of the Hospital™s manage-
ment from the initial certification of the Union as representative 
of the bargaining unit through the present day, I find that the 
General Counsel has met his burd
en of proving that manage-
ment remains willing to engage in, using Judge Evans™ choice 
of words, ﬁegregious misconduct,
 demonstrating a general dis-
regard for the employees™ fundamental rights.ﬂ  
Kentucky River Medical Center, 
supra, at 607.  More specifically, I conclude 
that the decisions to suspend and terminate White and Gross 
were motivated to a substant
ial degree by unlawful animus 
directed toward them due to their active participation on the 
Union™s bargaining committee. 
Because I have determined that the General Counsel has pre-
sented a prima facie case of unl
awful antiunion discrimination, 
the burden under 
Wright Line
 now shifts to the Hospital to 
show that it would have discha
rged White regardless of her 
protected activities.  Upon careful 
reflection, I conclude that it 
has met this burden. 
Initially, it must be recognized that this is not a case where 
an employer has fabricated or 
contrived an allegation of em-
ployee misbehavior to rid itself of a union activist.  There can 
be no doubt whatsoever that White engaged in serious miscon-
duct of a type that could have resulted in tragedy.  To my mind, 
the record clearly establishes that the Employer suspended and 
discharged White for two reason
s, animus against her involve-
ment on the bargaining committee and grave concern regarding 
her grossly negligent care for her 
patient, Oakley T.  As a con-
sequence, this is a classic example of a mixed motive situation 
calling for careful application of the 
Wright Line
 analysis.  In 
particular, I am mindful of the Board™s admonition that: 
 Under Wright Line
, an employer cannot simply present a le-
gitimate reason for its action bu
t must persuade by a prepon-
derance of the evidence that the same action would have taken 
place even in the absence of the protected activity.  Nor is a 
judge™s personal belief that the employer™s legitimate reason 
was sufficient to warrant the action taken . . . a substitute for 
evidence that the employer would have relied on this reason 
alone. 
 Ingramo Enterprise, Inc., 351 NLRB 1337, 1338 fn. 10 (2007).  
(Internal quotation marks and citations omitted.) 
In addressing this question, I be
gin with consideration of the 
employer™s existing disciplinary 
standards and po
licies.  While 
the employer has a progressive system of discipline, credible 
and consistent testimony from ma
nagers establis
hed that, in 
appropriate circumstances, an em
ployee may be discharged for 
a first offense.  As Human Re
sources Director Mitchell de-
scribed, the ﬁseverityﬂ of the 
offense would be the determina-
tive factor.  (Tr. 927.)  This te
stimony also tracks the language 
of the Kentucky River Medi
cal Center employee handbook 
which states: 
 If your performance, work habits
, overall attitu
de, conduct, or 
demeanor become unsatisfactory in the judgment of the hos-

pital, based on violations of any of the hospital™s policies, 
rules or regulations, you will be subject to disciplinary action, 
up to and including dismissal. 
 (GC Exh. 8, p. 21.)  Among the 
specific exampl
es of ﬁunac-
ceptable behaviorﬂ cited in the Handbook is, ﬁ[d]isregarding 
safety or security regulation.ﬂ  (GC Exh. 8, p. 21.) 
The question then becomes whether White™s disregard of the 
safety provisions of the Hospital™s transfusion policy convinced 
her supervisors that her perform
ance, work habits, and conduct 
were deficient to such a degree as to require her termination 
from employment.  In assessing th
is question, it is not enough 
to simply say that White made a transfusion error.  Rather, it is 
necessary to track her conduct through each step of the transfu-
sion administration process for Oakl
ey T.  Of course, it is ap-
parent that the initial error was made by Vires, who returned 
from the blood storage unit with the wrong bag of blood.  Un-
der the policy, however, this er
ror should have been immedi-
ately ascertained and corrected by Vires and White. 
Current Laboratory Director 
Karla White described the pro-
cedures then in effect in revealing detail.  She testified that both 
the lab technician and the nurse
 were required to sign the labo-
ratory™s logbook, indicating that, 
 the unit number has been checked, double checked, by both 
tech and the nurse.  The patient identifiers have been checked, 
the name, the medical record num
ber and I think even on their 
form it has the date of birth . . . . and then both the nurse and 
the tech are to sign it, to sign the log book as well as requisi-
tion before it leaves. 
 . . . . 
 They both go through it and they sign that requisition as well 

as this log book.  So it™s likeŠit takes a while to sign out a 
unit of blood. 
 (Tr. 1640, 1642.)  Although White testified that she followed 
this procedure, it remains a fact that the error should certainly 
have been revealed if she had done so with any reasonable de-
gree of care.
39  It will be recalled that while the patients™ first 
names were similar, their surn
ames were readily distinguish-
able, they were of opposite ge
nders, bore different medical 
                                                          
 39 In what is perhaps an indication 
of White™s haste, she did not actu-
ally sign the log book.  Instead, she 
wrote her initials.  Of the 17 entries 
on the relevant page of the log book,
 White™s was the only one that was 
initialed instead of signed.  Furthe
rmore, her initials are placed on the 
entry showing that the blood was for Oakey B.  (R. Exh. 29.) 
 KENTUCKY RIVER MEDICAL CENTER
 665
identification numbers, had diffe
rent birthdates, and were on 
different wards of the facility.  It can only be concluded that, to 
the extent that Vires and White made any effort to verify the 
blood, that effort was grossly negligent. 
Having failed to properly verify that she had received the 
correct blood, White now compounded her error by the manner 
in which she conducted the second required verification proce-
dure with Gross.  Once again, White testified that she and 
Gross, ﬁchecked the name, M[edical] R[ecord] number, Unit 
Number, blood typeŠuh, the date it expired on the blood.ﬂ  
(Tr. 637.)  Had any reasonable degree of care been exercised 
during this process, the obvious mistake would have been iden-
tified and readily corrected.  This did not happen. 
Finally, White proceeded to Oakley T™s bedside.  Hospital 
policy required that she verify the accuracy of the transfusion 
by checking the patient™s wrist identification band.
40  The evi-
dence clearly established that this band contained the patient™s 
name and medical record number.  For a third time, it is obvi-
ous that a comparison of the wristband with the bag of blood 
would have shown that a potential
ly tragic error was about to 
occur.  In this instance, Whit
e did not claim that she conducted 
such a comparison.  Rather, she conceded that she failed to do 
so.  Her reason for failing to do so, that she knew the patient 
personally, demonstrates a complete incomprehension of, or 
indifference to, the reasons fo
r the required verifications. 
The uncontroverted evidence demonstrates that in the space 
of approximately an hour, White performed two transfusion 
verification checks in a grossl
y deficient and negligent manner 
and failed to perform a third such verification at all.  As a re-
sult, her patient received an incorrect blood transfusion, an 
error that put him at risk of his life. 
All of this is reflected in the 
explanation presented in the tes-
timony of the official who made the decision to discharge 
White.  Bevins explained that 
White was discharged because, 
 Following our investigation of the facts we found that the 
blood [that] was received from the laboratory was the wrong 
blood, it™d been checked by Shirley [White] as being the ap-
propriate blood for that particular
 patient.  In the ICU it was 
checked by both Shirleyand Louise [Gross] and then signed as 
being the right blood, which it was not, and at the bedside it 
was signed as being the appropria
te, the right unit for that pa-
tient and it was not. 
 (Tr. 1671.)  Thus, Bevin™s analys
is reflects his recognition that 
White had failed to properly conduct the three separate verifica-
tion procedures required by the Hospital™s transfusion policy.  
This rationale for White™s discharge is entirely accurate and 
well within the Hospital™s disciplinary policies.  I conclude that 
this was the predominant, actual
 reason for Bevin™s decision to 
suspend and terminate White.
41                                                           
 40 Counsel for the General Counsel 
concedes that there was a great 
deal of testimony establishing that 
the nurse who administered a trans-
fusion was required to, ﬁactually chec
k[ ] the ID band at the bedside.ﬂ  
(GC Br., at p. 20, including the transcript citations listed therein.) 
41  I recognize that the General Counsel argues that Bevins™ reliance 
on an additional reason is suspicious. 
 Bevins did claim that he also 
considered White™s signatures on the 
verification forms to be a falsifi-
cation of hospital records.  In his testimony, he always added this justi-
Finally, I have also evalua
ted the General Counsel™s argu-
ment that the Hospital has failed to show that White™s discharge 
was consistent with other disciplinary actions.  Bevins testified 
that he was unaware of any othe
r instances of administration of 
the wrong blood transfusion to a patient.  No records of any 
such prior error were produced despite the General Counsel™s 
diligent and commendable efforts to develop a complete docu-
mentary record.  That documentary record does contain a re-
grettably large number of events 
involving errors in the admini-
stration of medications.  Apart from the Hospital™s claim that 
blood transfusion errors are di
stinguishable from, and more 
serious than, medication errors, I find that none of the em-
ployee misconduct shown in those medication errors ap-
proaches the level of negligence and inattention demonstrated 
by White in her care of Oakley T.
42  As counsel for the Hospital 
aptly asserts, ﬁ[T]he evidence 
strongly suggests that Ms. White 
had not performed 
any of the required verifications or, alterna-
tively, performed the verifications with such reckless lack of 
care that she effectively did not perform the verifications at 
all.ﬂ  (R. Br., at p. 51.)  (Emphasi
s in the original.)  In all of the 
remotely comparable cases, e
ither the employees did not dem-
onstrate the repeated negligence and deliberate omission re-
vealed in White™s case, or the potential consequences of the 
error were considerably less severe, or both. 
The Board has placed carefully calibrated limits on the use 
of comparative discipline as insight into an employer™s motiva-
tion.  In 
Elko General Hospital, 
347 NLRB 1425, 1427 (2006), 
it held: 
 We recognize that the Respondent has not shown a practice of 
disciplining similar misconduct.
  However, the circumstances 
confronting the Respondent . . . were unprecedented.  To say 
that an employer must show a 
prior instance of similar mis-
conduct would preclude an employer from disciplining an un-
precedented wrong, irrespective of how egregious that wrong 
might be.  We reject that approach. 
 (Footnote omitted.) White engaged in a pattern of grossly negligent behavior that 
could have caused the gravest c
onsequences for her patient and 
her employer.  Bevins provided a detailed and credible explana-
tion that it was his consideration of this pattern of events that 
caused him to discharge her.  While the record also revealed 
that he bore animus against her for her protected activities, I 
conclude that the Hospital has met its burden of establishing 
that he would have suspended 
and discharged White for her 
unprecedented and severe degree of poor performance of her 
                                                                                            
 fication as an afterthought, usually 
based on leading questions from his 
counsel.  I agree with counsel for the General Counsel™s contention that 

this, standing alone, was not a significant reason for the decision to 
discharge White.  In fact, Bevins r
eadily agreed that White and Gross 
had not engaged in any intentiona
l misconduct and did not possess any 
ulterior motives.  I infer that this 
asserted justification was a lawyerly 
afterthought, not a significant factor in
 the actual decision.  While its 
use at the trial is a ground for legitimate concern, the overwhelming 

evidence supporting Bevins™ actual decision-making process satisfies 
me that it was primarily and fundamentally legitimate. 
42 I will describe these medication errors when discussing the propri-
ety of Gross™ termination later in this decision. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 666 
duties, regardless of her ro
le in the Union™s affairs.
43  As a re-
sult, I recommend that this allegation against the Hospital be 
dismissed. 
Legal Analysis of Gross™ Suspension and Discharge 
Because there is no doubt that Gross was involved in the 
transfusion error that led to White™s lawful termination, it is 
necessary to apply the dual motive analysis of 
Wright Line
 in 
order to assess her situation
.  As with White, it is undisputed 
that Gross was active on the Union™s bargaining committee.  
Bevins readily conceded that he was well aware of Gross™ role 
on that committee when he decided to suspend and terminate 
her employment. 
As to the issue of animus, once again, White and Gross are 
similarly situated.  Having alr
eady concluded that the General 
Counsel has shown the existence 
of a significant degree of 
unlawful animus as a motivating 
component in the employer™s 
decision-making process, I find th
at this element of the General 
Counsel™s case is also met.  In 
making this finding, I rely on the 
analysis described in detail in the preceding section of this de-
cision, including the Employer™s history of the same type of 
discriminatory decision making
, the unusual and disturbing 
manner in which the discipline
 was effectuate
d and communi-
cated, and the subsequent unlaw
ful targeting of a remaining 
member of the negotiating committee. 
Since the General Counsel has proven a prima facie case of 
discrimination, the burden shifts 
to the Hospital to demonstrate 
that it would have discharged Gr
oss regardless of her participa-
tion on the negotiating committee.  At first blush, it would seem 
that my answer to this questi
on as to White would extend to 
Gross as well.  Upon individuali
zed analysis, I conclude that 
this would conflate conduct that 
consisted of a pattern of gross 
negligence and willful disregard of the transfusion verification 
requirements with a simp
le and isolated error.  The vast degree 
of differentiation in culpability
 underscores the discriminatory 
nature of the identically severe discipline meted out to Gross.  
As counsel for the Hospital 
acknowledges, ﬁIn the case of 
blood, the Hospital clearly treats 
errors as serious, and routinely 
imposes discipline.  S
till, even with blood, there are degrees of 
error.ﬂ  (R. Br., at p. 48.)  I find that there was a vast degree of 
difference between White™s pattern of culpable negligence and 
Gross™ simple verification error.  The Hospital™s failure to dif-
ferentiate between the two em
ployees requires careful assess-
ment in the context of establis
hed unlawful antiunion animus.  I 
will now explain my reasoning in detail. 
At the outset, it will be recalled that Oakley T was White™s 
patient.  Gross™ only role in these events was to participate in 
the second stage verification of 
the transfusion information.  
There is no question that she performed this role in a deficient 
                                                          
 43 As the Board has explained, ﬁ[I]n mixed-motive cases like this 
one, to sustain its defense under 
Wright Line
, an employer must show 
that it would have taken the same 
adverse action regardless of the em-
ployee™s protected activities.  It does 
not have to prove that the adverse 
action was based solely on legitimate
 grounds, to the exclusion of any 
unlawful motivation.ﬂ  
North American Dismantling Corp., 
341 NLRB 
665, 666 (2004).  Such is the case regarding White™s termination. 
manner.44  She forthrightly testified that she merely ﬁglancedﬂ 
at the information.  (R. Exh. 12,
 p. 34.)  Implicitly placing her 
faith in White and believing th
at the blood was for Oakley T, 
she signed the transfusion verifi
cation form.  This was miscon-
duct, but the question remains wh
ether the Employer sincerely 
believed that the degree of the misconduct was such that it re-
quired termination of her employment
.  This is particularly true 
because Gross had lengthy tenure with the Hospital and an 
impressive record of past performance.
45 In concluding that the Employer has failed to establish that it 
possessed such a sincere belief 
that Gross™ misconduct required 
her discharge, I have applied th
e analytical tests traditionally 
employed by the Board.  These were summarized in 
Embassy 
Vacation Resorts, 
340 NLRB 846, 848 (2003), rev. dismissed 
2004 WL 210675 (D.C. Cir. 2004): 
 Proof of discriminatory motivation can be based on direct 
evidence or can be inferred from circumstantial evidence 
based on the record as a whole. . . .To support an inference of 
unlawful motivation, the Board looks to such factors as incon-
sistencies between the proffered reason for the discipline and 
other actions of the employer, disparate treatment of certain 
employees compared to other employees with similar work 
records or offenses, deviation from past practice, and prox-
imity in time of discipline to the union activity. 
 (Citations omitted.)  Many of these factors and related concepts 
support a conclusion that Gross was terminated for her pro-
tected activity rather than for her simple verification error. 
At the outset of the inquiry, I note that the Hospital is com-
mitted to a system of progressive discipline.  The corporate 
disciplinary policy provides that ﬁ[t]he hospital will follow a 
progressive approach to employee discipline.ﬂ
46  (GC Exh. 9, p. 
1.)  It further provides that, ﬁ[
i]n general,ﬂ the progressive ap-
proach moves from verbal warning to written warning.  (GC 
                                                          
 44 The Hospital also contends that Gross™ misconduct included inten-
tional falsification of the verification 
form.  As with White, I reject this 
attempt to add to the justifications 
advanced for her termination.  Gross 
erred in the performance of her verification procedure.  She had no 

intent to falsify any records.  Wh
ile the Hospital introduced personnel 
records showing that it fires employ
ees who intentionally falsify re-
cords, I agree with counsel for the General Counsel™s observation that, 

ﬁthese incidents are not comparable 
because they involved either falsi-
fication of an employee™s time cards or medical excuses for absences, 
or an obviously intentional falsification of a patient™s medical records.ﬂ  

(GC Br., at p. 42.)  For an example of
 a truly intentional falsification of 
records, see the Hospital™s discharg
e of X-ray Technician Norman who 
reused old X-rays to hide the poor
 quality of the studies she had just 
taken.  (GC Exh. 73.)  The contention that Gross engaged in the same 

sort of fraud is a flagrant exaggeration of the seriousness of her mis-
conduct. 
45 This is another distinguishing factor between the cases of White 
and Gross.  White had a prior disc
iplinary history for admitted exces-
sive absenteeism.  Gross had an 
unblemished disciplinary history and 
had been trusted with supervisory re
sponsibilities in the recent past.  If 
there were ever an employee whom one would expect to be given some 
sort of first-offender 
treatment, it was Gross. 
46 It goes on to explain that ﬁoccasionallyﬂ misconduct may be so se-
vere as to require immediate termin
ation.  I have found that White™s 
repeated failures and omissions towa
rd her patient represent an exam-
ple of this situation.  KENTUCKY RIVER MEDICAL CENTER
 667
Exh. 9, p. 1.)  If these steps 
do not obtain the required result, 
further infractions may be a
ddressed through disciplinary sus-
pensions and ultimately discharge.  Significantly, the policy 
explains that a verbal warning 
is the appropriate response to 
ﬁinitial performance problems.ﬂ  
(GC Exh. 9, p. 1.)  Beyond 
this, the employee handbook advise
s that application of the 
progressive disciplinary method
ology will involve considera-
tion of both ﬁthe circumstances of the situation and an em-
ployee™s overall work record.ﬂ
  (GC Exh. 8, p. 20.) 
Certain things about the applic
ation of this policy to Gross 
stand out immediately.  The impo
sition of the ultimate sanction 
on a 13-year veteran with no prior infractions of any type cer-
tainly suggests a failure to consider Gross™ overall work record 
as a mitigating factor.  No management witness provided any 
reasonable explanation for the failure to assess this factor.  
Furthermore, no witness explained whether a conscious deci-
sion had been made that Gross™ ﬁinitial performance problemﬂ 
merited treatment beyond that ordina
rily specified in the policy.  
Certainly, no witness justified the decision to move from the 
level of a verbal warning all the way to a sanction of termina-
tion as the appropriate response fo
r Gross™ first work infraction 
in well over a decade of service.  The Hospital™s unexplained 
deviations from its corporate disciplinary policies in the treat-
ment of a veteran employee with a fine record constitute potent 
circumstantial evidence of a primary unlawful motivation.  See 
Tubular Corp.of America, 
337 NLRB 99, 99 (2001) (discrimi-
nation inferred where employer™s
 behavior was ﬁinconsistent 
with its progressive discipline systemﬂ). 
In Tubular Corp., 
infra., the Board also noted the importance 
of a comparison between the discipline under analysis and the 
employer™s past practices.  I have already observed that there 
was no evidence of any prior transfusion errors at the Hospital.  
However, there were ample reco
rds regarding past medication 
errors that were similar in natu
re and extent to the error made 
by Gross in this case.  Examination of those records under-
scores that Gross was given ﬁa
typically strict treatment.ﬂ  
Pub-lix Supermarkets, 
347 NLRB 1434, 1439 (2006).  I will now 
provide a brief description of e
ach of these incidents and the 
nature of management™s responses
.  These will be presented in 
chronological order, commencing with the more remote and 
ending with those very close in time to Gross™ discipline. 
On March 31, 2002, Nurse Phyllis Gibbs was given a verbal 
reprimand for the offense of s
ubstandard work due to the ad-
ministration of an injection to
 a patient ﬁwithout proper identi-
fication.ﬂ  (GC Exh. 65.)  In anot
her incident that clearly seems 
of equivalent severity to Gr
oss™ mistake, on May 26, 2004, a 
Nurse Neac was given a counseling session with her depart-
ment manager for failing to chec
k a patient™s armband before 
administering a dose of Heparin.  (GC Exh. 37.) 
In May 2005, Nurse Pat Lutes 
removed medications from the storage drawer for room 375 and administered them to the pa-
tient in room 385.  The reco
rd does not reveal the manage-
ment™s response.  However, usi
ng the scoring system contained 
on the record, it would appear th
at the expected response was a 
counseling session with the depart
ment manager. (GC Exh. 42, 
p. 2.)  In any event, it is cert
ain that the Hospital does not con-
tend that the offender was di
scharged from employment.
47  Later that year, on December 12, Nurse Angie Willett adminis-
tered Lasix to the wrong patient.  Once again, the documents of 
record do not show the precise nature of the Hospital™s re-
sponse but the computation on the 
form indicates that the re-
sponse should be a counseling sessi
on.  (GC Exh. 41, p. 2.)  
And, once again, the Hospital does not contend that Nurse 
Willett was fired for her mistake. 
It will be recalled that Nurse Gross committed her error on 
September 14, 2006.  That year wa
s a dismal year so far as the 
staff™s performance in the area of
 medication administration.  
On April 6, Nurse Christy Brewer gave Coumadin to the wrong 
patient.  The record explains that she ﬁwas in a hurry to pass 
meds & apparently pulled the wrong MAR for the wrong pt.ﬂ  
(GC Exh. 38, p. 3.)  Was she fired?  On the contrary, the record 
blandly suggests that it was necessary to ﬁ[d]iscuss with the 
nurse the importance of matchi
ng the pt™s ID band with the 
name on the MAR.ﬂ  (GC Exh. 38, p. 3.)  Linkous testified 
about this incident and confirme
d that Brewer was simply given 
a counseling session.
48 Another startling example of the 
disparate treatment of Gross 
occurred on May 22, 2006.  Nurse Sonya Combs administered 
the wrong antibiotic to a patient.  The records show the re-
quired follow up to have been a 
ﬁtalk with nurse about checking 
the meds better.ﬂ  (R. Exh. 16,
 p. 4.)  Linkous was also asked 
about this episode.  Indeed, co
unsel for the Hospital asked her, 
ﬁ[W]ould this kind of mistake and error, should it have led to a 
suspension or a termination of the nurse on account of what 
happened?ﬂ  Linkous responded in 
the negative, explaining that 
ﬁthere was no negative outcome.ﬂ 
 (Tr. 1091.)  Once again, this 
explains nothing sinc
e Oakley T also failed to suffer any nega-
tive outcome.  In fact, Oakley T happened to have been given a 
bag of blood that was entirely compatible with his profile.  In 
that sense, he was not really gi
ven anything erroneous at all.  
By contrast, Nurse Combs™ patient received a drug different 
from the one that the physician had prescribed. 
In the month prior to the transfusion incident, Nurse Kathy 
Brandenburg gave a patient 10 ex
tra doses of medication be-
cause a pharmacy employee wr
ote down the wrong amount and 
the nurse ﬁdidn™t do chart check right.ﬂ  (GC Exh. 48, p. 6.)  
While Gross was fired, Branden
burg was counseled to ﬁlook at 
charts better during chart checks.ﬂ  (GC Exh. 48, p. 6.)  Just a 
few weeks later, Nurse Judy Chadwell wrongly administered 
insulin to a patient because, in the words of the form, she 
ﬁfailed to check the medication label for accuracy.ﬂ  (GC Exh. 
40.)  There is no indication of the nature of Nurse Chadwell™s 
punishment.  Once again, it woul
d have been a simple matter 
                                                          
 47 Indeed, it is reasonable to draw an adverse inference on this point 
since it would be a simple matter fo
r the Hospital to have explained 
what happened to Nurse Lutes as a 
result of her negligent administra-
tion of three medications to the wrong patient. 
48 In an effort to justify the obvi
ous disparity between the treatment 
of Brewer and Gross, Linkous noted
 that Brewer™s patient was not 
harmed.  The difficulty with this e
xplanation is that, fortunately, Oak-
ley T was not harmed either.  The f
act remains that both patients were 
placed in danger of potential harm, yet one nurse was fired and the 

other was given verbal counseling. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 668 
for the Hospital to provide records or testimony indicating that 
she was terminated from employment for her negligence. 
Finally, we come to an event on September 11, less than a 
week before Gross™ transfusion mistake.  Nurse Kassandra 
Combs administered an adult dose of Heparin to a child.  The 
Hospital™s recommended response to this error was that ﬁnurses 
need to check and recheck orders against MARS.ﬂ  (R. Exh. 17, 
p. 4.)  Linkous was again asked wh
ether this incident had justi-
fied suspension or termination.  
She replied that it did not since 
it was the correct medication, merely ﬁa different dose or aŠa 
bigger dose.ﬂ  (Tr. 1097.)  Different
 indeed, as the record estab-
lishes that it was exactly double th
e prescribed dose.  (R. Exh. 
17, p. 1.)  Once again, the reasoning defies any concept of 
logic.  Oakley T received exac
tly what his physician ordered 
(albeit only through the greate
st of good fortune).  Nurse 
Combs™ pediatric patient received double the dose ordered by 
the doctor.  Neither patient suffe
red any apparent harm, yet one 
nurse was counseled and one was fired. 
The Hospital™s disciplinary policy promises its employees 
that ﬁ[e]ach facility will administer disciplinary practices in a 
fair and consistent manner.ﬂ  (GC 
Exh. 9, p. 1.)  Comparison of 
the treatment of Gross with that afforded to her colleagues on 
the nursing staff shows this prom
ise to be a hollow mockery.  
Her grotesquely unfair and incons
istent treatment is compelling 
evidence of unlawful discrimina
tion against a veteran employee 
with a perfect prior record.
49 As just described, there is 
abundant evidence showing that 
the Hospital failed to follow its established disciplinary policies 
or provide a convincing explana
tion of its decision to deviate 
from them in the case of Gross.  Even more clearly, the evi-
dence demands a conclusion that the Hospital treated Gross in a 
vastly more strict fashion than
 many other nurses who engaged 
in similar degrees of misconduct. 
 The last of the factors cited 
by the Board in 
Embassy Vacation Resorts, 
supra, is the prox-
imity of the discipline to the union activity.  Even here, there is 
reason to draw an inference against the Employer.  While it is 

certainly true that the Hospital did not pick the day on which 
White and Gross made their transfusion error, the decision to 
sweep Gross out with the same broom as White came conven-
iently timed to enable management to use it as a justification 
for the cancellation of a collective-bargaining session. 
                                                          
 49 I recognize that the Hospital points to the discharge of lab em-
ployee Vires as proof of consistent disciplinary treatment.  There are 

several problems with this argument.  First, the Hospital asserts that 
Vires was not a member of the bargaining unit because she was a statu-
tory supervisor.  It presented no evidence regarding the disciplinary 

standards for supervisory personnel.  Certainly, it is possible that an 

employer would hold such personnel to a higher standard of conduct.  
Absent evidence on the issue, I cannot
 evaluate the propriety of her 
discharge.  In addition, I have 
no evidence regarding her length of 
service and past disciplinary history.
  Finally, and most importantly, her 
level of misconduct toward Oakley 
T was much higher than that of 
Gross.  It will be recalled that Vire
s set the whole chain of events in 
motion by negligently removing the wrong blood bag from the storage 
facility.  She then pr
oceeded to compound her error through her com-
plete failure to identify her mist
ake during the detailed verification 
check that White claimed the two wo
men performed.  In my view, her 
culpability is roughly equal to that of White and clearly greater than 
that of Gross. 
Analysis of the circumstanti
al evidence on the question of 
the sincerity of the Employer™s claimed motive for Gross™ dis-
charge convinces me that she is 
entitled to relief under the Act.  
Based on the totality of the evidence, I find that, but for her 
participation on the negotiating committee, Gross would have 
received a verbal counseling for 
her isolated error in verifica-
tion of Oakley T™s transfusion.
  The decision to suspend and 
terminate her employment afte
r well over a decade of unblem-
ished service was a direct product of an unlawful desire to pun-
ish her protected activities and thwart the Union.
50  I will rec-
ommend that unfair labor practices be found as to Gross™ sus-
pension and termination. 
D.  The Suspension of Frances Lynn Combs in 2007 
The Facts 
The remaining allegation in this case concerns the propriety 
of the investigatory suspension imposed on Frances Lynn 
Combs51  on January 18, 2007, and maintained in effect as of 
the current time.
52  Combs is a 37-year veteran of the nursing 
profession.  The Hospital hired he
r in January 2003 to serve as 
a nurse in the medical/surgical unit.  At the time of these 
events, Unit Manager Kathy Thac
ker was Combs™ direct super-
visor.  In turn, Thacker reported to Chief Nursing Officer 
Linkous. A few months after Combs was 
hired, she was offered a new 
position.  Linkous testified that the Hospital was planning to 
open a swing bed unit.  She lear
ned that Combs had significant 
prior experience with this sort of unit.  As a result, it was in-
tended that Combs would be appointed to the position of swing 
bed unit coordinator.  Combs te
stified that she did some pre-
liminary work regarding the new unit. 
In early April 2006, Combs joined the Union™s bargaining 
committee and attended two colle
ctive-bargaining sessions on 
the Union™s behalf.  Union Or
ganizing Coordinator Pidcock 
testified that a third session was sc
heduled for later that month.  
This was cancelled by Carmod
y who informed Pidcock that, 
ﬁwe wouldn™t be going forward that
 day because I had reason to 
believe that you had a member of a management person on 
your side of the table.ﬂ
53  (Tr. 1510.)  Subsequently, Combs 
sent a letter to Linkous indicating 
that she was unaware that she 
was being considered as part of
 management.  She specifically 
declined any such position in management.  In her letter, she 
                                                          
 50 Regarding the decision to suspend 
Gross, I note that the record 
does not show that any of the simila
rly situated nurses were subject to 
investigatory suspension for their va
rious medication errors.  In addi-
tion, the suspension was fatally tainted by its use as a weapon against 

the Union and by the hostile manner in which management conveyed it 
to Gross through Pidcock. 
51 Combs goes by the name of ﬁLynn.ﬂ 
52 All dates in this portion of the decision are in 2007 unless other-
wise indicated. 53 The Hospital™s last-minute cancellation of a bargaining session 
due to an allegation concerning the 
situation of a me
mber of the Un-
ion™s negotiating committee foreshadows the employer™s conduct in 
canceling a subsequent session due to the newly-announced suspen-

sions of White and Gross.  This is
 a troubling pattern of last-minute 
disruption of scheduled negotiations
 using the status of union commit-
tee members as a purported excuse. 
 KENTUCKY RIVER MEDICAL CENTER
 669
expressed evident surprise about the characterization of her 
status, noting that she had not ﬁreceived compensatory pay for 
any management role.ﬂ  (R. Exh.
 15.)  In the months following 
the resolution of this so-calle
d management i
ssue, Combs con-
tinued to attend bargaining sessions on behalf of the Union. 
Toward the end of 2006, the Hospital decided to make 
changes in its policies governin
g the method for administration 
of medications to patients.  On December 12, 2006, the new 
policy was distributed to the nursing staff and the nurses were 
required to sign it.  Combs testified that she felt that the new 
policy ﬁwould be difficult to impl
ement.ﬂ  (Tr. 119.)  She took 
her concerns to Donald Rentfro
, the recently appointed re-
placement for Bevins as chief executive officer of the Hospital.  
She presented Rentfro with a document that set forth her con-
cerns about the medication policy. 
 He promised to refer it to 
Linkous.  He testified that he did make this referral later that 
day.  Thacker reported that base
d on Combs™ concerns a change 
was made to the policy regarding the labeling of syringes.   
On the next day, Linkous and Thacker met with three nurses, 
including Combs.  They disc
ussed the new policy and Combs 
signed the form containing it.  Sh
e testified that, based on these 
discussions, she believed that the policy ﬁwas going to be re-
visedﬂ in order to make it ﬁeas
y to implement it.ﬂ  (Tr. 120, 
122.)  She conceded, however, that when she signed the form 
there was no mention of revisions on it. 
On January 10, Combs administered medications to a patient 
in a manner that was inconsistent with the new policy.  Imme-
diately thereafter, Thacker spoke
 to her about this.  Combs 
agreed that she had not complied with the policy, observing 
that, ﬁWe don™t need to be fools.  We need to use common 
sense.ﬂ  (Tr. 63.)  Combs told Thacker that she would take the 
matter up with Linkous.  Five minutes later, she and a col-
league, Nurse Debra Adams, proceeded to Linkous™ office to 
raise the issue.  In her testimony, Combs admitted that she was 
concerned that Thacker was going to discipline her for violating 
the policy and wished to seek a resolution from Linkous.  She 

indicated that Linkous told her 
that ﬁmaybe the policy might 
need to be made a little more user friendly.ﬂ  (Tr. 67.)  Combs 
responded by observing that if sh
e or anyone else were to be 
disciplined, ﬁthe policy should at 
least make sense.ﬂ  (Tr. 67.)  
Linkous noted that she had not heard from Thacker regarding 
the incident, but she would review the policy and ﬁget back 
with her as soon as I could.ﬂ  (Tr. 1045.) 
Approximately a week later, Linkous spoke to Thacker about 
the incident.  Thacker confirmed that she had observed Combs 
violate the new medication policy.
  Linkous testified that they 
concluded it would be appropriate to issue a verbal warning to 
Combs for this violation.  Thacker confirmed that this was the 
decision reached by the two supe
rvisors regarding the response 
to Combs™ misconduct.  Because Combs was ill, it was neces-
sary to wait approximately a week in order to effectuate this 
decision. 
January 18 was selected as 
the date on which Linkous and 
Thacker would issue the verbal warning to Combs.   Linkous, 
Thacker, and Human Resources Director Mitchell convened in 
Linkous™ office for this purpose.  Prior to the meeting with 
Combs, they engaged in a very peculiar and highly probative 
discussion.  This came to light
 during counsel for the General 
Counsel™s cross-examination of Linkous as follows: 
 COUNSEL:  Now, beforeŠbefore you called Ms. 
Combs into this meeting, 
did you tell Ms. Mitchell and 
Ms. Thacker that if Ms. Combs refused to meet with you 
all, that you would have to place her on an indefinite sus-
pension? 
LINKOUS:  I probablyŠyeah, I probably did.  I™m not 
sure, but, well, I think I did. 
COUNSEL:  I™m sorry, you said I really think I did? 
LINKOUS:  Yes, I think I did, yes. 
 (Tr. 1129Œ1130.)  Any lingering 
doubt about this conversation 
was dispelled by Mitchell 
who was asked the following: 
 COUNSEL:  [B]efore Lynn Combs actually came into 
the room, did Debbie Linkous te
ll you that if Lynn Combs 
refused to go ahead with the meeting you all would proba-
bly have to suspend  her? 
MITCHELL:  That™s what she said she would probably 
do. COUNSEL:  And that™s before Lynn Combs came into 
the roomŠ MITCHELL:  Yes.  (Tr. 1604Œ1605.) 
This testimony left me incred
ulous.  I pursued the matter 
with Mitchell by asking  
 JUDGE:  Does this happen often that an employee re-
fuses to proceed with a meeting? 
MITCHELL:  No, no.
54 JUDGE:  So why would they have been thinking that 
that might happen with Ms. Combs? 
MITCHELL:  I don™t know, sir.  I can™t answer that. 
 (Tr. 1605Œ1606.)  During the legal analysis portion of this dis-
cussion, I will address in detail my interpretation of the import 
of this strange and reveali
ng preliminary conversation among 
the supervisors who had gathered for the purpose of disciplin-
ing Combs. At 5 p.m., Linkous instructed Co
mbs to come to her office.  
Combs testified that Linkous expl
ained that she ﬁhad made a 
decision regarding the January 10th incident and that she 
wanted to talk to me about it.ﬂ 
 (Tr. 69.)  Combs invited Nurse 
Adams to attend the meeting with her.  They proceeded to 
Linkous™ office.  Linkous, Thacker, and Human Resources 
Director Mitchell were waiting for her arrival.
55 With the exception of Adams, all of the participants in the 
meeting testified regarding its content.  While there were 
shades of difference among the accounts, the broad outlines are 
not in dispute.  I will observe, however, that the account of the 
management witnesses was a bit t
oo perfect.  By this I mean 
                                                          
 54 In fact, Bevins testified that th
e last time an employee refused to 
attend a disciplinary meeting was in 1998. 
55 Combs acknowledged that the presence of Mitchell struck her as 
significant.  Thus, in her court comp
laint, it is alleged that, ﬁ[b]ecause 
Naomi Mitchell was present in the mee
ting, this signaled to Combs that 
a write-up or some type of employment action was about to occur.ﬂ  (R. 
Exh. 2, p. 5.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 670 
that it was couched in precisely the sort of legalistic conclu-
sions that would advance the Hospital™s case.  To the extent 
that these nuances matter, I credit Combs™ more unvarnished 
version. In any event, it is clear that the first thing that happened was 
that Linkous informed Adams that she was not permitted to 
attend the meeting.  Combs tes
tified that, once Adams departed, 
she asked Linkous, 
 if I wasn™t allowed to have Ms. Adams thereŠuh, because 

I™m a union member would itŠyou know, would it be posŠ
would it be possible to have a 
union representative there and 
that I could call Randy Pidcock to come in. 
 (Tr. 72Œ73.)  When Linkous rejected this suggestion, Combs 
explained that  it was my understanding, having been part of the union[,] that 
representation for anything to do with a disciplinary discus-
sion I had a right to representation for that and that I did not 
understand why she was telling me no. 
 (Tr. 73.) 
Mitchell testified that, upon hearing this, Linkous asked 
Combs, ﬁ[A]re you refusing to go ahead with the meeting and 
Lynn said yes.ﬂ  (Tr. 1589.)  Combs then observed that, while 
she had a lot to learn about labor relations, she really believed 
that she had a right to union re
presentation at the meeting.  
Whereupon, Linkous explained to
 Combs that she was being 
placed on investigatory suspension. 
At this juncture, Combs asked 
if she would receive compen-
sation for the time spent on suspension if it turned out that she 
had been correct in her belief re
garding her right to representa-
tion.  Mitchell said this would be the normal practice in situa-
tions where it was determined that the employee had done noth-
ing wrong. As the abortive meeting drew to a close, Combs spoke to 
Linkous as follows, ﬁI have no pe
rsonal issues with you.  You 
all have treated me fairly.  I just believe this is a matter of em-
ployee rights.ﬂ  (Tr. 74.)  With that, she asked if Linkous 
wanted her to turn her patients over to another nurse and clock 
out.  Linkous responded in the affi
rmative.  Combs did as in-
structed and departed the Hospital. 
On the next day, Combs tele
phoned Pidcock to inform him 
of her suspension.  He promised
 to take appropriate action.  
That action consisted of a letter addressed to Rentfro.  In it, 
Pidcock noted that Combs had 
been suspended ﬁwhen she was 
called in to a disciplinary meeting and insisted on Union repre-
sentation.ﬂ  (R. Exh. 24.)  Pidc
ock requested an opportunity to 
meet with Combs and Rentfro to discuss the matter ﬁat your 
earliest convenience . . . preferably late today or early next 
week.ﬂ  (R. Exh. 24.) 
Rentfro testified that, while he 
could not locate his copy, he 
responded to Pidcock by letter 
on the same day, advising Pid-
cock that he would have a meeting and asking for an opportu-
nity to have counsel present during it.  In fact, Rentfro™s recol-
lection was in error.  Once the Union produced its copy of the 
response, it became apparent that
 it was actually dated January 
22.  In it, Rentfro noted that
 the Hospital would ﬁcommunicate 
with Ms. Combs further as our investigation proceeds.ﬂ  (R. 
Exh. 26, p. 1.)  He also agreed
 to meet with Pidcock, but only 
ﬁafter I have had an opportunity to gather the facts underlying 
Ms. Combs™ suspension, and consult with counsel.ﬂ  (R. Exh. 
26, p. 1.)  He promised that 
he would notify Pidcock once he 
was ready to proceed with such a meeting.  He ended by indi-
cating that he would defer maki
ng a final decision on the matter 
ﬁuntil after you have been afforded an opportunity to meet as 
you have requested, unless you advi
se me to the contrary.ﬂ  (R. 
Exh. 26, p. 1.) 
Subsequently, the parties planne
d to have this meeting in 
conjunction with a previously 
scheduled bargaining session.  
That session and a succeeding one were both postponed due to 
illness in a union committee member™s family.  After the can-
cellation of the second of these 
scheduled meetings, there has 
never been another bargaining session nor any meeting to dis-
cuss Combs™ suspension. 
Also on January 22, Linkous addressed a letter to Combs 
confirming that she had been placed on ﬁunpaid investigatory 
suspensionﬂ on January 18, ﬁafter you expressly refused to 
meet with me without being a
ccompanied by Debra Adams, or, 
if not Debra Adams, then Randall Pi
dcock.ﬂ  (R. Exh. 26, p. 2.)  
The letter ended with the prom
ise that, ﬁWe will communicate 
further with you as the investigation progresses.ﬂ  (R. Exh. 26,  
p. 2.)  Although it has been well ove
r a year since that promise, 
Combs testified that she has never received a further communi-
cation from the Hospital and has never been offered a resump-
tion of her employment.  In hi
s testimony, Rentfro confirmed 
that Combs has remained on investigatory suspension and has 
been in that status since January 18, 2007. 
Legal Analysis of Combs™ Investigatory Suspension 
As the record was developed re
garding the circumstances of 
Combs™ suspension, I began to realize that the Hospital™s action 
could be viewed in two ways. 
 By one interpretation, Combs 
was suspended because she made a demand for representation 
by her union.  From the other point of view, she was suspended 
because, once her demand was denied, she engaged in an act of 
insubordination by insisting on 
a postponement of the meeting 
so that she could investigate her entitlement to representation. 
Under the first interpretation, it is necessary to determine 
whether the Hospital™s imposition of Combs™ suspension was 
lawful because her conduct was of
 a character that took it out-
side the protections of the Ac
t.  Under the second view, the 
analysis would focus on the Em
ployer™s motivation and it 
would become necessary to determine whether Combs was 
suspended for insubordination or 
in retaliation for her union 
activities.  Different analytical models are employed in assess-
ing these two types of issues.  Quite recently, in 
Register Guard, 351 NLRB 1110, 1120 (2007), the Board explained, 
ﬁWright Line is appropriately used in
 cases turning on employer 
motivation.  A 
Wright Line
 analysis is not appropriate where 
the conduct for which the employer claims to have disciplined 
the employee was union or other 
protected activity.ﬂ  [Citations 
and internal quotation marks omitted.] 
Because I found that neither of these ways of looking at this 
situation is obviously unreasonabl
e, I asked counsel to address 
the choice of methodology in thei
r posttrial briefs.  Perhaps not 
surprisingly, counsel for the General Counsel urged me to em-
 KENTUCKY RIVER MEDICAL CENTER
 671
ploy the test for cases involvi
ng a single motive, while counsel 
for the Employer urged assessment using a dual motive ap-
proach.  I continue to find that
 both ways of looking at this 
situation are productive.  As a result, I will assess the conduct 
of the parties using both analytical tests.
56 Turning first to the method urged by the General Counsel, 
the Board employs a four-part test set forth in its leading case 
of Atlantic Steel Co., 
235 NLRB 814, 816 (1979).  Thus, the 
Board has explained, 
 When an employee is discharged for conduct that is part of 

the res gestae 
of protected concerted activities, the pertinent 
question is whether the conduct is sufficiently egregious to 

remove it from the protection of the Act. . . .  In making this 
determination, the Board examines the following factors:  
(1) the place of the discussion; (2) the subject matter of the 
discussion; (3) the nature of the employee™s outburst; and 
(4) whether the outburst was, in any way, provoked by an 
employer™s unfair labor practice. 
Stanford Hotel, 
344 NLRB 
558, 558 (2005).  (Citations, including one to 
Atlantic Steel
, omitted.) 
 As to the first factor, Combs made her initial demand for 
representation and subsequent 
demand for a postponement of 
the meeting while at Linkous™ offi
ce.  This was a private venue 
and there is no evidence whatsoever that Combs™ statements 
were overheard by any other employee, a patient of the Hospi-
tal, or any member of the public.  As a result, this factor favors 
a finding that Combs™ behavior was protected. 
The second factor concerns th
e subject matter involved in 
Combs™ statements.  There is no dispute that Combs invoked a 
supposed right to the presence of
 a union representative at the 
meeting.  In response to my 
question, Human Resources Direc-
tor Mitchell confirmed that the Hospital™s policy on this matter, 
ﬁis going to track labor law.ﬂ  (Tr. 1596.)  It is, however, note-
worthy that the Hospital™s longtime
 chief executive officer until 
shortly before these events, Bevi
ns, testified that this policy 
was not reduced to writing and had not been posted or sent to 
the employees. 
Combs informed Linkous, Thacke
r, and Mitchell that, while 
she was not an expert in labor law, she believed that she had a 
right to union representation in
 disciplinary meetings.  Of 
course, Combs was referring to a right articulated by the Board 
and subsequently affirmed 
by the Supreme Court in 
NLRB v. J. 
Weingarten, Inc., 
420 U.S. 251 (1975).  In 
Weingarten
, the 
Court approved the Board™s conclusion that the Act ﬁguarantees 
an employee™s right to the presence of a union representative at 
an investigatory interview in which the risk of discipline rea-
sonably inheres.ﬂ  420 U.S. at 2
62.  Without doubt, it was this 
right that Combs was invoking. 
Unfortunately, Combs was unaware that the Board had sub-
sequently placed a limitation on the 
Weingarten right, holding 
that:  [A]s long as the employer has reached a final, binding deci-
sion to impose certain discipline on the employee prior to the 
                                                          
 56 The Board employed a similar 
methodology involving assessment 
under both the 
Atlantic Steel
 and 
Wright Line
 tests in 
Waste Manage-
ment of Arizona, 
345 NLRB 1339, 1340Œ1341 (2005). 
interview, based on facts and evidence obtained prior to the 
interview, no Section 7 right 
to union representation exists 
under 
Weingarten
 when the employer meets with the em-
ployee simply to inform him of, 
or impose, that previously de-
termined discipline. 
 Baton Rouge Water Works Co., 
246 NLRB 995, 997 (1979).  
See also 
Barmet of Indiana
, 284 NLRB 1024, 1025 (1989) 
(ﬁthis protection does not extend to situations where an em-
ployer merely informs an empl
oyee of a decision previously 
arrived at by the employerﬂ). 
The evidence establishes that the meeting convened by 
Linkous was of the type described in 
Baton Rouge Water 
Works.  I credit the testimony of the supervisors that they had 
previously conferred and decided 
to issue a verbal warning to 
Combs.  Prior to the meeting, they had also prepared the re-
quired employee verbal docum
entation form showing that 
Combs was being warned for substandard work due to her ﬁnot 
following the medication administration policy.ﬂ  (R. Exh. 23.)  
Combs testified that her ﬁunderstandingﬂ was that the meeting 
ﬁwas called to give a result of the discussions that we had had 
prior on what to do around this medication policy.ﬂ  (Tr. 107.)  
Furthermore, I have already noted that Combs™ court complaint 
is even more forthright on this point, stating that Mitchell™s 
presence in Linkous™ office ﬁsignaled . . . that a write-up or 
some type of employment action 
was about to occur.ﬂ  (R. Exh. 
2, p. 5.)  The Employer had al
ready conducted its investigation 
and it is clear that the meeting under examination was for the 
limited purpose described in 
Baton Rouge Water Works.
 While Combs was asserting entitlement to a right that she 
did not possess, there was not
hing unreasonable about her be-
havior in this regard.  The 
Hospital™s policy had not been pub-
lished and the Board™s decision to place this limitation on 
Weingarten certainly does not render a contrary viewpoint un-
reasonable.  Indeed, in 
Baton Rouge Water Works, 
then Chair-
man Fanning issued a strikingly 
vehement dissent deploring the 
majority™s holding as ﬁtotally un
realistic,ﬂ an abdication of the 
Board™s responsibilities, and a ﬁpity.ﬂ  246 NLRB at 999.  The 
point is that it is obvious that 
reasonable persons may disagree 
about whether a right to representation should be afforded in 
the situation that Combs encountered.
57  Nothing in the nature 
of the subject matter raised by Combs can serve to deprive her 
of the protection of the Act. 
The third factor cited in 
Atlantic Steel
 is the nature of the 
employee™s conduct.  I find that Combs was not uncondition-
ally refusing to participate in the meeting.  It is apparent that 
she was seeking a postponement of the meeting for the pur-
poses of enabling the supervisors to confirm or modify their 

position that she was not entitled to representation and to afford 
her an opportunity to consult Pi
dcock for advice on the same 
                                                          
 57 In any event, the Board and the Supreme Court have long es-
chewed any attempt to impose a requir
ement of reasonableness.  As the 
Court observed almost 50 
years ago, ﬁIt has long been settled that the 
reasonableness of workers™ decisions 
to engage in concerted activity is 
irrelevant.ﬂ  
NLRB v. Washington Aluminum Co., 
370 U.S. 9, 16 
(1962).  See also 
QSI, Inc., 
346 NLRB 1117, 1117 (2006), where the 
Board ﬁreaffirm[ed]ﬂ its position that the reasonableness of an em-

ployee™s means of protest is irrelevant. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 672 
question.  This is underscored 
by Mitchell™s testimony that 
Combs was not agitated or upset and that her demeanor 
throughout the incident was ﬁjust 
normal.ﬂ  (Tr. 1606.)  Combs™ 
mistaken assertion of a right to representation, coupled with her 
calm insistence on a postponement of the meeting in order to 
effectuate that right, was not th
e sort of conduct that would 
deprive her of the protection of the Act.  In this regard, I also 
note that Combs™ conduct did not involve any violation of her 
professional nursing responsibilities 
and she, herself, raised the 
need for her to give the nurse who would be assigned to cover 
her duties a full report on her patients before leaving the Hospi-
tal. 
The final factor is whether the employee™s conduct was 
ﬁprovoked by an employer™s unfair labor practice.ﬂ  
Atlantic Steel Co., supra, at 816.  As I will discuss in connection with 
the dual motive analysis, I have 
grave concerns about the em-
ployer™s motives and intentions regarding this disciplinary 
meeting.  Nevertheless, I do not 
find that Combs™ behavior was 
provoked by some prior unfair labor practice.  It may well be 
that the decision to issue a ve
rbal warning to Combs was de-
signed, to some degree, to provo
ke Combs into some misstep.  
However, that is something apart from what is meant by the 
language of 
Atlantic Steel
 and is best discussed in connection 
with the 
Wright Line
 analysis.  In conseque
nce, I conclude that 
this factor favors the Employer™s position. 
Three of the four 
Atlantic Steel
 factors support a determina-
tion that Combs™ conduct did not remove her from the protec-
tion of the Act.  Of course, my ultimate conclusion that Combs 
is entitled to the Act™s protection is not derived from an arith-
metical computation, but rather
 a comprehensive appraisal of 
the context combined with a full consideration of the policies 
underlying the Act.  Very recently, the Board undertook the 
same analysis in another health care case.  In that case, an off-
duty employee was suspended for refusing to comply with an 
order to leave the premises.  The Board noted that the incident 
occurred in a recreation room and did not affect any work.  The 

subject matter was a dispute over 
the employee™s assertion of a 
right to be on the premises wh
ile off duty.  The employee™s 
conduct, ﬁinvolved no profanity 
and no threatening conduct.ﬂ  
Bloomfield Health Care Center, 
352 NLRB 252, 254 (2008).  
In these circumstances,
58 the Board held that the employee™s 
protest ﬁwas not sufficiently eg
regious to remove it from the 
protection of the Act.ﬂ  Id.  I conclude that, under a single-
motive analysis, the Hospital™s indefinite investigatory suspen-
sion of Combs for engaging in un
ion activity was a violation of 
the Act.
59 I will now conduct the dual-mot
ive analysis using the stan-
dards mandated by 
Wright Line
 as described earlier in this deci-
sion.  Like White and Gross, there is no dispute that Combs 
                                                          
 58 The Board also found that the employer had provoked the miscon-
duct by engaging in the unfair labor
 practice of excluding only off-duty 
union supporters from the premises.  In my view, this does not mean-

ingfully distinguish the case from the facts established here. 
59 In connection with my dual-motiv
e analysis, I will discuss the re-lated issue of the significance of the Employer™s decision to keep 

Combs on a so called investigative su
spension for well over a year and 
until the present time.  This egre
gious misconduct sheds retrospective 
light on the propriety of the Hospital™s conduct throughout this case. 
was an active member of the Union™s negotiating committee 
and had been attending bargaining 
sessions in that capacity.  In 
addition, Linkous readily admitted that she was aware of 
Combs™ role on the committee at the time that she suspended 
her.60  As a result, the focus of the inquiry turns to the issue of 
unlawful animus against Combs arising from her participation 
on the Union™s committee. To begin, it is important to delin
eate what is not at issue.  In 
this connection, I asked the following: 
 JUDGE:  [L]et me raise with both counsels something 
here.  My understanding thus far, Mr. Carmody, is that the 
Hospital™s stated reason for the suspension of Ms. Combs 

was not some misconduct regard
ing a medication policy or 
administration of medications, but rather a refusal to at-
tend a disciplinary meeting? 
MR. BRYAN CARMODY
:  That™s true Your Honor. 
. . . .  
JUDGE:  Mr. Ness, what™s your view of this? 
. . . . MR. NESS:  Right, we™re not alleging that as a viola-
tion.  We™re not trying prove that the verbal warning . . . 
was a violation rather just the suspension. 
 (Tr. 1399Œ1402.)  Consistently with the nature of this discus-
sion, the General Counsel does not contend that the Hospital 
engaged in any impropriety by deciding to issue a warning to 
Combs regarding her violation of the medication policy.  By the 
same token, the Hospital does not 
assert that Combs™ violation 
of that policy formed any portion of its rationale for imposition 
of her investigatory suspension. 
With the confines of the issue understood, I will address the 
presence of unlawful 
animus.  For reasons previously discussed 
in detail, I have concluded that the Hospital™s history of prior 
discriminatory discharges for union activities constituted proba-
tive evidence of animus against White and Gross.  The events 
here took place approxi
mately 3 months later.  That span of 
time does not attenuate 
the importance of this evidence of past 
mindset and the misconduct it produced to any material degree.  
To the contrary, my determination that the adverse actions 
taken against White and Gross were, in part, motivated by the 
same sort of animus demonstrates the tenacious nature of the 
set of attitudes uncovered in the prior case.  Beyond that, my 
determination that such attitudes were the dispositive factor in 
the unlawful decision to fire Gr
oss is powerful evidence of 
identical animus against Combs arising out of the similar nature 
of both nurses™ participation on the negotiating committee. 
Beyond this history, I find mani
festations of animus from the 
conduct of management in the 
moments immediately preceding 
the fateful meeting, in Mitche
ll™s conduct during the meeting, 
and from the behavior of the 
management of the Hospital 
throughout the lengthy period after the meeting. 
It will be recalled that the three managers, Linkous, Thacker, 
and Mitchell, had gathered in Linkous™ office preparatory to 
giving Combs her verbal warning.
  Both Linkous and Mitchell 
confirmed that they discussed the possibility that Combs would 
                                                          
 60 Indeed, Linkous testified that she knew that Combs was ﬁstrong in 
the Union.ﬂ  (Tr. 1041.) 
 KENTUCKY RIVER MEDICAL CENTER
 673
refuse to participate in the meeti
ng.  Linkous stated that, in that 
eventuality, she would suspend Combs™ employment.  As coun-
sel for the General Counsel observes, ﬁThis is certainly odd 
because Linkous was not aware of any previous occasions 
when Combs had allegedly refused to attend a meeting with 
management.ﬂ  (GC Br. at pp. 
31Œ32.)  Indeed, Bevins reported 
that such behavior was so rare that the last time any employee 
had done so was almost a decade earlier.  This raises the ques-
tion of whether the supervisor
s were attempting to provoke 
Combs into making a misstep that would justify her suspen-
sion.61  During the trial, I expre
ssed surprise and puzzlement 
about this conversation.  
Despite this, neither Linkous, 
Mitchell, nor counsel for the Hospital have offered any expla-
nation of the reason for this conversation and I cannot discern 
any reason other than an unlawfully motivated one. 
Just as I infer animus from th
e occurrence of a conversation 
that I very much doubt would have taken place absent unlawful 
motivation, I find additional ev
idence of animus regarding a 
conversation that one would reas
onably have expected to occur 
during the meeting, but did not.  I refer here to Mitchell™s 
strange and disturbing silence in the face of Combs™ request for 
representation.  Mitchell has worked for the Hospital™s human 
resources department since 1988 and has served as the director 
of human resources since 1998.  It
 is evident that she partici-
pated in the meeting with Combs as the authoritative represen-
tative of that department.  
Indeed, Combs indicated that 
Mitchell™s presence conveyed a st
rong message to her about the 
purpose of the meeting. 
At the meeting, Combs asked if 
it would be ﬁpossible to have 
a union representative.ﬂ  (Tr. 72Œ73.)  Linkous responded by 
denying the request.  They discussed the matter further, with 
Combs indicating that she thought she had right to representa-
tion ﬁfor anything to do with a disciplinary discussion.ﬂ  (Tr. 
73.)  I simply cannot understand why the authoritative spokes-
person for the Employer™s perso
nnel system did not intervene 
and explain the Hospital™s policy regarding representation at 

meetings that did not involve an 
investigatory asp
ect.  Mitchell 
readily conceded that she was aware of the policy.  Yet, she 
chose not to make any effort to avert the unfortunate outcome 
that followed on Combs™ mistaken assertion of a right to repre-
sentation. 
At the trial, I asked Mitchell why she was silent in the face 
of Combs™ obvious misunderstanding of the situation.  The best 
she could offer was to respond th
at, ﬁI wasn™t the one doing the 
meeting.ﬂ  (Tr. 1597.)  Of course
, this merely begs the question 
of her presence at the meeting.  I pressed for more explanation 
and Mitchell replied, ﬁ[Combs]
 said she knew her rights what 
she could and couldn™t do.  She didn™t know everything but she 
said she knew her rights.  So I didn™t say anything if sheŠyou 
know.ﬂ  (Tr. 1602.) 
Ironically, Mitchell™s attempt to
 be self-effacing about her 
limited status at the meeting 
was thoroughly undermined by the 
conversation that followed Linkous
™ suspension of Combs.  At 
                                                          
 61 It is clear that Linkous was aware that Combs had a somewhat 
volatile nature when displeased by ac
tions taken by her supervisors.  In 
2005, Combs made an impulsive decision to quit during a dispute.  

Linkous calmed her down and persuaded her to return to work. 
that point, Combs asked if she 
would receive backpay in the 
event it was determined that she had not been mistaken about 
her rights.  Linkous referred this
 inquiry to Mitchell.  When 
asked why she did so, she testif
ied that, ﬁI™m not HR [Human 
Resources], so I couldn™t truthfully answer that question, so I 
directed her to Ms. Mitchell, the 
HR person.ﬂ  (Tr. 1135.)  Ab-
sent an intention to provoke Combs into a misstep, I cannot 
conceive of a reason why the mana
gers did not similarly turn to 
Mitchell for an authoritative expression of the Hospital™s rules 
regarding union representation in an effort to avert all that has 
now followed.
62 I recognize that the Hospital takes the viewpoint that it was 
not incumbent on Mitchell to explain an employee™s 
Weingar-ten rights to her.  I have no quarrel with this proposition.  The 
point, however, is that Mitchell failed to explain the Hospital™s 
Baton Rouge Water Works
 rights to Combs.  That is entirely 
another matter and Mitchell™s silence in circumstances where 
one would have expected her to
 act authoritatively suggests a 
peculiar lack of interest in averting an ongoing disciplinary 
problem. The Hospital™s past set of attitudes and actions, coupled with 
the strange behavior of the ma
nagers immediately preceding 
and during the meeting all point to an unlawful motivation as 
the best explanation for what occurred.  Beyond this, manage-
ment™s behavior in the period of well over a year since the im-
position of the investigatory suspension is even more striking.  
Chief Executive Officer Rentfro testified that Combs was 
placed on investigatory suspension on January 18, 2007, and 
remained in that status as of the date of his testimony, April 8, 
2008.63  Similarly, Combs testified that, since her suspension 
on January 18, she has heard nothing further from her em-
ployer. 
I have already noted in connec
tion with the discharges of 
White and Gross that the Board looks to circumstantial evi-
dence of animus that may includ
e, ﬁinconsistencies between the 
proffered reason for the discipline and other actions of the em-
ployer, disparate treatment . . . 
[and] deviation from past prac-
tice.ﬂ  
Embassy Vacation Resorts 
supra, 340 NLRB at 847.  It 
is, therefore, important to examine the evidence regarding the 
Hospital™s theory and practice in the use of the investigatory 
suspension. 
The Hospital™s written disciplinary policies clearly differen-
tiate between a disciplinary su
spension and an investigatory 
suspension.  A disciplinary suspension is a punishment consist-
ing of an unpaid leave of absenc
e for a term not to exceed 10 
days.  By contrast, an investig
atory suspension is described as 
                                                          
 62 Mitchell has not always been so shy.  As long ago as 1997 when 
she was merely an administrative assistant in the human resources 
department, she participated in wh
at was a difficult and emotional 
disciplinary meeting.  Given how 
distraught that employee became 
upon learning that she was being di
scharged for misconduct, Mitchell 
took the initiative.  As a documentary account notes, ﬁNaomi Mitchell 
explained the procedure of filing a gr
ievance report and went to get the 
proper papers for [the em
ployee].ﬂ  (R. Exh. 28, p. 3.)  One may only 
regret  that Mitchell failed to show 
a similar type of initiative in this 
situation. 63 In his posttrial brief, counsel for the Hospital confirms that, ﬁto this 
day, Ms. Combs remains on investigatory suspension.ﬂ  (R. Br. at p. 14.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 674 
ﬁan interim action waiting the outco
me of an investigation or 
review by management or court acti
on, etc.ﬂ  (GC Exh. 9, p. 2.)  
Rentfro confirmed that Combs™
 suspension by Linkous was ﬁto 
allow time to further investigate the situation and get appropri-
ate counsel as to the next steps.ﬂ  (Tr. 1499.) 
Rentfro™s explanation is clearly plausible and I certainly 
comprehend his desire to confer
 with counsel before making 
any final decision as to how to resolve Combs™ situation.  How-
ever, this explanation does not begin to account for the length 
of Combs™ investigatory suspen
sion.  There was certainly noth-
ing complex about the events u
nder analysis by management.  
Since all of the alleged misconduct by Combs took place in the 
direct presence of three managers, there was hardly a need for 
detective work.  Furthermore, all of the evidence from man-
agement established that the 
Hospital had a longstanding policy 
regarding the issue of representa
tion and, in fact, the managers 
had already discussed and decided what to do before Combs 
appeared at Linkous™ office.  I conclude that the only possible 
remaining matter that could ha
ve taken any amount of time at 
all was the desire to get an opinion from legal counsel. 
Rentfro testified that the length of Combs™ investigatory sus-
pension was ﬁ[v]ery atypical.ﬂ  
(Tr. 1504.)  He conceded that a 
typical length for a relatively 
uncomplicated case would be 
between 3 to 10 days.  Mitchell reported that such an investiga-
tive suspension should take, ﬁmay
be a couple weeks, maybe not 
even that, that long; a week or
 two weeks.ﬂ  (Tr. 1595.)  She 
confirmed that this was consis
tent with good management and 
personnel practices.  She endorsed the logic that an innocent 
employee should be returned to
 productive work as soon as 
possible and an employee guilty of serious misconduct should 
be gotten off the rolls with the same speed.  All of this under-
scores the bizarre contrast be
tween the intended length of in-
vestigatory suspensions under the Hospital™s policies and the 
interminable length of Combs™ suspension. 
A review of the record also reveals the startling disparity be-
tween Combs™ protracted suspension and the treatment of other 

employees who found themselves 
under such interim measures.  
In particular, it is worthwhile to examine the timing for other 
employees involved in this case.
  Fields was suspended on Au-
gust 9 and discharged by letter 
dated August 31.  This is an 
entirely rational use of the inve
stigatory suspension.  The mis-
conduct alleged against Fields re
quired careful investigation to 
determine the facts, consultation with medical experts to assess 
the complex meaning of the events, and referrals to the highest 
levels of management and to le
gal counsel before the selection 
of a final sanction.  Given the complexities involved, Fields™ 3-
week investigatory suspension appears entirely appropriate. 
Nurse White was suspended on 
September 18.  She was ter-
minated by letter dated October 
2.  Once again, the matter in-
volved a clear need for thorough 
investigation, legal consulta-
tion, and decision making at the 
highest levels.  All things be-
ing equal, White™s suspension for a little more than 2 weeks 
was reasonable in length.
64                                                           
 64 I have already explained that, in 
the case of Gross, all things were 
not equal since the Hospital never suspended other nurses for errors 
similar to the one she made.  Thus, 
while the length of Gross™ suspen-
sion may have been reasonable for an investigatory suspension, the 
The fact that complex disciplinary problems like those repre-
sented by the situations of the 
other employees involved in this 
case could be brought to final re
solution in a matter of weeks 
stands in stunning contrast to 
the decision to maintain Combs 
on what has become a permanent deprivation of her means of 
employment, rather than an interim measure to allow reasoned 
and deliberate decision making.  
It reeks of animus directed 
against her for her participation 
in protected union activities. 
In his posttrial brief, counsel 
for the Hospital makes only a 
perfunctory effort to explain 
that which cannot be innocently 
explained.  By footnote, he blandly observes: 
 Ms. Combs has remained on in
vestigatory suspension be-
cause the Hospital agreed to postpone further action until a 
meeting could take place with the Union and, despite the 
Hospital™s efforts, the Union 
failed to convene a meeting.
65  (R. Br., at fn. 14.) 
 Examination of this claim uncovers additional evidence of 
animus against both Combs and the Union.  Counsel bases this 
claim on the fact that Pidcock 
wrote to Rentfro to request a 
meeting to discuss Combs™ behavior.  As to scheduling, he 
suggested, ﬁpreferably late today or early next week.ﬂ  (R. Exh. 
24.)  Several days later, Rentfro
 responded to Pidcock, advising 
that he would prefer that the 
meeting occur after the investiga-
tion and an opportunity to confer with counsel.  He promised to 
notify Pidcock once he was ready for the meeting.  Although he 
had not been faced with any request by the Union on this sub-
ject, he also volunteered that he would ﬁdeferﬂ making any final 
decision regarding Combs ﬁuntil after you have been afforded 
an opportunity to meet as you have requested, unless you ad-
vise me to the contrary.ﬂ  (R
. Exh. 26.)  Whil
e two meetings 
were scheduled, they never took place. 
The Hospital hides behind this history as an excuse for the 
maintenance of Combs™ interminable investigatory suspension.  
In so doing, it is attempting to drive another wedge between the 

bargaining unit members and their representative.  This obvious 
attempt to shift blame for the decision to maintain Combs in 
limbo in a manner clearly contrary
 to past policy and practice 
demonstrates similar animus to that displayed in the decision to 
announce to Pidcock that Whit
e and Gross were being sus-
pended and that this required th
e last-minute cancellation of a 
bargaining session. 
I recognize that the Hospital™s 
purported justification is an 
attempt to copy a strategy that it employed with some success 
in Judge Evans™ case.  In that
 case, the Board affirmed the 
                                                                                            
 imposition of any suspension at a
ll was based on unlawful considera-
tions. 
65 This version of events is misl
eading.  To say that the Hospital 
ﬁagreed to postpone further action until a meeting could take placeﬂ 

suggests that the Union negotiated this outcome.  Actually, the Union 
never demanded that management po
stpone any action.  Furthermore, 
the Hospital™s unilateral commitment was only to delay action until the 

Union had been ﬁafforded an opportunity to meet.ﬂ  (R. Exh. 26, p. 1.)  
It is clear that the Union had been offered such an opportunity and it 
twice chose to postpone the schedule
d meetings.  There was nothing in 
the parties™ correspondence that precluded the Hospital from making its 
disciplinary decision regarding Combs.  The only thing that stood in the 
way was animus directed against her and the Union. 
 KENTUCKY RIVER MEDICAL CENTER
 675
judge™s conclusion that Pidcock™
s failure to submit a proposal 
that he had promised to prepare served to excuse a refusal to 
meet with the Union for a period 
of over 3 months.  As a result, 
a charge alleging a violation of 
Section 8(a)(5) was dismissed.  
In no way are the situations comparable.  Pidcock never re-
quested a delay in reaching a decision as to Combs™ discipline.  
Indeed, he made it clear that he wanted any meeting to be held 
immediately so as to avoid su
ch delay for his union member 
who was suspended without pay. 
 He certainly never requested 
or demanded that the Hospital 
defer action on its disciplinary 
process in order to await a meeting with the Union. 
Beyond this, the alleged bargai
ning violation in the prior 
case was part of the maneuvering between two institutional 
antagonists and it certainly made sense to hold the Union to its 
promise to provide a proposal.  He
re, the conflict is between the 
Hospital and one of its employees.
  As clearly explained by the 
Hospital™s written policy and history of past practice, manage-
ment™s duty was to conduct its i
nvestigation, make a decision, 
and inform the affected employee
 of the outcome.  This prom-
ise was rendered all the more sp
ecific in Linkous™ formal letter 
advising Combs of her investigat
ive suspension.  She ended the 
letter by making a firm commitment to ﬁcommunicate further 
with you as the investigation progr
esses.ﬂ  (R. Exh. 26, p. 2.)  
No action or inaction by the Union could alter the obligation 
owed by management to comply with its own rules and its di-
rect promise to Combs.  The attempt to place blame for the 
unfair treatment of Combs since she was placed on investiga-
tory suspension on her union representative is both baseless and 
indicative of the type of anim
us displayed by management 
throughout this course of events. 
Upon examination of all the 
circumstances involved in 
Combs™ endless investigative susp
ension, I conclude that it was 
primarily motivated by animus ag
ainst her due to her protected 
activities and also by animus ag
ainst the Union itself.  Apart 
from the unpersuasive smokescreen
 about Pidcock™s failure to 
reschedule a meeting, the Hospital has never explained why it 

refused to reach a decision regard
ing Combs™ status.  Nor has it 
suggested any reason why it did not
 terminate the investigatory 
suspension and offer Combs a second opportunity to receive the 
verbal warning once she had conferred with Pidcock and pre-
sumably learned that she had no 
right to his representation at 
such a meeting. 
Finally, at the last step of the 
Wright Line
 process, I must de-
cide whether the employer would have maintained Combs on 
permanent investigatory suspension regardless of its animus 
against her protected union activities.  To simply pose the ques-
tion serves to answer it.  There 
is no hospital policy or practice 
that authorizes the use of the 
investigatory suspension as a pun-
ishment for any infraction, in
cluding insubordination.  Based 
on the totality of the evidence, it is clear that the Hospital did 
not actually base its decision to treat Combs in this fashion on 
any theory of punishment for insubordination arising from her 
conduct.  The Board™s treatment of such a problem was out-
lined in 
La Gloria Oil & Gas Co., 
337 NLRB 1120, 1124 
(2002), affd. 71 Fed. Appx. 441 (5th Cir. 2003): 
 Having found that the General Counsel has met his ini-
tial burden of persuasion, we now examine the Respon-
dent™s argument that it would have taken the same action 
in the absence of that protected activity.  In doing so, we 
must distinguish between a ﬁp
retextualﬂ and a ﬁdual mo-
tiveﬂ case.  If the Respondent™s evidence shows that the 
proffered lawful reason for the discharge did not exist, or 
was not, in fact relied upon, then the Respondent™s reason 
is pretextual.  If no legitimate business justification for the 
discharge exists, there is no dual motive, only pretext. 
 See also 
Rood Trucking Co., 
342 NLRB 895, 898 (2004) 
(ﬁfinding of pretext defeats any attempt by the Respondent to 
show that it would have discharg
ed the discriminatees absent 
their union activitiesﬂ).  Here, the Hospital™s conduct compels 

me to conclude that its manage
rs did not rely on any insubordi-
nation by Combs in deciding to place her on investigatory sus-
pension and maintain her in that status for over a year. 
I conclude that the Hospital placed and maintained Combs 
on investigative suspension solely because of her involvement 
in protected union activities, in
cluding her active participation 
on the bargaining committee and her invocation of a supposed 
right to union representation at a disciplinary meeting.  In con-
sequence, the Hospital violated Section 8(a)(3) and (1) of the 
Act in its discriminatory treatment of Combs. 
CONCLUSIONS OF 
LAW 1.  By discriminatorily suspending and discharging its em-
ployee, Louise Gross, the Hosp
ital has engaged in unfair labor 
practices affecting commerce within the meaning of Section 
8(a)(3) and (1) and Section 2(6) and (7) of the Act. 
2.  By discriminatorily suspending its employee, Frances 
Lynn Combs, the Hospital has engaged in an unfair labor prac-
tice affecting commerce within the meaning of Section 8(a)(3) 
and (1) and Section 2(6)
 and (7) of the Act. 
3.  The Hospital did not violat
e the Act in any other manner 
alleged in the amended consolidated complaint. 
REMEDY Having found that the Hospital has engaged in certain unfair 
labor practices, I find that it must 
be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act.  I will also recommend that the Hospital be 
required to post a notice in the usual manner.
66 As to affirmative relief, the Hospital, having discriminatorily 
suspended and discharged two of its employees, it must offer 
them reinstatement and make them whole for any loss of earn-
                                                          
 66 Neither the General Counsel nor the Union has requested a broad 
cease-and-desist order or other extr
aordinary measures such as a re-
quirement that a member of management read the notice to unit mem-

bers.  In the present posture of th
is case, I will not recommend such 
measures absent a request for them.  I note, however, that the General 
Counsel™s petition seeking an adjudication of contempt against the 

Hospital remains pending before the 
Circuit Court.  Once it has been 
resolved, it may become appropriate 
to reconsider the need for addi-
tional forms of relief.  See 
Five Star Mfg., 
348 NLRB 1301 (2006) 
(totality of circumstances must be 
assessed to determine severity of a 
respondent™s attitude of opposition to 
the purposes of the Act in order 
to gauge the need for a broad 
cease-and-desist order) and 
Homer D. 
Bronson Co., 
349 NLRB 512, 515 (2007), enf. 2008 WL 1699205 (2d 
Cir. 2008) (reading of notice required to
 dissipate effects of serious and 
widespread unfair labor practices). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 676 
ings and other benefits, computed on a quarterly basis from 
date of discharge to date of pr
oper offer of reinstatement, less 
any net interim earnings, as prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest as computed in 
New Hori-zons for the Retarded
, 283 NLRB 1173 (1987).  It must also be 
ordered to expunge from its records any references to the 
unlawful disciplinary actions 
taken against them and notify 
them that those actions will not 
be used against them in any 
way. 
Both sides in this case have 
made unusual requests regarding 
the remedy portion of the litigation.  Neither request merits 
relief.  Turning first to the Hospital™s request, it urges that I add 
a gloss to the Board™s jurisprudence by heightening the stan-
dard required to order reinstatement of health care personnel 
who have been victims of unlawfu
l discrimination.  Of course, 
one must begin examination of 
this question by noting that 
ﬁreinstatement and backpay are 
the usual remedies when an 
employee has been unlawfully discharged.ﬂ  
Precoat Metals, 
341 NLRB 1137, 1138 (2004).  While the Board recognizes 
certain very limited exceptions to this remedial policy, it has 
not adopted any exception based on 
the nature of an employer™s 
type of business enterprise.  Rather, such rare exceptions relate 
to the conduct of the employee
 whose reinstatement is under 
consideration.67  See, for example, 
Precoat Metals, 
infra., in-
volving an employee who lied to the Board agent and perjured 
himself at trial, and 
Anheuser-Busch, Inc., 
342 NLRB 560 
(2004), involving an employer™s us
e of video surveillance that 
captured various forms of empl
oyee misconduct, such as smok-
ing marijuana at work. 
Counsel urges me to deny reinstatement to Nurse Gross be-
cause ﬁshe admittedly failed to follow blood transfusion poli-
cies, resulting in the transfusion of the wrong blood to a pa-
tient.ﬂ
68  (R. Br., at p. 68.)  He urges this departure from the 
Board™s normal remedial approach because of the unique con-
siderations affecting an employer in the healthcare field.
69 The primary difficulty with this
 argument is that it is an at-
tempt to gain through the back door that which was properly 
denied at the front gate.  By this I mean that 
Wright Line
 has 
already required me to determine whether the Hospital truly 
and sincerely believed that Gross™ misconduct posed such a 
danger to its patients that she had to be fired.
70  As a circuit 
                                                          
 67 The Board has rejected an argument for imposition of a lesser 
remedy based on a contention that the employer did not engage in 

pervasive or flagrant misconduct.  In declining this invitation to change 
its policy, the majority observed that the respondent had discharged 
multiple employees and that, ﬁ[e]ach 
discharge represents one of the 
most serious forms of employer 
misconduct, and each one warrants the 
normal remedial response.ﬂ  
First Transit, Inc.
, 350 NLRB 825, 829 
(2000).
  68 Counsel makes no argument for denial of reinstatement to Combs 
on this basis since her conduct had 
nothing to do with patient care. 
69 Actually, there is nothing partic
ularly unique about the fact that 
employees™ misconduct in healthcare institutions may lead to serious 

injury and death.  The same is true for many types of employers such as 
automobile manufacturers or construction contractors.  Any exception 
to reinstatement based on the da
ngerousness of an occupation would 
threaten to swallow the rule. 
70 For the same reason, the Board has rejected an employer™s attempt 
to argue that it should not have to
 provide backpay for an unlawful 
court explained long ago, the ﬁcru
cial factorﬂ in the assessment 
of an employer™s liability for 
acts of discrimination, ﬁis not 
whether the business reason cited by [the employer was] good 
or bad, but whether [it was] hone
stly invoked and [was], in fact, 
the cause of the [employer™s decision].ﬂ  
NLRB v. Savoy Laun-
dry, Inc., 
327 F. 2d 370, 371 (2d Cir. 1964), cited with approval 
by the Board in 
Framan Mechanical, Inc., 
343 NLRB 408, 
411Œ412.71  Having carefully considered this question, I con-
cluded that the Hospital did not believe that Gross™ failure to 
properly perform the transfusion verification required her dis-
charge.  Instead, I found that Gross™ active role on the Union™s 
negotiating committee constituted the dispositive motive for her 
termination. 
Interestingly, Judge Evans a
ddressed the same point quite 
eloquently and forcefully in the prior case involving this hospi-
tal.  He found that the employer had discharged Operating 
Room Technician Eileene Jewell because of her participation in 
protected union activities.  The Hospital had contended that 
Jewell was discharged because she failed to properly clean and 
sterilize surgical instruments, a 
form of substandard work that 
could endanger the live
s of patients.  Judge Evans agreed that 
this misconduct may have endangered patients.  He went on to 
explain that: 
 There are, however, innumerable opportunities in the daily 
workings of a hospital for life threatening endangerments of 
patients by simple failures by employees to do their routine 
jobs according to the standards of their employers.  Common 
logic, as well as the existence of the Respondent™s published 
progressive disciplinary system, indicates that the Respondent 
would not necessarily discharg
e an employee for noninten-
tional mistakes about which that employee had not received 
warnings, even if the life of a patient is endangered by those 
mistakes.  This is especially true for long-service employees 
such as Jewell who had worked for the Respondent almost 
from its opening in 1987. 
 Kentucky River Medical Center, 
supra, at 582.  (Footnotes, in-
cluding one observing that Jewell had no prior history of disci-
plinary violations, omitted.)  The Board adopted Judge Evans™ 
order reinstating Jewell to he
r position with the Hospital. 
Turning to Gross, another long-service employee with an 
unblemished disciplinary history, I examined the totality of the 
evidence, including comparable instances of discipline for simi-
lar misconduct, and concluded th
at the employer would not 
have terminated Gross for her 
mistake absent her union activ-
ity.  As a result, reinstatement does not in any way infringe the 
right of the Hospital to make 
personnel decisions that protect 
                                                                                            
 termination since the employee had 
been discharged for good cause.  
As the Board put it, ﬁThis argument is another attempt by the Respon-
dent to assert its rebuttal defense under 
Wright Line
, which we reject.ﬂ  
Joseph Chevrolet, Inc., 343 NLRB 7, fn. 9 (2004), enf. 162 Fed. Appx. 
541 (6th Cir. 2006). 
71 Indeed, the Board™s 
Wright Line
 test was crafted to meet the Act™s 
injunction that, ﬁ[n]o order of the Board shall require the reinstatement 
of any individual as an employee 
who has been suspended or dis-
charged . . . if such individual was su
spended or discharged for cause.ﬂ  
Sec. 10(c). 
 KENTUCKY RIVER MEDICAL CENTER
 677
the lives and welfare of its patients.
72  I shall order the custom-
ary remedy of reinstatement for Nurse Gross. 
The General Counsel also asks me to depart from the Board™s 
established remedial policies.  He argues that I should order that 
interest on the monetary award be compounded quarterly.  He 
acknowledges that such an award would run counter to the 
Board™s ﬁcurrent practice.ﬂ  (GC Br. at p. 46.)  I have seen this 
argument before.  For example, roughly a year ago, the General 
Counsel made the same argument to me in 
Frye Electric, Inc., 
352 NLRB 345 (2008).  Although I did not grant the request at 
that time, I gave it serious consideration at page 358. 
In the meanwhile, the Board ha
s spoken on this issue.  Al-
though I have not compiled an exhaustive list of the cases in 
which it has so spoken, I will cite three instances from the pe-
riod immediately preceding the filing of the General Counsel™s 
brief in this case:  
National Fabco Mfg., 
352 NLRB No. 37, slip 
op. at fn. 4 (2008) (ﬁHaving duly 
considered the matter, we are 
not prepared at this time to deviate from our current practice of 
assessing simple interest.ﬂ) (n
ot reported in Board volume); 
ABS Heating & Cooling, 
352 NLRB No. 50 (2008) (not re-
ported in Board volume); and 
Mays Electric Co., 
352 NLRB 
No. 49 (2008) (not reported in Board volume).  The key word 
here is ﬁduly.ﬂ  Webster define
s this term as, ﬁin a proper man-
ner.ﬂ73  Thus, the Board has signaled that it has considered the 
issue and made its de
cision regarding it.
74                                                           
 72 Reductio ad absurdum is also a 
useful analytical tool to employ 
regarding counsel™s argument.  If one accepted his premises in cases of 

antiunion discrimination, there could 
be no reason not to apply them as 
well to cases involving discriminati
on based on race, religion, gender, 
or ethnicity.  If evidence showed that
 a health care employer had fired a 
nurse because of her race, it would ha
rdly be argued that reinstatement 
should be denied because it would 
ﬁinterfere[ ] with the Hospital™s 
exercise of its core healthcare judgment.ﬂ  (R. Br., at pp. 68Œ69.)  It is 

no less repugnant to make such an ar
gument regarding any other form 
of unlawful discrimination. 
73 Webster's II New Riverside University Dictionary, Riverside Pub-
lishing Co., 1994, at p. 409.  See also (ﬁdulyﬂ defined as ﬁin a due 
mannerﬂ and ﬁproperlyﬂ). 
74 The fact that the Board has stated
 that it has considered the merits 
of the request for compound interest distinguishes this situation from 
others where the Board declines to address a proposed change in its 
remedial policies.  See, for example, 
Ishikawa Gasket America, Inc., 
337 NLRB 175, 176 (2001), affd. 354 F.3d 534 (6th Cir. 2004) (Board 
declines to alter policy regarding 
reimbursement for taxes because the 
issue ﬁshould be resolved after a full 
briefing by the affected partiesﬂ). 
As I noted in 
Frye Electric
, supra, there is nothing wrong 
with General Counsel seeking 
modification of existing Board 
policies.
75  As a young lawyer, however, I was taught that it 
was bad form to lead a judge into error.  Here, the General 
Counsel spends more than 10 pa
ges on his argument regarding 
the need for compound interest.  Nowhere in those pages does 
he advise me that the Board has recently and repeatedly given 
due consideration to this 
argument and rejected it.
76  Even the 
sturdiest boilerplate must be returned to the blacksmith™s forge 
for revision when circumstances dictate.  Such circumstances 
have now arisen regarding the 
General Counsel™s attempt to 
induce administrative law judges to order compound interest in 
the face of the Board™s recent and repeated refusals to do so.
77 As to both of the requests that I depart from established 
precedent, I will follow the Board™s admonition that: 
 [I]t remains the [judge™s] duty to apply established Board 
precedent which the Supreme Court has not reversed.  Only 
by such a recognition of the legal authority of Board prece-
dent, will a uniform and orderly administration of a national 
act, such as the National Labor Relations Act, be achieved. 
 Pathmark Stores, Inc., 
342 NLRB 378 fn. 1 (2004).  (Citations 
omitted.) 
[Recommended omitted from publication.] 
                                                          
 75 The degree of acceptable persisten
ce is a matter for the Board to 
decide. 76 Nor does the General Counsel inform me that the Board reversed a 
judge™s recommendation to calculate interest on a daily compounded 

basis in Rogers Corp., 344 NLRB 544 (2005). 
77 My criticism of the General Counsel on this topic is not meant to 
refer to trial counsel in this case. 
 His request for compound interest is 
presumably made pursuant General Counsel™s Memorandum GC 07-07 
(May 2, 2007), entitled ﬁSeeking Co
mpound Interest on Board Mone-
tary Remedies.ﬂ  That memorandum requires inclusion of model lan-

guage regarding compounding of interest
 in briefs filed by the individ-
ual regions.  It is this model language that I respectfully suggest re-
quires modification. 
